


Exhibit 10.55
























TERMINATION


AND TRANSITION AGREEMENT BY AND AMONG
AMGEN INC.


AND


AMGEN MANUFACTURING LIMITED AND
GLAXO GROUP LIMITED

1

--------------------------------------------------------------------------------






TERMINATION AND TRANSITION AGREEMENT






This Termination and Transition Agreement (this “Agreement”) is entered into on
this 1st day of April 2014 by and between (1) Amgen Inc., a Delaware corporation
with its principal place of business at 1 Amgen Center Drive, Thousand Oaks, CA
91320, USA (“Amgen Inc”), (2) Amgen Manufacturing Limited, a corporation
incorporated under the laws of the Islands of Bermuda with its principal place
of business at Canon’s Court, 22 Victoria Street, Hamilton, HM 12, Bermuda
(“Amgen”), and (3) Glaxo Group Limited, registered in England as company number
305979, doing business as “GlaxoSmithKline” and having its principal office at
980 Great West Road, Brentford, Middlesex, TW8 9GS, United Kingdom (“GSK”). Each
of Amgen Inc, Amgen and GSK is sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.


RECITALS




WHEREAS, Amgen Inc is a biotechnology company that researches, develops,
manufactures and commercializes novel therapeutics to treat grievous illness;


WHEREAS, Amgen Inc has developed the proprietary product Ivory for the treatment
of certain diseases and conditions;


WHEREAS, on 26 July 2009, Amgen Inc and GSK entered into (i) a collaboration
agreement with respect to the commercialization of Ivory in the Collaboration
Territory (as defined therein), as amended (collectively, the “Collaboration
Agreement”) which is attached as Annex A hereto, and (ii) a separate expansion
agreement whereby GSK agreed to commercialize Ivory as specified therein in the
Expansion Territory (as defined therein) (the “Expansion Agreement”);


WHEREAS, Amgen Inc and GSK now desire to mutually terminate the Collaboration
Agreement (but not the Expansion Agreement) and to transfer to Amgen and/or its
Affiliates the activities assigned to GSK and related rights granted to GSK
under the Collaboration Agreement in all countries of the Collaboration
Territory except Australia, and to amend the Collaboration Agreement with
respect to Australia in accordance with the terms set out herein; and


WHEREAS, Amgen requires, and GSK is willing to provide, certain services,
assistance and support to Amgen and/or its Affiliates until completion of the
transfer of all the activities assigned to GSK on the terms set out herein.


NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, the Parties agree as follows:




1.
DEFINITIONS



1.1.
The following terms used in this Agreement shall have the meanings set forth
below, and any other capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Collaboration
Agreement.



1.1.1.
“2014 Brand Plan” means the Brand Plan for Ivory established by the Joint Brand
Team under the Collaboration Agreement for the year 2014.




2

--------------------------------------------------------------------------------




1.1.2.
“Agreement” has the meaning set out in the preamble to this Agreement.



1.1.3.
“Amgen” has the meaning set out in the preamble to this Agreement.



1.1.4.
“Amgen Inc” has the meaning set out in the preamble to this Agreement.



1.1.5.
“Amgen Indemnitees” means Amgen Inc, its Affiliates, and their respective
directors, officers, employees, agents and representatives.



1.1.6.
“Amgen Reps” has the meaning set out in Section 5.2.2.



1.1.7.
“Anticipated Transition Date” has the meaning set out in Section 3.2.



1.1.8.
“Australia Agreement” has the meaning set out in Section 4.5.



1.1.9.
“Business Day” means a day on which banking institutions in London, England and
Zurich, Switzerland are open for business, excluding any Saturday or Sunday and
the nine (9) consecutive calendar days beginning on December 24th and continuing
through January 1st.



1.1.10.
“Collaboration Agreement” has the meaning set out in the Recitals to this
Agreement.



1.1.11.
“Collaboration Territory” has the meaning set out in the Recitals to this
Agreement.



1.1.12.
“Commercially Reasonable Efforts” means, with respect to activities of a Party
under this Agreement and the Transition Plan, the efforts and resources
typically used by that Party in the conduct of such activities with respect to
products of comparable market potential, taking into account all relevant
factors, and, in any event, the exercise of no less than reasonable care,
diligence and skill. For purposes of clarity, Commercially Reasonable Efforts
will be determined on a country-by-country basis within the Transition Territory
and shall take into consideration the anticipated Transition Date for each such
country. Notwithstanding the foregoing, Commercially Reasonable Efforts will be
deemed satisfied where the specific efforts outlined in the Transition Plan, if
any, have been met.



1.1.13.
“CSOs” has the meaning set out in Section 5.2.2.



1.1.14.
“Effective Date” means 1 April 2014.



1.1.15.
“Employment Liabilities” means all wages, salaries, bonuses, commissions,
employers’ national insurance contributions and other Taxes and other periodic
outgoings (including pensions contributions) (or equivalent payment obligations)
attributable to the employment of any employees, and all compensation, awards,
losses, costs, claims, fines, penalties, damages, expenses (including legal and
other professional expenses) or liabilities, including in respect of Taxes,
relating to employment/termination of employment.



1.1.16.
“Expansion Agreement” has the meaning set out in the Recitals to this Agreement.



1.1.17.
“GSK” has the meaning set out in the preamble to this Agreement.



1.1.18.
“GSK Reps” has the meaning set out in Section 5.2.2.



1.1.19.
“GSK Staff” has the meaning set out in Section 10.2.1.


3

--------------------------------------------------------------------------------








1.1.20.
“Letter of Intent” means the letter of intent regarding the terms of the
Australia Agreement, attached hereto as Schedule 4.5.



1.1.21.
“Material Activities” means the activities which are indicated to constitute
Material Activities in the column entitled “Category” of the Transition Plan.



1.1.22.
“Material Change” means any changed market or economic condition, circumstance,
or effect (i) that has had, or would reasonably be expected to have,
individually or in the aggregate, a material effect on Ivory in any country or
countries of the Transition Territory, (ii) that is capable of remedy through
reasonable changes to the Transition Plan (subject always to GSK’s limit on
Detailing as provided in the Country Plans implementing the 2014 Brand Plan for
the applicable country) and such remedy cannot reasonably be effected without
GSK’s participation, and (iii) that, without such remedy, would prevent GSK from
performing or transferring Material Activities to Amgen or would prevent Amgen
from assuming responsibility for Material Activities. Notwithstanding the
foregoing, a “Material Change” shall not include any changed market or economic
condition, circumstance or effect, individually or in the aggregate, (A)
relating to the economy in general in the specific country or countries of the
Transition Territory or in any jurisdiction in which Amgen or any of its
Affiliates has operations or conducts business related to Ivory, or (B)
affecting the pharmaceutical industry in general, including changes in
Applicable Laws. Force Majeure events shall be handled in accordance with
Section 15.4.



1.1.23.
“Milestone A” has the meaning set out in Section 3.6.



1.1.24.
“Milestone B” has the meaning set out in Section 3.6.



1.1.25.
“Notice Date” has the meaning set out in Section 13.1.



1.1.26.
“Other Activities” means the activities which are indicated to constitute Other
Activities in the column entitled “Category” of the Transition Plan.



1.1.27.
“Party” has the meaning set out in the preamble to this Agreement.



1.1.28.
“Physicians” shall mean primary care physicians and secondary care physicians.



1.1.29.
“Product Data” means all data, reports, records and materials in the possession
or control of GSK or its agents that relate to Ivory, which includes, but is not
limited to, all such data which were provided to or generated by GSK and/or its
Affiliates or its agents pursuant the Designated GSK Activities as well as any
other commercial and non-commercial activities carried on by GSK and/or its
Affiliates with respect to Ivory solely in the Collaboration Scope under the
Collaboration Agreement or this Agreement, such as scientific and commercial
materials, customer data relating to Ivory Detailing or other customer related
activities (e.g., Physician personal data), market research information and any
on-going patient research carried out by or on behalf of GSK or its Affiliates.
For the avoidance of doubt, “Product Data” shall not include any of the
foregoing categories of information to the extent it was in GSK’s possession
prior to the Effective Date of the Collaboration Agreement (except to the extent
used by GSK under the Collaboration Agreement, provided that GSK shall have the
right to redact the same to exclude any information that GSK reasonably deems
proprietary to it), or was otherwise generated by GSK outside of the
Collaboration Agreement or this Agreement. Furthermore, notwithstanding the
scope of the definition of “Product Data,” GSK shall be required to transfer
only the Product Data set forth in the Transition Plan, subject to, and in
accordance with all of the requirements, of Section 4.1.1.


4

--------------------------------------------------------------------------------






1.1.30.
“PV Agreement” means the First Amended and Restated Safety Agreement between
Amgen Inc and GSK concerning the Collaboration Territory dated 15 July 2013.



1.1.31.
“Rules” has the meaning set out in Section 15.1.



1.1.32.
“Services Payment” has the meaning set forth in Section 9.2.



1.1.33.
“Term” has the meaning set out in Article 13.1.



1.1.34.
“Termination Payment” has the meaning set out in Section 9.1.1.



1.1.35.
“Transition” has the meaning set out in Section 3.2.



1.1.36.
“Transition Budget” has the meaning set forth in Section 3.4.



1.1.37.
“Transition Date” means the date as determined in accordance with Section 3.6.



1.1.38.
“Transition Manager” has the meaning set out in Section 5.1.2.



1.1.39.
“Transition Plan” means the transition plan set forth on Schedule 3.4(a).



1.1.40.
“Transition Territory” has the meaning set out in Section 2.1.1.



1.2.
References to Articles, Sections and Schedules are to articles, sections and
schedules of this Agreement unless otherwise specified. Headings and captions in
Articles, Sections and Schedules are inserted for convenience of reference only
and are not intended to be part of or affect the meaning or the interpretation
of this Agreement.



1.3.
Article 1 of the Collaboration Agreement (Definitions) shall survive termination
of the Collaboration Agreement and is incorporated by reference into this
Agreement to the extent required in order to give effect to the other surviving
provisions of the Collaboration Agreement.



1.4.
With respect to any provision of the Collaboration Agreement that is expressly
incorporated by reference into this Agreement, the terms “Agreement”, “Effective
Date”, “Term” or “Parties” shall have the meanings set out in this Agreement,
unless the context otherwise requires.



2.
TERMINATION OF THE COLLABORATION AGREEMENT



2.1.
Mutual Termination. GSK and Amgen Inc hereby agree that:



2.1.1.
the Collaboration Agreement is unconditionally and irrevocably terminated as of
midnight US Eastern time March 31, 2014, with respect to all countries in the
Collaboration Territory except for Australia (the “Transition Territory”); and



2.1.2.
the provisions of this Agreement shall apply as from the Effective Date solely
with respect to theTransition Territory.



2.2.
Survival. Except (i) with respect to the Transition Territory, to the extent and
for the periods expressly set out in Schedule 2.2 or elsewhere in this
Agreement, and (ii) with respect to Australia, the provisions of the
Collaboration Agreement shall not survive termination of the Collaboration
Agreement.




5

--------------------------------------------------------------------------------




2.3.
References to Termination and Collaboration Scope. All references in this
Agreement to termination of the Collaboration Agreement shall be deemed to refer
to termination of the Collaboration Agreement solely with respect to the
Transition Territory and shall not include termination with respect to
Australia. References to Collaboration Scope in this Agreement to define the
Parties’ obligations hereunder shall mean the Collaboration Scope solely as it
applies to the Transition Territory.



2.4.
No Release from Pre-Existing Liability. Termination of the Collaboration
Agreement hereunder will not release either GSK or Amgen Inc from any liability
(including any payment obligations) that, at the time of the Effective Date, has
already accrued to GSK or Amgen Inc., respectively, or which is attributable to
activities under the Collaboration Agreement prior to the Effective Date.





3.
GENERAL OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT



3.1.
Mutual Cooperation. The Parties’ intent with regard to their respective rights
and obligations under this Agreement is to effect a complete and timely
transition that ensures reasonable continuity in the promotion and
commercialization of Ivory in the Collaboration Scope in each country of the
Transition Territory and the maintenance of key customer and stakeholder
relationships during the Transition. The Parties and their respective Affiliates
shall reasonably cooperate with each other in connection with the performance of
the Transition activities contemplated in this Agreement, including making
available on a timely basis to the other Party such personnel, information or
records (or copies thereof) as may be reasonably requested with respect thereto
(as well as any material updates to any information previously provided),
provided that such cooperation shall not unreasonably disrupt the normal
operations of the Parties and their respective Affiliates.



3.2.
GSK Obligation. GSK shall provide (and/or cause one or more of its Affiliates to
provide) to Amgen or its Affiliates the following services during the Term: GSK
will use Commercially Reasonable Efforts to effect a smooth and orderly
transition of Material Activities and Other Activities to Amgen or its
Affiliates, as set forth in this Agreement and the Transition Plan by the date
set forth for each country in Schedule 3.2 (each such date, an “Anticipated
Transition Date”) or by December 31, 2014 (the “Transition”). GSK will use
Commercially Reasonable Efforts to meet its obligations to execute Designated
GSK Activities within the Collaboration Scope solely if, and to the extent,
provided in the Transition Plan or otherwise in this Agreement. For the
avoidance of doubt, the Country Plans implementing the 2014 Brand Plan provide
the maximum level of GSK Designated Activities that GSK will be required to
perform under the Transition Plan with respect to the applicable country, and
under no circumstances, including amendments to the Transition Plan in
accordance with Section 3.4.2, shall GSK be required to conduct Details in any
country of the Transition Territory in excess of those set forth in such Country
Plans. If GSK and its Affiliates perform some or all of their services hereunder
through Third Parties, to the extent permitted under this Agreement, GSK will be
responsible for compliance by its Affiliates and such Third Parties with this
Agreement and will be responsible for all acts and omissions of such Affiliates
and Third Parties as if committed or omitted by GSK.



3.3.
Amgen Obligation. Amgen Inc and Amgen will use Commercially Reasonable Efforts
to meet their respective obligations as further outlined in this Agreement and
the Transition Plan, in cooperation with GSK, to ensure that the Transition is
effected in a smooth and orderly manner and within the timeframe specified
therein. Without limiting the foregoing, if GSK is required to complete a task
in a specified timeframe in the Transition Plan or this Agreement, and such
timing is subject to agreement of, or actions or responses by Amgen or Amgen
Inc., then Amgen or Amgen Inc., as applicable, shall use Commercially Reasonable
Efforts to agree, act or respond in a manner that does not impact GSK’s ability
to carry out its obligations under the Transition Plan and this Agreement in the
timelines agreed by Amgen Inc and GSK. Amgen or Amgen Inc and their respective
Affiliates shall have the right to perform






6

--------------------------------------------------------------------------------




all such actions themselves or through such Third Parties as they may wish to
engage in their sole discretion; provided, that Amgen or Amgen Inc will be
responsible for compliance by such Affiliates and Third Parties with this
Agreement and will be responsible for all acts and omissions of such Affiliates
and Third Parties as if committed or omitted by Amgen or Amgen Inc..


3.4.
Transition Plan.



3.4.1.
As of the Effective Date, the Parties have mutually agreed to the Transition
Plan attached hereto as Schedule 3.4(a) that governs the conduct of Material
Activities and Other Activities by GSK, Amgen Inc and Amgen across all countries
in the Transition Territory. In addition, the Parties have agreed to
country-specific budgets applicable to the conduct of the Transition in such
country, which are attached hereto as Schedule 3.4(b) (the “Transition Budget”).
Notwithstanding the foregoing, the Country Teams may agree to conduct activities
in addition to the requirements of the Transition Plan, which additional
activities will be communicated to the Transition Managers; provided, that (a)
non-performance of any additional activities agreed by a Country Team shall not
affect payment of the Termination Payment to GSK, which shall be based solely on
completion of the Material Activities that have been defined as of the Effective
Date as provided in Section 9.1, and such additional activities shall not be
included in the Transition Budget; and (b) the Service Payment payable to GSK
under Section 9.2 shall be deemed to cover all items in the Transition Budget,
regardless of the actual amounts budgeted or spent.



3.4.2.
None of the Parties may make unilateral changes to the Transition Plan; provided
that the Parties may from time to time make such changes to the Transition Plan
as they mutually agree in writing as described in this Section 3.4.2. If a Party
desires to amend the Transition Plan, then the Transition Manager for such Party
shall discuss such change with the Transition Manager from the other Party. If
the Transition Managers agree to amend the Transition Plan, then Amgen’s
Transition Manager shall promptly notify the Country Teams of the same in
writing as approved by GSK’s Transition Manager. The Transition Managers are not
required to agree to any amendment to the Transition Plan, and in the event the
Transition Managers cannot agree to any particular amendment, the status quo
shall apply save as provided below in this Section 3.4.2. Notwithstanding the
foregoing, if a Material Change occurs in a country of the Transition Territory
prior to the Anticipated Transition Date that was not reasonably foreseeable as
of the Effective Date, then either Amgen or GSK may request the other Party to
amend the Transition Plan, solely with respect to the country or countries that
are affected by such Material Change, in a manner that reasonably addresses the
changed circumstances and that seeks to achieve their respective intentions in
entering into this Agreement, and the Party to whom such request has been made
shall not unreasonably withhold or delay its consent to the requested amendment.
For the avoidance of doubt, the decision-making provisions of the Collaboration
Agreement do not apply to the amendment of the Transition Plan.



3.4.3.
GSK shall provide a report to Amgen not later than June 15, 2014 setting forth
the estimated budget allocated by GSK to conduct the Transition in respect of
the third calendar quarter of 2014; for the avoidance of doubt, the column
entitled “Q2” in the Transition Budget covers such information for the second
calendar quarter of 2014. In addition, not later than July 15, 2014 and October
15, 2014, respectively, GSK shall provide a report to Amgen showing the costs
incurred by GSK on a country-by-country basis to conduct the Transition in
respect of the second calendar quarter and third calendar quarter of 2014,
respectively. Each of the reports described herein shall be delivered to Amgen’s
Transition Manager, and shall reflect the information in US Dollars, split
between “Direct Operating Expenses and “FTE Expenses”.




7

--------------------------------------------------------------------------------






3.5.
Other. The following provisions shall apply in respect of the Parties’
activities within the Collaboration Scope and the Transition during the Term:



3.5.1.
the provisions of this Agreement, including certain provisions of the
Collaboration Agreement that are stated in Schedule 2.2 or elsewhere in this
Agreement to survive and are accordingly incorporated by reference herein
(including as amended by this Agreement), shall apply to all countries within
the Transition Territory;



3.5.2.
to the extent that there is any inconsistency between the Transition Plan and
the remaining provisions of this Agreement, the remaining provisions of this
Agreement will control; and



3.5.3.
the PV Agreement shall remain in full force and effect during the Term of this
Agreement and thereafter in accordance with section 11.7 of the PV Agreement.



3.6.
Determination of Transition Date; Milestones. The date on which completion of
all of the Material Activities set out in the Transition Plan with respect to a
particular country has occurred, as agreed in writing by the Transition Managers
based on the recommendation of the applicable Country Team, shall be deemed the
“Transition Date” for such country. The Parties will use Commercially Reasonable
Efforts to align the Transition Date for such country with the Anticipated
Transition Date for such country. GSK shall notify Amgen in writing when it
reasonably believes that it has completed all of the Material Activities set out
in the Transition Plan with respect to a country. If, after receipt of such
notice the Country Team or Transition Managers cannot agree that the Material
Activities have been completed, then Amgen shall provide written notice in
sufficient detail to GSK explaining what Material Activity has not been
completed. If GSK receives such written notice and GSK disagrees with Amgen’s
assertion, then GSK, Amgen or Amgen Inc may refer such disagreement for
resolution in accordance with Section 15.1. “Milestone A” shall be deemed to
have been achieved upon occurrence of the Transition Date in respect of all the
countries set forth on Schedule 9.1.1.2 (as determined by the Transition
Managers or in accordance with Section 15.1) and “Milestone B” shall be deemed
to have been achieved upon occurrence of the Transition Date in respect of all
the countries set forth on Schedule 9.1.1.3 (as determined by the Transition
Managers or in accordance with Section 15.1).



4.
SPECIFIC TRANSITION ACTIVITIES



4.1.
Transition Activities. GSK, Amgen and Amgen Inc and/or each of their respective
Affiliates shall use Commercially Reasonable Efforts to conduct the Material
Activities and Other Activities set forth in the Transition Plan as described in
Article 3, and in accordance with the specific provisions of this Article 4.


8

--------------------------------------------------------------------------------






4.1.1.
Transfer of Product Data.



4.1.1.1.
GSK will transfer to Amgen or its designee, at no cost, all Product Data that is
specifically described in the Transition Plan with the goal of completing such
transfer by the Anticipated Transition Date and in accordance with this Section
4.1.1. Transfers of Product Data will be in electronic format reasonably usable
by Amgen, unless otherwise agreed between the Parties, acting reasonably, and
will include original hardcopies or duplicate copies thereof if legally
required. For Product Data in electronic format, the Parties shall use such
system as may be mutually agreed by the Parties for such purpose and such system
shall remain active until all Material Activities are completed in all countries
of the Transition Territory. Product Data will be exchanged via common
industry-standard interchange formats wherever possible, and the final form and
format shall be agreed between the Parties prior to each data transfer;
provided, that GSK shall be permitted to return Product Data to Amgen in the
same format in which it was provided to GSK (solely where such format was not
subsequently materially amended by GSK), without further modification or
discussion with Amgen.



4.1.1.2.
Notwithstanding the foregoing or anything to the contrary in this Agreement or
the Transition Plan, GSK shall be responsible for transfer of Product Data to
the extent permitted by Applicable Laws, including data privacy laws applicable
in each country of the Transition Territory. Where such Applicable Laws require
either consent of an individual or notification to or approval of a local data
privacy authority to transfer such Product Data, then GSK shall use the specific
efforts as set forth in the Transition Plan to obtain such consent or approval
or to make such notification; provided, that Amgen or its Affiliates shall
provide reasonable assistance as requested by GSK. GSK shall provide to Amgen
within two (2) Business Days of the Effective Date copies of the Transition
Territory country-specific data privacy consent forms that GSK sends to
Physicians in those countries. Where consent or approval cannot be obtained
using the efforts set forth in the Transition Plan, such Product Data shall not
be transferred to Amgen, and GSK’s obligation with respect to such Material
Activity shall be deemed satisfied.



4.1.1.3.
GSK shall have no obligation to take steps to transfer Product Data that is in
the possession of Amgen or Amgen Inc (as promptly confirmed in writing by Amgen
or Amgen Inc., as applicable, or as determined as set forth in the Transition
Plan), or resides on the existing Sharepoint site or Amgen Media Portal.



4.1.1.4.
Amgen will comply with Applicable Laws, including data privacy laws, with
respect to the processing and storing of Product Data received from GSK under
this Agreement.


9

--------------------------------------------------------------------------------






4.1.2.
Detailing Activities. In accordance with the Transition Plan and this Agreement,
GSK shall continue to Detail Ivory in each country of the Transition Territory
within the Collaboration Scope and to conduct the Designated GSK Activities
until the Transition in respect of such country is completed in accordance with
this Agreement. GSK shall ensure that representatives of GSK and/or its
Affiliates and/or any CSO (as defined below) engaged by or on behalf of GSK
and/or its Affiliates fulfill and document completion of all Details per
representative that is stipulated in the Transition Plan, which number of
Details shall not be more than GSK would be obligated to conduct in the same
period in the same country under the existing agreed 2014 Brand Plan as
implemented by the applicable Country Team, and no new coverage or frequency
shall be required.



4.1.3.
Customer Introduction. GSK will use Commercially Reasonable Efforts to
facilitate a face-to- face introduction between each Physician to which it
Details Ivory and an Amgen Rep; provided that such Physician consents to such
introduction in accordance with Section 4.1.1.2, as further described in this
Section 4.1.3 and the Transition Plan. After transfer of Product Data described
in Line Refs. 1 and 2 of the Transition Plan to Amgen or its Affiliates, the
Country Teams shall meet to agree on prioritization of introductions and a
schedule for such introductions. If the Country Team cannot agree on
prioritization, Amgen shall have the final decision with respect to which
Physicians to prioritize. For the avoidance of doubt, if introductions are not
possible because consent was not obtained, then GSK’s obligation to facilitate
such meeting shall be deemed satisfied. Further, if any Physician provides
consent in accordance with Section 4.1.1.2 after the time period for response
set out in the Transition Plan, then GSK shall nevertheless use Commercially
Reasonable Efforts to facilitate an introduction between the Amgen Rep and such
Physician. In addition, GSK shall provide to Amgen the Product Data for which it
has consent to transfer regardless of when consent is received, until December
31, 2014. In all cases, the meeting schedule shall take into account the number
of introductions that can reasonably occur within the time period remaining
before the Anticipated Transition Date for the applicable country, and the
number of Details to be performed during that period. Notwithstanding the
foregoing, Amgen shall instruct all Amgen Reps that attend a face-to-face
introduction that they are not permitted to be in attendance with a GSK Rep for
such portion of any Detail call during which the GSK Rep is Detailing products
other than Ivory (e.g., the Amgen Rep would step out of the call or meeting
during that portion), and all such Amgen Reps shall not be permitted to attend
such portion of any Detail call during which the GSK Rep is Detailing products
other than Ivory.



4.2.
Applicable Collaboration Agreement Provisions. The provisions of the
Collaboration Agreement set out in and amended by Schedule 2.2 that relate to
‘Promotional Materials’ (Section 3.10), ‘Reporting’ (Section 3.11.1), ‘Medical
Inquiries and Product Inquiries’ (Section 3.12), ‘Samples’ (Section 3.13),
‘Diligence and Performance Standards’ (Section 4.2), ‘Violation of Laws’
(Section 4.4), ‘Use of Affiliates and Third Party Contractors’ (Section 4.5),
‘Affiliates’ (Section 4.6) and ‘Management of Personnel’ (Section 4.7) shall
survive termination of the Collaboration Agreement and are incorporated by
reference herein, but with respect to GSK, solely to the extent such provisions
apply to the conduct of the Transition Plan in accordance with this Agreement.



4.3.
Default Allocation of Responsibilities. To the extent that the responsibility of
the Parties is not otherwise regulated by the terms of the Transition Plan or
this Agreement, the provisions of the Collaboration Agreement set out in and
amended by Schedule 2.2 that relate to ‘All Sales by Amgen’ (Section 3.7),
‘Training’ (Section 3.8) and ‘Non-Commercial Activities’ (Section 3.14) shall
survive termination of the Collaboration Agreement and are incorporated by
reference herein, but with respect to GSK, solely to the extent such provisions
apply to the conduct of the Transition Plan in accordance with this Agreement.


10

--------------------------------------------------------------------------------








4.4.
Amended and Restated Collaboration Agreement for Australia. The Parties shall
enter into an Amended and Restated Collaboration Agreement with respect to the
Detailing and commercialization of Ivory in Australia, on or before September 1,
2014 (the “Australia Agreement”), as further described in the Letter of Intent
attached hereto as Schedule 4.5.



5.
GOVERNANCE



5.1.
Governance bodies.



5.1.1.
The following bodies as established under the Collaboration Agreement shall
remain in operation during the Term to govern the activities of the Parties
under this Agreement (provided to the extent that a body is responsible for a
specific country, then such body shall cease to operate after the Transition
Date relating to that country (-ies) unless otherwise agreed between the
Parties): (i) each Country Team, and (ii) the Patent Coordinators.



5.1.2.
In addition, Amgen and GSK shall each appoint a single transition manager
(“Transition Manager”), who shall have the responsibilities set out in Section
5.4.



5.1.3.
Subject to the terms of this Agreement and Applicable Laws, the decisions of
such teams and committees will be made with the interests of effecting a smooth
and orderly Transition, and in accordance with the discretion and business
judgment of the members thereof, acting in good faith.



5.2.
Country Teams.



5.2.1.
Each Country Team as established under the Collaboration Agreement will be
responsible for: (i) implementing and overseeing the Transition in accordance
with this Agreement, the Transition Plan in their relevant country(-ies), the
Transition Budget and the Anticipated Transition Date applicable to such
country; (ii) coordinating the review of any Promotional Materials and training
materials to be used to train GSK representatives that are Detailing Ivory
during the Term, subject to the last sentence of this Section 5.2.1; and (iii)
promptly notifying the Transition Managers in writing when all of the Material
Activities set out in the Transition Plan that is/are expressed to relate to
such country(-ies) have, in their view, been completed. Each Country Team will
also be the appropriate forum to discuss terms of the Transition Plan that
applies(-y) to it. For the avoidance of doubt, the Parties do not expect the
generation or development of any new Promotional Materials for use by GSK Reps
during the Term of this Agreement, except to communicate changes to Ivory’s
label as required by Regulatory Authorities and all such materials will be
subject to review by GSK’s commercial and medical functions prior to use by GSK
Reps.



5.2.2.
The members of each Country Team shall have the right to invite non-members of
the Country Team to attend meetings if needed to fulfill particular objectives
of such meeting. Such non- member representatives shall include sales
representatives of Amgen and/or its Affiliates and/or any contract sales
organizations (or similar entities) (“CSOs”) engaged by or on behalf of Amgen
and/or its Affiliates to Detail Ivory in the Collaboration Scope (the “Amgen
Reps”) and representatives of GSK and/or its Affiliates and/or any CSO engaged
by or on behalf of GSK and/or its Affiliates (the “GSK Reps”) for the purposes
of ensuring proper communication regarding handover issues.


11

--------------------------------------------------------------------------------






5.2.3.
The provisions of the Collaboration Agreement set out in and amended by Schedule
2.2 that relate to ‘Meetings’ (Section 2.13.1), ‘Reporting’ (Section 2.13.2) and
‘Decision Making’ (Section 2.13.3) shall survive termination of the
Collaboration Agreement and are incorporated by reference herein.



5.2.4.
As at the Effective Date, the membership of the Country Teams shall remain the
same as prior to termination of the Collaboration Agreement.



5.3.    Patent Coordinators.


5.3.1.
The provisions of the Collaboration Agreement set out in Schedule 2.2 that
relate to Patent Coordinators (Section 2.14) shall survive termination of the
Collaboration Agreement and are incorporated by reference herein.



5.3.2.
As of the Effective Date, the Patent Coordinators shall remain the same and
shall have the same scope of responsibility as prior to termination of the
Collaboration Agreement, as amended as set forth in Schedule 2.2.



5.4.    Transition Managers.


5.4.1.
The Transition Managers will oversee the Parties’ interactions in between
meetings of the Country Teams. The responsibilities of the Transition Managers
shall consist of the following: (i) overseeing the Transition; (ii) directing
and monitoring the implementation of the Transition Plan in accordance with
their terms and this Agreement; (iii) encouraging and facilitating the co-
operation and communication between the Parties on a day-to-day basis as it
relates to this Agreement; (iv) resolving any issues that cannot be solved by
the Country Teams; and (v) any other matters set forth to be within their remit
under this Agreement. The Transition Managers will be the primary contact point
between the Parties with respect to all matters arising during the Transition
activities, and shall coordinate the Transition activities undertaken by the
Parties, unless otherwise agreed herein. Each Party may replace its Transition
Manager at any time upon giving no less ten (10) calendar days prior written
notice to the other Party.



5.4.2.
The Transition Managers shall initially be: Beppe Cangelosi (appointed by Amgen)
and Dipal Patel (appointed by GSK).



5.4.3.
The Transition Managers shall meet (by teleconference or video conference or
otherwise) on a weekly or other reasonable regular basis as agreed upon by Amgen
and GSK. Subject to the last sentence of Section 5.4.1, the Transition Managers
shall remain in place until completion of the Transition activities or earlier,
if agreed by Amgen and GSK. The first meeting will be held no later than fifteen
(15) days after the Effective Date.



5.4.4.
The Transition Manager appointed by Amgen shall chair all meetings and shall be
responsible for designating a secretary to record in reasonable detail and to
circulate draft minutes of meetings to the Transition Managers for comment and
review within five (5) calendar days after the relevant meeting. The Transition
Managers jointly shall approve the final version of the minutes.




12

--------------------------------------------------------------------------------




5.5.
Any material issues that cannot be resolved by the Transition Managers will be
referred for mutual discussion and resolution to one (1) senior management
member from each of Amgen and GSK (being a Vice President (or his or her
designee) in the case of Amgen and SVP & Head of Europe Commercial Area (or his
or her designee) in the case of GSK); provided that if no such resolution can be
reached after good faith negotiation, then (subject to amendments due to
Material Changes as set forth in Section 3.4.2) the status quo applies with
respect to the conduct of activities under the Transition Plan; and provided,
further that if the dispute concerns matters that affect Ivory on an above
country level such as a safety issue, then in such case the final decision will
be made by the Amgen senior management member. For clarity (and without
prejudice to Section 3.4.2), the Amgen senior management member shall not have
any authority to (i) amend the Transition Plan; (ii) increase the number of GSK
FTEs or Details to be conducted by GSK in any country in the Transition
Territory; (iii) determine unilaterally whether or not GSK has completed
Material Activities or Other Activities as set forth in the Transition Plan; and
(iv) require GSK to conduct any activity or use any materials in conflict with
Applicable Laws or GSK’s internal policies or procedures. Any disagreements
between Amgen and GSK regarding the subject matter set forth in the previous
sentence may be resolved in accordance with Section 15.1.



5.6.
Appropriate Authority. Each of Amgen and GSK will ensure that the persons
appointed by it to the aforementioned governance bodies have the appropriate
level of seniority and decision-making authority to perform their respective
appointed responsibilities. Furthermore, notwithstanding anything herein to the
contrary, none of the aforementioned governance bodies will have any authority
to amend, modify or waive compliance with this Agreement.



5.7.
Other Provisions. The provisions of the Collaboration Agreement set out in
Schedule 2.2 that relate to ‘Internal Governance’ (Section 2.17) shall survive
termination of the Collaboration Agreement and are incorporated by reference
herein.



6.
DISTRACTING PRODUCTS



6.1.
The provisions of the Collaboration Agreement set out in and amended by Schedule
2.2 that relate to ‘Distracting Products’ (Article 8) shall survive termination
of the Collaboration Agreement and are incorporated by reference herein.



7.
INTELLECTUAL PROPERTY MATTERS



7.1.
Continuing Cross-Licences; Ownership. The provisions of the Collaboration
Agreement set out in and amended by Schedule 2.2 that relate to ‘Training’
(Section 3.8), ‘Information Concerning Ivory’ (Section 3.9), ‘Promotional
Materials’ (Section 3.10), ‘Invention Ownership’ (Section ), ‘Copyright
Ownership; Certain Confidential Information’ (Section 9.2), ‘Joint Ownership’
(Section 9.3), ‘License Grant by Amgen’ (Section 9.4), ‘License Grant by GSK’
(Section 9.5), ‘Prosecution and Maintenance’ (Section 9.6), ‘Defense and
Settlement of Third-Party Claims of Infringement’ (Section 9.7), ‘Enforcement’
(Section 9.8), ‘Patent Term Extensions’ (Section 9.9), ‘Employee Agreements’
(Section 9.10), and ‘Trademarks’ (Section 9.11) shall survive termination of the
Collaboration Agreement and are incorporated by reference herein.



7.2.
Assignment of IP Registrations. GSK will promptly, at its own expense (other
than with respect to any fee payable to the relevant Governmental Authority in
connection with the relevant assignment, which will be borne by Amgen), assign
to Amgen all trademark and copyright registrations related to Ivory in the
Collaboration Scope (or to labeling, package inserts or outserts, monographs or
packaging materials or Promotional Materials for Ivory) that are in GSK’s name,
if any. The foregoing is not meant to imply any right of GSK to own any filing
or intellectual property except as may be expressly set forth in the
Collaboration Agreement or this Agreement or agreed in writing between the
Parties.


13

--------------------------------------------------------------------------------








7.3.
Right to Use GSK Housemarks. In addition to Section 7.1 and Schedule 2.2, Amgen
and its Affiliates shall have the right to use the GSK Housemarks as they appear
on Product labels for such period of time as is required to complete variations
and label changes to remove the GSK Housemarks. For the avoidance of doubt, the
time periods specified for use by Amgen of GSK Housemarks in Section 9.11.3.2 of
the Collaboration Agreement (with respect to Promotional Materials) and Section
14.9.2 of the Collaboration Agreement (with respect to labeling, package inserts
or outserts, monographs, packaging materials and Promotional Materials) shall
apply, mutatis mutandis, to the depletion by Amgen of inventory of Ivory bearing
GSK Housemarks. Amgen and its Affiliates shall use Commercially Reasonable
Efforts to complete all such variations and label changes by the Anticipated
Transition Date for each country of the Transition Territory and in no event
later than December 31, 2014; provided, that, solely with respect to Mexico, the
Parties acknowledge and agree that the right of Amgen and its Affiliates to use
the GSK Housemarks as they appear on Product labels shall continue after
December 31, 2014 for so long as required to allow for removal of GSK Housemarks
from the Product label in Mexico in accordance with Applicable Laws.



7.4.
Access to Database. During the Term of this Agreement, GSK shall continue to
permit Amgen and its Affiliates to have access to the existing ZINC database
solely for the purpose of and as necessary for, retrieval by Amgen and its
Affiliates of Product Data or GSK’s transfer of Product Data to Amgen or its
Affiliates.



8.
REGULATORY AND SAFETY; CONFIDENTIALITY



8.1.
General. The provisions of the Collaboration Agreement set out in and amended by
Schedule 2.2 that relate to ‘Regulatory Matters - Communication and Filings’
(Section 10.1.1), ‘Regulatory Matters - GSK Obligations’ (Section 10.1.3),
‘Regulatory Matters - Labeling and Packaging Materials’ (Section 10.1.4),
‘Regulatory Matters - Regulatory and Safety Information’ (Section 10.1.5),
‘Brand Security and Anti- Counterfeiting’ (Section 10.2), ‘Product Technical
Complaints; Recalls; and Returns’ (Section 10.3), ‘Confidentiality; Exceptions’
(Section 11.1), ‘Authorized Disclosure’ (Section 11.2), ‘Confidential Treatment
of Terms and Conditions’ (Section 11.3), ‘Publications and Program Information’
(Section 11.6), ‘Attorney-Client Privilege’ (Section 11.7), and ‘Injunctive
Relief’ (Section 11.8) shall survive termination of the Collaboration Agreement
and are incorporated by reference herein. Following termination of this
Agreement, medical inquiries with respect to Ivory will be referred by GSK to
Amgen in accordance with instructions provided by Amgen.



8.2.
Transfer of Regulatory Filings. Promptly after the Effective Date, GSK will
notify Amgen in writing of any Regulatory Filings in the Transition Territory
related to Ivory that are in GSK’s possession in each country that were
generated from regulatory activities that were: (a) led jointly by Amgen or its
Affiliates and GSK; or (b) led by GSK in Croatia prior to its accession to the
European Union. Amgen or its Affiliates shall respond to GSK in writing
identifying the Regulatory Filings that Amgen or its Affiliates does not possess
in accordance with the specific timelines set forth in the Transition Plan;
provided, that if GSK does not receive a response within such timelines, then
GSK’s obligation to transfer Regulatory Filings shall be deemed satisfied. If
Amgen or its Affiliates identifies Regulatory Filings to be transferred, then
GSK shall promptly transfer to Amgen or its Affiliates, at its own expense
(other than with respect to any fee payable to the relevant Governmental
Authority in connection with the relevant transfer, which will be borne by Amgen
or its Affiliates), all such identified Regulatory Filings.



8.3.
Cooperation and Support. During the Term, each Party will provide such
cooperation as legally required or otherwise mutually agreed in order to effect
the completion of the Material Activities and Other Activities related to
Regulatory Filings and Regulatory Approvals, including the transfer of
Regulatory Filings from GSK to Amgen and the removal of GSK Housemarks from the
Product label.


14

--------------------------------------------------------------------------------








8.4.
Supplemental Regulatory Filings and Approvals. To the extent that Amgen or its
Affiliates are required to obtain any Regulatory Filings and Regulatory
Approvals to effect the Transition, Amgen or its Affiliates shall use
Commercially Reasonable Efforts to obtain these (at its sole expense) as soon as
practicable; provided, that GSK shall not be liable for any delays to the
completion of Material Activities or Other Activities by GSK hereunder that are
caused by an obligation of Amgen or its Affiliates under this Section 8.4.



9.
FINANCIAL TERMS



9.1.
Termination Payment.



9.1.1.
Amgen shall pay to GSK the following non-refundable, non-creditable amounts
(together, the “Termination Payment”) in the following installments:



9.1.1.1.
USD 75,000,000 (seventy five million), payable within five (5) Business Days
following the Effective Date;



9.1.1.2.
USD 75,000,000 (seventy five million), payable within five (5) Business Days
following the date on which it is agreed by the Transition Managers (or as
determined in accordance with Section 15.1 if applicable) in accordance with
Section 3.6 that Milestone A has been achieved;



9.1.1.3.
USD 75,000,000 (seventy five million), payable within five (5) Business Days
following the date on which it is agreed by the Transition Managers (or as
determined in accordance with Section 15.1 if applicable) in accordance with
Section 3.6 that Milestone B has been achieved; and



9.1.1.4.
USD 50,000,000 (fifty million), payable within five (5) Business Days following
the date on which it is agreed by the Transition Managers (or as determined in
accordance with Section 15.1 if applicable) in accordance with Section 3.6 that
all Material Activities in all countries of the Transition Territory other than
those listed in Milestone A and Milestone B have been achieved.



9.1.2.
The provisions of the Collaboration Agreement set out in Schedule 2.2 that
relate to ‘Payments’ (Article 7) shall survive termination of the Collaboration
Agreement and are incorporated by reference herein.



9.2.
Services Payment. Amgen shall pay to GSK a non-refundable, non-creditable
payment of USD 15,000,000 (fifteen million) (the “Services Payment”) within five
(5) Business Days following the Effective Date, in full and complete
consideration for all of the Transition activities performed by GSK hereunder,
as set forth in the Transition Budget.



9.3.
The payments set forth in Sections 9.1 and 9.2 shall be payable by wire transfer
of immediately available funds in accordance with wire transfer instructions of
GSK provided in writing to Amgen on or prior to the Effective Date. GSK shall
send all invoices under this Agreement to Amgen Manufacturing Limited Road 31 km
24.6, Juncos, Puerto Rico 00777-4060, attention to: President and General
Manager.




15

--------------------------------------------------------------------------------








9.4.
The Parties hereby acknowledge and agree that, notwithstanding any provision of
the Collaboration Agreement, the Termination Payment and the Services Payment
are the aggregate amount payable by Amgen to GSK in connection with the mutual
termination of the Collaboration Agreement pursuant to this Agreement. Except as
expressly set out in this Agreement, neither Amgen nor any of its Affiliates
shall be liable to pay any additional fees, milestone payments, tail payments,
termination buy-out payments, royalties or other payments of any kind to GSK or
any of its Affiliates arising out of or in connection with the termination of
the Collaboration Agreement pursuant to this Agreement.



9.5.
All payments to be made under this Article 9 will be made without deduction or
withholding for or on account of any present or future taxation unless Amgen is
required by law to deduct or withhold such withholding tax. GSK shall be solely
responsible for any tax liabilities relating to amounts received under this
agreement, with the exception of any required withholding in Puerto Rico arising
from the inclusion of Amgen Manufacturing, Limited as a party to this Agreement,
which withholding shall be borne by Amgen and Amgen shall increase the relevant
payment from Amgen Manufacturing, Limited to GSK by the amount of any such
required withholding. GSK and Amgen will cooperate with respect to all
documentation required by any tax authority or which may reasonably be requested
by Amgen to secure a reduction in the rate of applicable withholding taxes or to
permit Amgen to obtain a repayment of or credit for all withholding tax withheld
for payments due to GSK.



9.6.
All payments within this Agreement are exclusive of Sales Tax or Value Added
Tax. If any Sales Tax or Value Added Tax is properly chargeable in respect of
any supply made under this Agreement, then the Sales Tax or Value Added Tax
shall be charged in addition to the fees charged under this Agreement.



9.7.
For the avoidance of doubt, the Collaboration Profit (Loss) under the
Collaboration Agreement shall not apply as of the Effective Date.



9.8.
Miscellaneous. Each Party shall bear all costs incurred by it or any of its
Affiliates in connection with the preparation and negotiation of, and the entry
into, this Agreement.



10.
EMPLOYMENT RELATED MATTERS



10.1.
During the period commencing on the Effective Date and ending upon the end of
the Transition in each country of the Transition Territory, Amgen and its
Affiliates shall not solicit any representative employed by GSK that is
Detailing Ivory in compliance with the Transition Plan to leave the employment
of GSK and accept employment or work with Amgen or its Affiliates unless such
employment or work will commence after the Transition Date in respect of the
country where the representative in question is employed. Notwithstanding the
foregoing, nothing herein shall restrict or preclude the right of Amgen or its
Affiliates to make generalized searches for employees by way of a general
solicitation for employment placed in a trade journal, newspaper or website;
provided, that if Amgen or its Affiliates determines that it will search for
employees to fill general sales representative functions or other roles in
support of Ivory during the Term of this Agreement, then Amgen or its Affiliates
will use reasonable efforts to first consult with GSK to determine whether GSK
has employees that are or have been Detailing Ivory or who have otherwise
supported Ivory and who may be eligible and willing to apply for such general
sales representative function or other role at Amgen or the applicable Amgen
Affiliate. If such eligible GSK employees exist, then Amgen or its Affiliates
shall use reasonable efforts to discuss such general sales representative
function or other role with each such eligible employee and to consider
employing him or her for such position in good faith.



10.2.
GSK will defend, indemnify, and hold harmless Amgen Indemnitees at GSK’s cost
and expense, from and against all Losses (including all Employment Liabilities,
where applicable) incurred or suffered by the Amgen Indemnitees arising from or
in connection with:


16

--------------------------------------------------------------------------------




10.2.1. the transfer or purported transfer of employment to Amgen or any of its
Affiliates or any replacement contractor of Amgen or its Affiliates, of any
person currently or previously employed or engaged by GSK or its Affiliates or
any of their contractors or agents who was involved in the Designated GSK
Activities (together, “GSK Staff”), howsoever arising including by operation of
Applicable Laws in the Transition Territory; and


10.2.2. the termination by GSK or its Affiliates or any of its or their
contractors or agents of the employment of any GSK Staff; and


10.2.3. any failure by GSK or its Affiliates, or any of its or their contractors
or agents, to: (i) discharge in full any obligation to inform or consult GSK
Staff about the transactions contemplated by this Agreement or its termination,
or the termination of the Collaboration Agreement; or (ii) comply with its
obligations in respect of GSK Staff in accordance with Applicable Laws,


provided that GSK shall not be required to defend, indemnify, and hold harmless
Amgen Indemnitees at GSK’s cost and expense from and against Losses that are
incurred or suffered directly as a result of acts or omissions of Amgen or its
Affiliates.


11.
RELATIONSHIP WITH EXPANSION AGREEMENT



11.1.
Accession to EU. If a country falls outside the scope of the Expansion Agreement
as a result of its having acceded to the European Union after the Effective
Date, the following provisions will apply:



11.1.1.
Amgen Inc and Amgen and their respective Affiliates will have the sole right to
commercialize Ivory in the country upon such country acceding to the European
Union; and



11.1.2.
the Expansion Agreement shall be deemed to terminate in respect of that country,
and the provisions of Sections 12.9 and 12.10 of the Expansion Agreement shall
apply accordingly; in particular, GSK will undertake Commercially Reasonable
Efforts to effect a smooth and orderly transition of all commercial activities
and responsibilities of GSK under the Expansion Agreement in respect of the
country to Amgen or its Affiliate in such country, as soon as reasonably
possible, to enable Amgen or its Affiliate in such country to continue the
promotion and commercialization of Ivory in the Expansion Scope after such
termination.



11.2.
Sales into Transition Territory. The Parties acknowledge that, under the
Expansion Agreement, GSK is granted the sole responsibility for the conduct of
all commercialisation activities (including selling and distributing) within the
Expansion Scope (as defined therein) and is required to take reasonable steps
(including as may be reasonably requested by Amgen) to ensure that Ivory sold by
it is not used outside the Expansion Territory (as defined therein).



12.
INDEMNIFICATION AND INSURANCE



12.1.
The provisions of the Collaboration Agreement set out in Schedule 2.2 that
relate to ‘Indemnity by GSK’ (Section 13.1), ‘Indemnity by Amgen’ (Section
13.2), ‘Claim for Indemnification’ (Section 13.4), ‘Defense of Third-Party
Claims’ (Section 13.5) and ‘Insurance’ (Section 13.6) shall survive termination
of the Collaboration Agreement and are incorporated by reference herein.



13.
TERM AND TERMINATION



13.1.
Term. This Agreement will become effective on the Effective Date and (without
prejudice to Section 15.5) will expire on a country-by-country basis, in each
case with effect on the close of business on the date on which all Material
Activities and all Other Activities have been completed (as agreed in writing


17

--------------------------------------------------------------------------------




by the Transition Managers) for that country (the “Term”). If Amgen, in good
faith, reasonably believes that the Material Activities with respect to all
countries in the Transition Territory have not been materially completed on or
before December 31, 2014, then Amgen shall deliver written notice to GSK and
shall specify in such written notice the particular services that remain
incomplete and/or the particular documents, information and data that remain not
delivered. Such notice must be received by GSK not later than fifteen (15)
Business Days prior to December 31, 2014 (the “Notice Date”). If GSK does not
receive such a written notice by the Notice Date, then the Transition Date shall
be deemed to have occurred and the Material Activities shall be deemed
completed. If GSK receives such a written notice by the Notice Date and GSK
disagrees with Amgen’s assertion that the Material Activities have not been
materially completed, either GSK or Amgen may refer such disagreement for
resolution in accordance with Section 15.1.


13.2.
Consequences of Expiration. Upon the expiration of this Agreement in respect of
a country within the Transition Territory, the following will apply:



13.2.1.
Expiration of this Agreement for any reason will not release any Party from any
liability (including any payment obligation) that, at the time of such
expiration, has already accrued to another Party or that is attributable to
activities prior to such termination.



13.2.2.
Upon expiration of this Agreement in respect of a country: (i) GSK’s right to
Detail Ivory in that country will terminate; (ii) all licenses to GSK in respect
of that country hereunder will terminate; and (iii) GSK will immediately cease
all of its promotional and marketing activities for Ivory in that country and
discontinue all use of Amgen Housemarks and Product Trademarks in that country.



13.2.3.
Product Data transferred to Amgen from GSK hereunder and/or that was made by or
on behalf of GSK that solely pertain to Ivory (or, where such Product Data
pertain to Ivory as well as another product, those portions that specifically
pertain to Ivory) will be deemed Confidential Information of Amgen, and not
Confidential Information of GSK (and will not be subject to the exclusion under
Section 11.1.1 or 11.1.4 of the Collaboration Agreement incorporated by
reference herein pursuant to Section 8.1 of this Agreement), and Amgen will have
the unrestricted right to use and disclose all such Product Data following
termination of this Agreement. In addition, GSK will destroy all relevant
records and materials in GSK’s possession or control containing Confidential
Information of Amgen (provided that GSK may keep: (i) copies of such records as
may be required for GSK to comply with Applicable Laws and national or
international pharmaceutical industry codes of practice; and (ii) one copy of
such Confidential Information of Amgen for archival purposes only; provided
that, in each case, such copies are Segregated from any Distracting Program).



13.2.4.
GSK will destroy (and certify such destruction to Amgen), all Promotional
Materials, sales training materials and any other documents, or materials
primarily intended for use in commercialization of Ivory in the Transition
Territory except copies required for GSK to comply with Applicable Laws and
national or international pharmaceutical industry codes of practice.



13.2.5.
The following provisions of this Agreement will survive expiration of this
Agreement for any reason: Article 1 (Definitions), Section 7.3 (Right to Use GSK
Housemarks), Section 10.2, Section 13.2 and Article 15 (Miscellaneous), as well
as all provisions of the Collaboration Agreement set out in Schedule 2.2 that
are indicated as surviving beyond the Term. Except as otherwise provided in this
Agreement, all rights and obligations of the Parties under this Agreement in
respect of a country will terminate upon termination of this Agreement in
respect of that country.


18

--------------------------------------------------------------------------------






14.
REPRESENTATIONS AND WARRANTIES



14.1.
General. The provisions of the Collaboration Agreement set out in and amended by
Schedule 2.2 that relate to ‘Mutual Representations and Warranties’ (Section
12.1), ‘Amgen Representations and Warranties’ (Section 12.2), ‘GSK
Representations and Warranties’ (Section 12.4, ‘Disclaimer of Warranties’
(Section 12.6) and ‘Representations and Warranties – Covenants’ (Section 12.8)
shall survive termination of the Collaboration Agreement and are incorporated by
reference herein.



14.2.
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, OTHER THAN TO THE EXTENT
RESULTING FROM A PARTY’S BREACH OF ARTICLE 8 OF THE COLLABORATION AGREEMENT
(DISTRACTING PRODUCTS) AS INCORPORATED BY REFERENCE PURSUANT TO ARTICLE 6 OR
SECTION 11.1 OF THE COLLABORATION AGREEMENT (CONFIDENTIALITY; EXCEPTIONS) AS
INCORPORATED BY REFERENCE PURSUANT TO SECTION 8.1, IN NO EVENT WILL GSK, ON THE
ONE HAND, OR AMGEN OR AMGEN INC. ON THE OTHER HAND, BE LIABLE TO THE OTHER OR
ANY OF THE OTHER’S AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS, BUSINESS OR
GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN
CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE FOREGOING
SENTENCE WILL NOT LIMIT THE OBLIGATIONS OF ANY PARTY TO INDEMNIFY ANY OTHER
PARTY PURSUANT TO SECTION 10.2 OR FROM AND AGAINST THIRD-PARTY CLAIMS UNDER
SECTION 13.1 OF THE COLLABORATION AGREEMENT (INDEMNITY BY GSK) AS INCORPORATED
BY REFERENCE PURSUANT TO ARTICLE 12 OR UNDER SECTION 13.2 OF THE COLLABORATION
AGREEMENT (INDEMNITY BY AMGEN) AS INCORPORATED BY REFERENCE PURSUANT TO ARTICLE
12.



15.
MISCELLANEOUS



15.1.
Dispute Resolution. In the event of any controversy or dispute arising out of or
relating to any provision of this Agreement, the construction, validity or
breach thereof, the Parties will try to settle the same amicably between
themselves. If the Parties fail to settle such matter within thirty (30) days of
it having arisen, such matter will be exclusively and finally resolved by
binding arbitration under the Rules of Arbitration of the International Chamber
of Commerce (the “Rules”) before a panel of three (3) arbitrators selected in
accordance with the Rules. The place of the arbitration will be Zurich,
Switzerland and the language of the arbitration will be English. In the event of
a dispute involving the alleged breach of this Agreement, the Parties shall toll
the activity that is the subject of the dispute until such time as the dispute
is resolved in accordance with this Section 15.1. Any disputed performance or
suspended performance pending the resolution of a dispute involving the alleged
breach of this Agreement that the arbitration panel determines to be required to
be performed by a Party must be completed within a reasonable time period
following the final decision of the arbitration panel. The final arbitration
award will be final and binding upon the Parties and may be entered in any court
of competent jurisdiction for enforcement. The arbitrators will have the power
to grant monetary damages as well as injunctive or other specific relief.
Notwithstanding the foregoing, each Party will have the right to seek, without
establishment of the arbitral tribunal, injunctive or other provisional relief
from a court of competent jurisdiction that may be necessary to avoid
irreparable harm or preserve the subject matter of a dispute. Each Party will
bear its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding will pay the arbitrators’ fees and any
administrative fees of arbitration.



15.2.
Choice of Law. This Agreement will be governed by, and enforced and construed in
accordance with, the laws of the State of New York, USA, without regard to its
conflicts of law provisions. The United Nations Convention for the International
Sale of Goods will not apply to the transactions contemplated


19

--------------------------------------------------------------------------------








herein.


15.3.
Press Releases. Each of GSK and Amgen Inc will have the right to issue press
releases and disclosures in regard to the terms of this Agreement only with the
prior written consent of the other Party, such consent not to be unreasonably
withheld (or as required to comply with Applicable Laws). For any such proposed
press release or disclosure, the disclosing Party will provide ten (10) Business
Days’ notice to the other Party and will reasonably consider the other Party’s
comments that are provided within five (5) Business Days after such notice, or
such shorter notice and comment periods as are reasonably required under the
circumstances but not less than two (2) Business Days.



15.4.
Force Majeure. No Party will be liable for delay or failure in the performance
of any of its obligations hereunder (other than the payment of money) to the
extent such delay or failure is due to a Force Majeure; provided, that the
affected Party promptly notifies the other Parties in writing (and continues to
provide monthly status updates to the other Parties for the duration of the
effect); and provided further that the affected Party uses its Commercially
Reasonable Efforts to avoid or remove such causes of non- performance and to
mitigate the effect of such occurrence, and will continue performance with
reasonable dispatch whenever such causes are removed.



15.5.
Other Miscellaneous Provisions. The ‘Miscellaneous’ provisions of the
Collaboration Agreement set out in and amended by Schedule 2.2 that relate to
‘Affiliates’ (Section 16.1), ‘Assignment’ (Section 16.3), ‘Compliance with
Applicable Law’ (Section 16.5), ‘Construction’ (Section 16.6), ‘Counterparts’
(Section 16.7), ‘Currency’ (Section 16.8), ‘Entire Agreement’ (Section 16.9),
‘Further Assurances’ (Section 16.11), ‘Headings’ (Section 16.12), ‘No Set-Off’
(Section 16.13), ‘Notices’ (Section 16.14), ‘Relationship of the Parties’
(Section 16.15), ‘Severability’ (Section 16.16), ‘Third-Party Beneficiaries’
(Section 16.18) and ‘Waivers and Modifications’ (Section 16.19) shall survive
termination of the Collaboration Agreement and are incorporated by reference
herein.




20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.






GLAXO GROUP LIMITED


By:
/s/ Paul Williamson
Name:
Paul Williamson
Title:
 



AMGEN MANUFACTURING LIMITED
 
AMGEN INC.
By:
/s/ Carsten Thiel
 
By:
/s/ Carsten Thiel
Name:
Dr. Carsten Thiel
 
Name:
Dr. Carsten Thiel
Title:
Regional General Manager
 
Title:
Regional General Manager
 
VP, Europe
 
 
VP, Europe








--------------------------------------------------------------------------------




SCHEDULE 2.2


Surviving Provisions of the Collaboration Agreement


The following provisions of the Collaboration Agreement shall survive
termination thereof, for the period(s) and with the qualifications indicated
below, and are hereby incorporated into this Agreement as if fully set out
herein.For the avoidance of doubt, the provisions set out below are applicable
to each of Amgen Inc., Amgen and GSK:


PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
Article 1 - Definitions
Sections 1.3 and
13.2.5
Indefinite term
Article 1 of the Collaboration Agreement
shall survive termination of the Collaboration Agreement and is incorporated by
reference into this Agreement to the extent required in order to give effect to
the other surviving provisions of the Collaboration Agreement.
Article 2 - Scope and
Governance
 
 
 
Section 2.13.1 - Meetings
Section 5.2.3
Term of this
Agreement
Provided that:


(i) the reference to “six (6) times per year” shall be replaced by a reference
to “once per calendar month”; and
(ii) references to the “JBT” shall be deemed to be references to the “Transition
Managers”
(iii) the last sentence of Section 2.13.1 that states “At the request of the
JBT, each Country Team will attend international brand strategy and/or
communications summits” shall be deleted.
Section 2.13.2 -
Reporting
Section 5.2.3
Term of this
Agreement
 
Section 2.13.3 - Decision
Making
Section 5.2.3
Term of this
Agreement
Provided that references to the “JSC” shall
be deemed to be references to the
“Transition Managers”


For the avoidance of doubt, any issues that cannot be finally decided by the
Transition Managers shall be handled in accordance




22

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
 
 
 
with Section 5.5 of this Agreement and not
Section 2.13.3 unless the dispute involves above-country issues relating to
Ivory.
Section 2.14 - Patent
Coordinators
Section 5.3.1
Term of this
Agreement
Provided that references to the “JSC” shall
be deemed to be references to the
“Transition Managers”
Section 2.17 - Internal
Governance
Section 5.7
Term of this
Agreement
 
Article 3 - Collaboration Activities
- Allocation and
Reporting
 
 
 
Section 3.7 - All Sales by
Amgen
Section 4.4
Term of this
Agreement
For the avoidance of doubt, GSK, its
Affiliates or their respective agents or employees are not, during the Term or
thereafter, authorized to sell Ivory, except as otherwise stated in the
Expansion Agreement
Section 3.8 - Training
Sections 4.4,
7.1.1, 13.2.5
Term of this
Agreement except for the last sentence of section 3.8 of the Collaboration
Agreement which shall be Indefinite
References to “JBT” shall be replaced with
“Country Teams”.
Section 3.9 - Information
concerning Ivory


-Section 3.9.1 -Public Statements
-Section 3.9.2 -
Ownership
Sections 7.1.1 and
13.2.5
Section 3.9.1 -
Term of this
Agreement




Section 3.9.2 - Indefinite term
 
Section 3.10 -
Promotional Materials
Sections 4.3, 7.1.1
and 13.2.5
Term of this
Agreement, except for the last sentence
of Section 3.10 of
the Collaboration
Agreement which will apply for an
For the avoidance of doubt, “Promotional
Materials” include all training materials relating to Ivory.






The allocation of responsibility for the matters covered by this provision shall
apply to the extent not otherwise allocated




23

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
 
 
indefinite term
by the terms of the Transition Plan or this
Agreement.






For the avoidance of doubt, the Parties do not expect the generation or
development of any new Promotional Materials during the Term of this Agreement,
except to communicate changes to Ivory’s label as required by Regulatory
Authorities, and any such new materials shall not include GSK Housemarks.
Section 3.11.1 -
Reporting
Section 4.3
Term of this
Agreement
Section 3.11.1(i) of the Collaboration
Agreement shall be incorporated by reference into this Agreement to the extent
that it requires GSK, but not Amgen, to
provide Detail Reports, and such Detail Reports will be submitted to the Country
Teams. References to the “JSC” or “JBT” shall be deemed to be references to the
“Transition Managers”
Section 3.12 - Medical
Inquiries and Product
Inquiries
Section 4.3
Term of this
Agreement
Section 3.12 of the Collaboration
Agreement shall be incorporated by reference into this Agreement in respect of
each country until the Transition in respect of each such country is effected,
and to the extent that the responsibility for the matters covered by such
section is not otherwise regulated by the terms of the Transition Plan or this
Agreement
Section 3.13 - Samples
Section 4.3
Term of this
Agreement
Section 3.13 of the Collaboration
Agreement shall be incorporated by reference into this Agreement in respect of
each country until the Transition in respect of each such country is effected,
and to the extent that the responsibility for the matters covered by such
section is not otherwise regulated by the terms of the Transition Plan or this
Agreement. References to the “JSC” or “JBT” shall be deemed to be references to
the “Transition Managers”. For clarity, the reference to “this Agreement” in the
last sentence of Section




24

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
 
 
 
3.13 shall refer to this Termination and
Transition Agreement and not the
Collaboration Agreement.
Section 3.14 - Non-
Commercial Activities
Section 4.4
Term of this
Agreement
Only the first and second sentences of
Section 3.14 of the Collaboration
Agreement shall be incorporated by reference into this Agreement; provided that
the reference to “JDC” shall be “Transition Managers”
Article 4 - Collaboration Activities
- Performance
Standards
 
 
 
Section 4.2 - Diligence
and Performance
Standards
Section 4.3
Term of this
Agreement
Section 4.2 of the Collaboration Agreement
shall be incorporated by reference into this Agreement in respect of each
country of the Transition Territory until the Transition in respect of each such
country is effected, provided that references to the Collaboration Agreement,
the Brand Plan and applicable Country Plans shall be replaced by references to
this Agreement, the Transition Plan, and (to the extent not superseded by the
foregoing) the Brand Plan for Ivory that has been agreed between the Parties for
2014
Section 4.4 - Violation of
Laws
Section 4.3
Term of this
Agreement
Provided that references to the “JSC” shall
be deemed to be references to the
“Transition Managers”
Section 4.5 - Use of
Affiliates and Third Party
Contractors
Section 4.3
Term of this
Agreement
Only the first sentence and the last sentence
(as it relates to GSK) of Section 4.5 of the
Collaboration Agreement shall be incorporated by reference in this Agreement
Section 4.6 - Affiliates
Section 4.3
Term of this
Agreement
 
Section 4.7 -
Management of Personnel
Section 4.3
Term of this
Agreement
 




25

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
Article 7 - Payments
Section 9.1.2
Term of this
Agreement
Article 7 of the Collaboration Agreement
shall be incorporated with the exception of
Sections 7.1, 7.4, 7.6, 7.7 and 7.9
Article 8 - Distracting
Products
Sections 6.1 and
13.2.5
For one (1) year
following the
Effective Date of this Agreement
Article 8 other than Sections 8.1.2 and 8.6
shall be incorporated by reference into this
Agreement
Article 9 - Intellectual
Property
 
 
 
Section 9.1 - Invention
Ownership
Sections 7.1.1 and
13.2.5
Indefinite term
For the avoidance of doubt, the Parties
agree that there are no Joint Inventions as of the Effective Date.
Section 9.2 - Copyright
Ownership, Certain
Confidential Information
Sections 7.1.1 and
13.2.5
Indefinite term,
except that the provisions
regarding
Confidential
Information will be subject to the term applicable to Confidential Information.
 
Section 9.3 - Joint
Ownership
Sections 7.1.1 and
13.2.5
Indefinite term
 
Section 9.4 - License
Grant by Amgen
Section 7.1.1
Term of this
Agreement
The license shall also permit GSK to
conduct all activities under the Transition
Plan.
Section 9.5 - License
Grant by GSK
Sections 7.1.1 and
13.2.5
Indefinite term
Provided that references to “Term” shall
mean “the term of the Collaboration Agreement and this Agreement” and the
reference to “hereunder” shall mean “under the Collaboration Agreement and this
Agreement”
Section 9.6 - Prosecution
and Maintenance
Section 7.1.1
Term of this
Agreement
Only the first sentence of Section 9.6 of the
Collaboration Agreement is incorporated by reference into this Agreement.
Section 9.7 - Defense and
Settlement of Third Party
Section 7.1.1
Indefinite term
With respect to the defense of the Parties’
activities that took place during the term of




26

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
Claims of Infringement
 
 
the Collaboration Agreement and this
Agreement.
Section 9.8 -
Enforcement
Sections 7.1.1 and
13.2.5
Indefinite term with respect to the first two, and the last, sentences of
Section 9.8.
Section 9.8 of the Collaboration Agreement
is incorporated by reference into this
Agreement (with respect to enforcement against activities that took place during
the
term of the Collaboration Agreement and of
this Agreement) but excluding the words “but included…” in the last sentence of
Section 9.8)
 
 
The remainder of Section 9.8 as modified herein shall survive for the Term of
the Agreement.
 
Section 9.9 - Patent Term
Extensions
Sections 7.1.1 and
13.2.5
Indefinite term
Section 9.9 of the Collaboration Agreement
is incorporated by reference with respect to periods during the term of the
Collaboration
Agreement and of this Agreement
Section 9.10 - Employee
Agreements
Section 7.1.1
Term of this
Agreement
 
Section 9.11 -
Trademarks
Sections 7.1.1 and
13.2.5
 
 
Section 9.11.1 Title








































 
Indefinite term for the first and second sentence of Section
9.11.1 of the
Collaboration
Agreement






Term of this Agreement for the third sentence of Section 9.11.1 of the
Collaboration Agreement








 
Section 9.11.2 Required
Use and Compliance
 
Term of this
Section 9.11.2.1 is incorporated into this


27

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
 
 
Agreement
Agreement to the extent that the Transition
Plan or this Agreement do not provide otherwise


Section 9.11.3 Licences:
-Section 9.11.3.1
Licenses to GSK
 
Term of this Agreement for Section 9.11.3.1 of the Collaboration Agreement
Section 9.11.3.1 of the Collaboration Agreement is incorporated by reference
into this Agreement to the extent that the Transition Plan or this Agreement do
not provide otherwise
-Section 9.11.3.2 (as amended) License To Amgen


 


For the Term of this Agreement plus the sell-off period of either six (6) months
or twelve (12) months after termination of the Collaboration Agreement as
permitted under Section 9.11.3.2


Section 9.11.3.2 of the Collaboration Agreement is incorporated by reference to
the extent that the Transition Plan or this Agreement do not provide otherwise.
Terms shall also apply, mutatis mutandis, to depletion by Amgen of inventory of
Ivory.
Section 9.11.4 Respect of
Trademarks
 
Term of this
Agreement
 
Section 9.11.5
Infringement
 
Term of this
Agreement
 
Article 10 - Regulatory
and Safety
 
 
 
Section 10.1.1 -
Regulatory
Communication and
Filing
Section 8.1
Term of this
Agreement
Section 10.1.1 is incorporated by reference
into this Agreement except that the last sentence shall only apply if reasonable
to
effect the provisions of Article 8 of this
Agreement and the conduct of the
Transition Plan.


28

--------------------------------------------------------------------------------






PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
Section 10.1.3 - GSK
Obligations
Section 8.1
Term of this
Agreement
 
Section 10.1.4 - Labeling
and Packaging Materials
Section 8.1
Term of this
Agreement
Section 10.1.4 is incorporated by reference
into this Agreement except for the proviso in the first sentence. For clarity,
Amgen
shall not have the right to use the GSK Housemarks on any labeling, packaging or
package inserts that are created after the Effective Date unless otherwise
expressly provided in this Agreement.
Section 10.1.5 -
Regulatory and Safety
Information
Section 8.1
Term of this
Agreement
Section 10.5 is incorporated by reference
into this Agreement except for the last sentence.
Section 10.2 (as amended)
- Brand Security and
Anti-Counterfeiting
Section 8.1
Term of this
Agreement
 
Section 10.3 - Product
Technical Complaints; Recalls; Returns
Sections 8.1
Term of this
Agreement
 
Article 11 - Confidentiality,
Publications and Press
Releases
 
 
 
Section 11.1 -
Confidentiality
Sections 8.1
In respect of
information furnished under the
Collaboration
Agreement: until the date falling five (5) years after termination of the
Collaboration Agreement.




In respect of information furnished under this Agreement: until the date falling
five (5) years after termination of this
Section 11.1 of the Collaboration
Agreement, as incorporated by reference into this Agreement, shall apply in
relation
to information furnished under the
Collaboration Agreement and this
Agreement




29

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
 
 
Agreement.
 
Section 11.2 - Authorized
Disclosure
Sections 8.1 and
13.2.5
Indefinite term
 
Section 11.3 -
Confidential Treatment of
Terms and Conditions
Sections 8.1 and
13.2.5
Indefinite term
 
Section 11.6 -
Publications and Program
Information
Section 8.1
Term of this
Agreement
Provided that references to the “JDC/JBT”
shall be deemed to be references to the
“Transition Managers”
Section 11.7 - Attorney-
Client Privilege
Sections 8.1 and
13.2.5
Indefinite term
Provided that references to “Agreement”
shall be deemed references to the
Collaboration Agreement and this
Agreement
Section 11.8 - Injunctive
Relief
Sections 8.1 and
13.2.5
Indefinite term
 




30

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
Article 12 - Representations and Warranties






Section 12.1 - Mutual Representations and Warranties


Section 12.2 - Amgen Representations and Warranties


Section 12.4 - GSK Representations and Warranties


Section 12.6 - Disclaimer of Warranties


Section 12.8 - Covenants
Section 14.1 and
13.2.5
Term of this
Agreement, except for Section 12.6 which shall survive indefinitely
The Sections of Article 12 of the
Collaboration Agreement listed in the first column are incorporated by reference
into this Agreement, provided that the reference to Article 12 in Section 12.6
of the Collaboration Agreement shall be deemed to be a reference to Article 14
of this Agreement
Article 13 -
Indemnification and
Insurance






Section 13.1 - Indemnity by GSK


Section 13.2 - Indemnity by Amgen


Section 13.4 - Claim for
Indemnification


Section 13.5 - Defense of
Third Party Claims












Section 13.6 - Insurance
Section 12.1 and
13.2.5
Indefinite term with respect to Sections 13.1, 13.2, 13.4 and 13.5.


Term of this Agreement with respect to Section
13.6.
The Sections of Article 13 of the
Collaboration Agreement listed in the first column are incorporated by reference
into this Agreement, provided that any references to Articles 12 and 13 in those
provisions shall be deemed to be a reference to Article 14 and 12 of this
Agreement respectively.
















All parentheticals in Section 13.5 stating “(subject to Section 6.1.1.4 and
6.1.2.11, to the extent applicable)” are deleted.
Article 16 -
 
 
 






31

--------------------------------------------------------------------------------




PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
Miscellaneous
 
 
 
Section 16.1 - Affiliates
Section 15.5
Term of this
Agreement
 
Section 16.3 -
Assignment
Sections 15.5 and
13.2.5
Indefinite term
 
Section 16.5 -
Compliance with
Applicable Law
Section 15.5
Term of this
Agreement
 
Section 16.6 -
Construction
Sections 15.5 and
13.2.5
Indefinite term
Excluding limbs (i) and (vi) of the fifth
sentence
Section 16.7 -
Counterparts
Section 15.5
Term of this
Agreement
 
Section 16.8 - Currency
Section 15.5
Term of this
Agreement
 
Section 16.9 - Entire
Agreement
Sections 15.5 and
13.2.5
Indefinite term
 
Section 16.11 - Further
Assurances
Section 15.5
Term of this
Agreement
 
Section 16.12 - Headings
Section 15.5
Term of this
Agreement
 
Section 16.13 - No Set-
Off
Section 15.5
Term of the
Agreement
Provided the exceptions stated therein for
True-Up shall not be incorporated by reference into this Agreement
Section 16.14 - Notices
Sections 15.5 and
13.2.5
Indefinite term
Notices to Amgen Manufacturing Limited
shall be sent to the address set out in
Section 9.3 of this Agreement.
Section 16.15 -
Relationship of the Parties
Section 15.5
Term of this
Agreement
 
Section 16.16 -
Severability
Sections 15.5 and
13.2.5
Indefinite term
 
Section 16.18 - Third
Party Beneficiaries
Sections 15.5 and
13.2.5
Indefinite term
Provided that the exception to Section
16.18 of the Collaboration Agreement shall be deemed to refer to Article 12 of
this Agreement


32

--------------------------------------------------------------------------------






PROVISION OF
COLLABORATION
AGREEMENT
RELEVANT
PROVISION OF THIS
AGREEMENT
SURVIVAL PERIOD
QUALIFICATIONS / COMMENTS
Section 16.19 - Waivers
and Modifications
Sections 15.5 and
13.2.5
Indefinite term
 






33

--------------------------------------------------------------------------------








SCHEDULE 3.2


Anticipated Transition Dates












MARKET
ANTICIPATED
TRANSITION DATE
Austria
end June
Belgium (& Lux)
end June
Bulgaria
end June
Croatia
end May
Cyprus
end June
Czech Republic
end June
Denmark
end April
Estonia
end June
Finland
end June
France
end September
Germany
end June
Greece
end June
Hungary
end June
Ireland
end August
Italy
end May
Latvia
end June
Lithuania
end June
Malta
end May
Netherlands
end June
Norway
end May
Poland
end May
Romania
end May
Slovakia
end June
Slovenia
end June
Spain
end June
Sweden
end June
Switzerland
end June
United Kingdom
end April
Mexico
end May
Russia
end June




34

--------------------------------------------------------------------------------








SCHEDULE 3.4(a)


Transition Plan






Please see attached.



35

--------------------------------------------------------------------------------




Schedule 3.4(a) of the Termination and Transition
Agreement:Transition Plan




Ref.
Category
Transition Activity Area
Description of activities
Date of Completion of Transition
Parties Involved
Status
Written completion determined by Country Teams (GSK/Amgen) and confirmed by
Transition Managers
Comment
1
Material
Activity
Transfer of Product
Data
GSK will provide title, first name, last name, work address, phone number of
Physician and
nurse/payer (where applicable and available) who are Prolia specific targets
(A,B,C) subject to data privacy law(s) applicable in every country where data is
to be transferred. If to make this transfer, applicable data privacy law
requires the consent of the Physicians or nurse/payer or notification
to/approval of the local data privacy authority, GSK will: (i) approach the
Physicians or nurse/payer by way of a written request to obtain consent or
notification (as applicable); and/or (ii) seek approval of the relevant
authorities. Where legally permissible, GSK will phrase the consent to
Physicians or nurse/payer as an “opt out”, i.e. the individual must
affirmatively choose not to provide consent within the minimum timeframe
permitted by applicable law and silence within that timeframe will be deemed
consent. Where “opt out” is not legally permissible, GSK will send a written
reminder to any Physicians or nurse/payer who has not yet responded in writing
to the initial written request for consent on the date falling 7-8 Business Days
thereafter. Where the legal requirements cannot be met and/or (where “opt-out”
is not legally permissible) if no response from individuals is received within
14 calendar days of the date on which the reminder was sent, there will be no
further request to Physicians or nurse/payer. GSK will have fulfilled all
relevant requirements based on this clause. Notwithstanding the foregoing, GSK
will transfer all data for Physicians or nurse/payer where consent is received
(or deemed to be received, where “opt-out” was used) on or before December 31,
2014.
[Per the agreed
Transition Date]
GSK
 
 
 
2
Material
Activity
Transfer of Product
Data
GSK to provide to Amgen the name, last name for customer targets by
classification (e.g.
A,B,C) for the country subject to data privacy law(s) applicable in every
country where data is to be transferred. If to make this transfer, applicable
data privacy law requires the consent of the Physicians or nurse/payer or
notification to/approval of the local data privacy authority, GSK will: (i)
approach the Physicians or nurse/payer by way of a written request to obtain
consent or notification (as applicable); and/or (ii) seek approval of the
relevant authorities. Where legally permissible, GSK will phrase the consent to
Physicians or nurse/payer as an “opt out”, i.e. the individual must
affirmatively choose not to provide consent within the minimum timeframe
permitted by applicable law and silence within that timeframe will be deemed
consent. Where “opt out” is not legally permissible, GSK will send a written
reminder to any Physicians or nurse/payer who has not yet responded in writing
to the initial written request for consent on the date falling 7-8 Business Days
thereafter. Where the legal requirements cannot be met and/or (where “opt-out”
is not legally permissible) if no response from individuals is received within
14 calendar days of the date on which the reminder was sent, there will be no
further request to Physicians or nurse/payer. GSK will have fulfilled all
relevant requirements based on this clause. Notwithstanding the foregoing, GSK
will transfer all data for Physicians or nurse/payer where consent is received
(or deemed to be received, where “opt-out” was used) on or before December 31,
2014.
[Per the agreed
Transition Date]
GSK
 
 
 
3
Material
Activity
Transfer of Product
Data
GSK to provide all details (communiques/emails), at GSK HQ and country level,
concerning budget, billing or other costs associated to Detailing, marketing,
sales and medical led activities (outside Q1 normal collaboration reconciliation
billing process, during transition and future committed). This Includes any
committed projects eg: physician meetings, congresses, external meetings,
travel, in surgery or out of surgery.
[Per the agreed
Transition Date]
GSK
 
 
 


36

--------------------------------------------------------------------------------








4
Material
Activity
Transfer of Product
Data
GSK to handover details regarding Prolia patient assistance programs at country
level (if applicable) and if requested by Amgen. In the event 3rd party data is
required to be transferred, Amgen will contact the 3rd party provider and
arrange transfer at its own cost and GSK will use reasonable efforts to
contractually ensure that the 3rd party provider is allowed to transfer such
data to Amgen and, if contractual rights are transferred from GSK to Amgen,
Amgen will cover any additional costs with regards to transfer of contractual
rights.
[Per the agreed
Transition Date]
GSK
 
 
 
5
Material
Activity
Transfer of Product
Data
For Countries where Amgen Affiliates have NO ZINC access, GSK to provide the
list of approved/active Prolia materials stored in ZINC and Amgen has a right to
request an electronic copy.
For Countries where Amgen Affiliates have ZINC access: Amgen will download all
ZINC Prolia materials. GSK to provide list of materials for Prolia not stored in
ZINC, where applicable, (Examples of such materials are tradeshow displays,
videos and digital media) and Amgen has the right to request a copy of materials
not in possession of Amgen.
[Per the agreed
Transition Date]
GSK and Amgen
 
 
 
6
Material
Activity
Transfer of Product
Data
GSK to provide list of all Regulatory Filings re Prolia - where such activities
were jointly led
by GSK and/or Amgen or solely by GSK in Croatia - in possession GSK country
team; Amgen to request data related to Regulatory Filings re Prolia within 5
working days upon receipt of the list, of no request by Amgen made within 5
working days GSK obligation herein is considered fulfilled.
[Per the agreed
Transition Date]
GSK and Amgen
 
 
 
7
Material
Activity
Transfer of Product
Data
GSK to transfer customer Product Data only via EDI - Customer Product Data is
provided via EDI individually to each respective Amgen country Affiliate.
[Per the agreed
Transition Date]
GSK and Amgen
 
 
 
8
Material
Activity
GSK Detailing
For each country, GSK will continue to Detail Prolia as outlined in the 2014
Brand Plan as implemented by the respective Country Plan agreed as of March 31st
2014; Country Teams can agree to modify the Country Plans for their country only
if the Parties mutually agree; if the Parties do not agree on changes, the
existing Country Plan as of March 31st 2014 remains valid.


GSK will continue to fulfill its agreed 2014 Brand Plan obligations at HQ level
until the end of the transition period in each country unless otherwise mutually
agreed by GSK and Amgen HQ team.


During the transition period, the Parties anticipate that there will be no new
materials generated for use by GSK Reps. Any new materials to be used by GSK
Reps will need to be approved by GSK commercial and medical. Training for GSK
Reps on new materials: Amgen will create the material and it will be reviewed
and executed by GSK.
[Per the agreed
Transition Date]
GSK and Amgen
 
 
 
9
Material
Activity
GSK Handover
Services
GSK will make reasonable efforts to facilitate a Face to Face introduction
between Amgen Reps/CSO and Physicians nurse/payer in accordance with data
privacy requirements. Country Teams to decide timeline and prioritization of
introduction taking into account transition timelines (introduction can only
occur once consent has been received from Physician/nurse/payer). If Parties do
not agree, prioritization to be decided by Amgen. Prioritization to take into
consideration the remainder of transition time and data privacy requirements re
Physician/nurse/payer.
[Per the agreed
Transition Date]
GSK and Amgen
 
 
 
10
Material
Activity
GSK Handover
Services
For each country in the Transition Territory, there will be 1 Country Team
meeting per calendar month until end of Transition Date. The County Team members
may invite ad hoc guests as agreed to assist with transition of
activities/handover to Amgen. Joint country teams can decide to meet more
frequently if needed at local level.
[Per the agreed
Transition Date]
GSK and Amgen
 
 
 
11
Other
GSK General
Transition Services
GSK to continue providing support re Medical Inquiries as set out under the
former Collaboration Agreement until the end of the country transition period.
[Per the agreed
Transition Date]
GSK and Amgen
 
 
 




--------------------------------------------------------------------------------






12
Other
Pharmacovigilance
GSK to execute its obligations under the existing Pharmacovigilance Agreement
between Amgen and GSK, inter alia to do adverse event reporting from
physicians/prescribers until 31 December 2014.
[Per the agreed
Transition Date]
GSK
 
 
 
13
Other
Governance
Amgen and GSK to appoint one Transition Manager at HQ (European level) only.
[Per the agreed
Transition Date]
GSK and Amgen
 
 
Transition Managers only to
be appointed by Regional Amgen and GSK Headquarters; no country transition
managers will be appointed as there are Country Teams in place
14
Other
Regulatory
Amgen and GSK to ensure all regulatory approvals obtained in order to effect
labeling change (ie to remove "GSK" from product labelling).
[Per the agreed
Transition Date]
GSK and Amgen
 
 
 






--------------------------------------------------------------------------------






SCHEDULE 3.4(b)


Transition Budget






Please see attached.

36

--------------------------------------------------------------------------------




TRANSITION BUDGET
GSK Opex in USD by country and quarter
Sum of Amnt USD @ Bdgt Fx Rate
Q2
Q3
Q4
TOTAL (Q2-Q4)
 
 
 
 
 
Austria
293,032
 
—
293,032
External Cost
18,392
 
 
18,392
FTE Expenses
274,640
 
 
274,640
 
 
 
 
 
Belgium
643,534
—
—
(643,534)
External Cost
56,904
 
 
56,904
FTE Expenses
586,630
 
 
586,630
 
 
 
 
 
Bulgaria
19,601
—
—
19,601
External Cost
15,505
 
 
15,505
FTE Expenses
4,096
 
 
4,096
 
 
 
 
 
CEE HQ Vienna
0
—
—
—
External Cost
 
 
 
—
FTE Expenses
 
 
 
—
 
 
 
 
 
Croatia
98,364
—
—
98,364
External Cost
27,240
 
 
27,240
FTE Expenses
71,124
 
 
71,124
 
 
 
 
 
Cyprus
29,466
—
—
29,466
External Cost
6,882
 
 
6,882
FTE Expenses
22,584
 
 
22,584
 
 
 
 
 
Czech
40,884
—
—
40,884
External Cost
2,613
 
 
2,613
FTE Expenses
38,271
 
 
38,271
 
 
 
 
 
Denmark
58,586
—
—
58,586
External Cost
8,323
 
 
8,323
FTE Expenses
50,264
 
 
50,264
 
 
 
 
 
Estonia
30,962
—
—
30,962
External Cost
13,376
 
 
13,376
FTE Expenses
17,586
 
 
17,586
 
 
 
 
 
Finland
89,674
—
—
89,674
External Cost
10,835
 
 
10,835
FTE Expenses
78,839
 
 
78,839
 
 
 
 
 
France
2,985,707
2,985,707
—
5,971,414
External Cost
731,015
731,015
 
1,462,030
FTE Expenses
2,254,692
2,254,692
 
4,509,384
 
 
 
 
 
Germany
2,196,677
—
—
2,196,677
External Cost
366,511
 
 
366,511
FTE Expenses
1,830,166
 
 
1,830,166
 
 
 
 
 
Greece
600,479
—
—
600,479
External Cost
148,811
 
 
148,811
FTE Expenses
451,667
 
 
451,667
 
 
 
 
 
HQ
311,470
311,470
—
622,940
External Cost
 
 
 
—
FTE Expenses
311,470
311,470
 
622,940
 
 
 
 
 
Ireland
238,235
158,823
—
397,058
External Cost
23,409
15,606
 
39,015
FTE Expenses
214,826
143,217
 
358,043
 
 
 
 
 
Italy
74,698
—
—
74,698
External Cost
 
 
 
 
FTE Expenses
74,698
 
 
74,698
 
 
 
 
 
Lithuania
53,408
—
—
53,408
External Cost
7,585
 
 
7,585
FTE Expenses
45,823
 
 
45,823
 
 
 
 
 
Mexico
329,346
—
—
329,346
External Cost
118,498
 
 
118,498
FTE Expenses
210,848
 
 
210,848
 
 
 
 
 
Norway
76,629
—
—
76,629
External Cost
7,919
 
 
7,919
FTE Expenses
68,709
 
 
68,709
 
 
 
 
 
Poland
56,887
—
—
56,887
External Cost
39,507
 
 
39,507
FTE Expenses
17,380
 
 
17,380
 
 
 
 
 
Romania
55,477
—
—
55,477
External Cost
36,652
 
 
36,652




--------------------------------------------------------------------------------




TRANSITION BUDGET
GSK Opex in USD by country and quarter
Sum of Amnt USD @ Bdgt Fx Rate
Q2
Q3
Q4
TOTAL (Q2-Q4)
FTE Expenses
18,825
—
—
18,825
 
 
 
 
 
Russia
111,236
—
—
11,236
External Costs
 
 
 
—
FTE Expenses
111,236
 
 
111,236
 
 
 
 
 
Slovenia
83,830
83,830
—
83,830
External Cost
9,834
9,834
 
9,834
FTE Expenses
73,996
73,996
 
73,996
 
 
 
 
 
Spain
2,341,598
2,341,598
—
2,341,598
External Cost
333,746
333,746
 
333,746
FTE Expenses
2,007,852
2,007,852
 
2,007,852
 
 
 
 
 
Sweden
107,245
107,245
—
107,245
External Cost
3,940
3,940
 
3,940
FTE Expenses
103,305
103,305
 
103,305
 
 
 
 
 
Switzerland
323,064
323,064
—
323,064
External Cost
56,676
56,676
 
56,676
FTE Expenses
266,388
266,388
 
266,388
 
 
 
 
 
United Kingdom
559,184
559,184
—
559,184
External Cost
69,893
69,893
 
69,893
FTE Expenses
489,291
489,291
 
489,291
 
 
 
 
 
Grand Total
11,809,271
3,456,000
—
15,265,271










--------------------------------------------------------------------------------








SCHEDULE 4.5


Binding letter of intent relating to Collaboration Agreement in respect of Ivory
in Australia






Please see attached.

37

--------------------------------------------------------------------------------








Amgen Inc. (“Amgen”)
1 Amgen Center Drive
Thousand Oaks
CA 91320
USA


Glaxo Group Limited (“GSK”)
980 Great West Road
Brentford
Middlesex
TW8 9GS
United Kingdom




1 April 2014




Binding letter of intent relating to Collaboration Agreement in respect of Ivory
in Australia




This Binding Letter of Intent (“Letter of Intent”) is entered into by and
between Amgen and GSK (each, a “Party” and, together, the “Parties”) in relation
to the Collaboration Agreement (as defined below) in respect of Ivory (as
defined in the Collaboration Agreement) in Australia.


Background


On 26 July 2009, Amgen and GSK entered into a collaboration agreement with
respect to the commercialization of Ivory in the Collaboration Territory (as
defined therein), as amended (collectively, the “Collaboration Agreement”).


On the date first written above (the “Execution Date”), the Parties have entered
into a termination and transition agreement (the “TTA”), pursuant to which they
have agreed to terminate the Collaboration Agreement and to transfer to Amgen
and/or its Affiliates the activities assigned to GSK and related rights granted
to GSK under the Collaboration Agreement in all countries of the Collaboration
Territory except Australia, with effect from 1 April 2014. Furthermore, the
Parties have agreed to amend the Collaboration Agreement with respect to
Australia, with the intention that the Parties shall enter into an Australia
Agreement (as defined below) on or before 1 September
2014.


The Parties wish to outline in this Letter of Intent the main terms to be
contained in the Australia Agreement; it being understood that, in the event
that no Australia Agreement is entered into between the Parties on or before 1
September 2014, the terms set out in this Letter of Intent (including the terms
of the Collaboration Agreement but solely to the extent referenced herein) shall
apply with respect to Australia as from 1 September 2014 until such time as an
Australia Agreement is entered into between the Parties.

1

--------------------------------------------------------------------------------








1.
DEFINITIONS



1.1.
The following terms used in this Letter of Intent shall have the meanings set
forth below, and any other capitalized terms used but not otherwise defined in
this Letter of Intent shall have the meanings ascribed to such terms in the
Collaboration Agreement.



1.1.1.
“Australia Agreement” means an Amended and Restated Collaboration Agreement with
respect to the Detailing and commercialization of Ivory in Australia to be
entered into between all the Parties and such other Affiliates of either Party
as such Party deems necessary in its sole discretion;



1.1.2.
“Effective Date” means, with respect to this Letter of Intent, 1 September 2014
if the Australia Agreement has not been executed by the Parties on such date;



1.1.3.
“Substantive Provisions” means all Sections of this Letter of Intent (including
the terms of the Collaboration Agreement but solely to the extent referenced as
continuing to apply in this Letter of Intent) other than those that came into
effect on the Execution Date hereof in accordance with Section 6.2; provided,
that the Parties may agree in the Australia Agreement that terms of the
Collaboration Agreement in addition to those set forth in the Letter of Intent
continue to apply; and



1.1.4.
“Term” means, as applicable, (i) with respect to this Letter of Intent, the
period as from the Effective Date until the date on which the Australia
Agreement executed by the Parties becomes effective, or (ii) with respect to the
Australia Agreement, the term of the Australia Agreement.



1.2.
References to Sections and Schedules are to sections and schedules of this
Letter of Intent unless otherwise specified.





2.
GENERAL OBLIGATIONS OF THE PARTIES



2.1.
Promptly after the Execution Date, the Parties shall enter into good faith
negotiations with respect to the terms of the Australia Agreement, with the
intention of keeping the main principles of the Collaboration Agreement but with
amendments to reflect appropriate adjustments for a single country collaboration
in a manner aimed at maximizing the benefits of collaboration in Australia to
both Parties, and taking into consideration each of the Party’s contributions to
establishment of the Ivory business in Australia under the Collaboration
Agreement. Notwithstanding the foregoing, the Australia Agreement shall
incorporate the Substantive Provisions.



2.2.
The Parties shall use Commercially Reasonable Efforts (as defined in the TTA) to
procure that the Australia Agreement shall be entered into between the Parties
on or before 1 September 2014.





3.
SCOPE AND GOVERNANCE



3.1.
General. The governance structure set out in the Collaboration Agreement shall
continue to apply, subject to the amendments set out in this Section 3.


2

--------------------------------------------------------------------------------






3.2.
Governing Bodies. The collaboration will be primarily governed by the Australia
Country Team, with decisions made by consensus. The following bodies shall no
longer exist, unless otherwise agreed between the Parties: the CRC, the JSC, the
JBT and the JDC, and, subject to the other provisions of this Section 3.3, their
activities shall be carried on as the Australia Country Team shall determine.



3.3.
Escalation. In the event of a deadlock, the decision will be made by the members
of the Country Team appointed by Amgen, provided that members appointed by
either Party will have the right to require that such issues be escalated to the
designated senior representative from GSK and the designated senior
representative from Amgen in Australia (being the General Manager for Australia
for each such Party unless otherwise notified in writing to the other Party) for
determination. Any dispute that cannot be resolved by the aforementioned senior
representatives within 10 Business Days (as defined in the TTA) may be escalated
by either Party to a senior management member from each Party (being a Regional
Vice President (or his or her designee) in the case of Amgen and the SVP &
General Manager, Asia Pacific and Emerging Markets (or his or her designee) in
the case of GSK). Any dispute that cannot be resolved by the aforementioned
senior management members within 10 Business Days will be finally decided by
Amgen; provided, that the following parameters shall apply to such final
decision-making authority: if the Parties cannot mutually agree (i) with respect
to an annual sales forecast, then such annual forecast shall not exceed the
previous year’s forecast by more than ten percent (10%); and (ii) with respect
to Performance Metrics, then such Performance Metrics shall be based
substantially on industry standard for the Australia osteoporosis market as
determined by a reputable service such as Cegedim Promotional Monitor. In the
event of a decision that requires exigent action pursuant to Applicable Law or
to prevent a material adverse effect on Ivory or a Party, the members of the
Country Team appointed by Amgen will have the right to make an interim decision
pending completion of the deadlock escalation mechanism outlined above.





4.
COLLABORATION ACTIVITIES – ALLOCATION AND REPORTING; PERFORMANCE STANDARDS



4.1.
General. The structure set out in the Collaboration Agreement in respect of the
allocation and reporting, and performance standards, of collaboration activities
shall continue to apply, subject to the amendments set out in this Section 4.



4.2.
Amgen Participation. From 1 January 2015, Amgen will have the right, but not the
obligation, to contribute up to fifty percent (50%) of the minimum number of
full-time equivalent primary care sales representatives, either by Amgen sales
representative employees and/or CSO (as defined in the TTA) sales
representatives for Detailing Ivory in Australia. Amgen will provide written
notice to GSK at least six (6) months prior to the date which Amgen desires to
commence or increase its primary care Detailing in Australia setting forth the
amount by which Amgen intends to increase its Detailing responsibilities. In the
event that Amgen wishes to contribute a portion of the minimum number of primary
care sales representatives in Australia by adding incremental primary care sales
representatives in lieu of replacing GSK’s primary care sales representatives,
then an incremental increase in sales forecasts to justify the cost associated
with such incremental increase in sales representatives shall be agreed in
accordance with the standard budgeting process provided under the Collaboration
Agreement and subject to the provisions of Section 3.3 above.



4.3.
Performance Standards and Detailing Activities. The Parties shall determine on
an annual basis, based on timings which align with the global business plan
cycles of Amgen and GSK, business plans (“Business Plans”) setting out sales
forecasts for following years as well as performance obligations of GSK and
Amgen that shall apply in respect of the following calendar year, in accordance
with the principles set out


3

--------------------------------------------------------------------------------






in Part 1 and Part 2 of Schedule 4.3, as applicable, it being acknowledged that
these principles may be subject to adjustment based on reasonable business
judgment to take account of changes in the brand strategy for Ivory during the
Term, including, without limitation and by way of example only, label or other
access limitations, changes to the competitive environment or safety events.








5.
FINANCIAL TERMS



5.1.
Article 5 (Up-Front Payment and Milestones) of the Collaboration Agreement are
unconditionally and irrevocably terminated as from the Execution Date.



5.2.
The principles of the Collaboration Profit/Loss sharing set out in Article 6 of
the Collaboration Agreement shall apply during the Term, with the exception that
costs incurred for activities such as R&D, Regulatory Filings, Regulatory
Approvals, and Prosecution and Maintenance of Ivory’s Intellectual Property
would be included in the profit/loss sharing solely to the extent such costs are
specifically for the benefit of Ivory in Australia and without prejudice to the
provisions contained in Schedule 4.3 in respect of penalties. For illustrative
purposes only, a clinical trial conducted in Australia solely for the support of
a Regulatory Approval in Australia will be included in the Collaboration
Profit/Loss, but costs of a clinical trial conducted globally which may support
Regulatory Approval in Australia but is not solely for the purpose of Regulatory
Approval in Australia will not be included in the Collaboration Profit/Loss.



5.3.
Each Party shall bear all costs incurred by it or any of its Affiliates in
connection with the preparation and negotiation of, and the entry into, this
Letter of Intent and the Australia Agreement.





6.
TERM; TERMINATION



6.1.
General. The provisions relating to expiry, term, termination, effects of
termination and transition set out in the Collaboration Agreement shall continue
to apply, subject to the amendments set out in this Section 6.



6.2.
Term. The following Sections of this Letter of Intent shall become effective and
binding on the Parties on the Execution Date, and shall continue until the date
on which an Australia Agreement executed by the Parties becomes effective and
binding on the Parties: Section 1, Section 2, Section 6.2, and Section 7. The
Substantive Provisions shall become effective on the Effective Date and shall
continue until the date on which the Australia Agreement executed by the Parties
becomes effective and binding on the Parties (if such date is later than 1
September 2014).



6.3.
Termination. If the sales of Ivory during any two (2) year period of the Term
are less than sixty (60%) percent of the total amount forecast for such period
(as set forth in the relevant Business Plan), then either Party shall have the
right to terminate the Letter of Intent or the Australia Agreement during the
Term (as applicable) upon six (6) months’ written notice. In the event of such
termination, the Parties will discuss and agree to the fair market value of
GSK’s remaining interest over the remainder of the Term of the Letter of Intent
or Australia Agreement (including, for the avoidance of doubt, the Tail Period
as defined in the Collaboration Agreement), and Amgen shall pay such agreed
amount to GSK after termination thereof.


4

--------------------------------------------------------------------------------






7.
MISCELLANEOUS



7.1.
Other provisions of the Collaboration Agreement. Notwithstanding the generality
of Section 2.1, Article 7 (Payments), Article 8 (Distracting Products), Article
9 (Intellectual Property), Article 10 (Regulatory and Safety), Article 11
(Confidentiality, Publications and Press Releases), Article 12 (Representations
and Warranties), Article 13 (Indemnification and Insurance), Section 14.11 (Tail
Payments), and Article 15 (Change of Control) of the Collaboration Agreement
shall continue to apply during the Term of this Letter of Intent in accordance
with their terms.



7.2.
Dispute Resolution. In the event of any controversy or dispute arising out of or
relating to any provision of this Letter of Intent, the construction, validity
or breach thereof, the Parties will try to settle the same amicably between
themselves. If the Parties fail to settle such matter within thirty (30) days of
it having arisen, such matter will be exclusively and finally resolved by
binding arbitration under the Rules of Arbitration of the International Chamber
of Commerce (the “Rules”) before a panel of three (3) arbitrators selected in
accordance with the Rules. The place of the arbitration will be Sydney,
Australia and the language of the arbitration will be English. In the event of a
dispute involving the alleged breach of this Letter of Intent, neither Party
will have the right to terminate performance of its obligations hereunder until
resolution of the dispute pursuant to this Section 7.2, and any time period for
cure will commence only after such resolution. Any disputed performance or
suspended performance pending the resolution of a dispute involving the alleged
breach of this Letter of Intent that the arbitration panel determines to be
required to be performed by a Party must be completed within a reasonable time
period following the final decision of the arbitration panel. The final
arbitration award will be final and binding upon both parties and may be entered
in any court of competent jurisdiction for enforcement. The arbitrators will
have the power to grant monetary damages as well as injunctive or other specific
relief. Notwithstanding the foregoing, each party will have the right to seek,
without establishment of the arbitral tribunal, injunctive or other provisional
relief from a court of competent jurisdiction that may be necessary to avoid
irreparable harm or preserve the subject matter of a dispute. Each Party will
bear its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding will pay the arbitrators’ fees and any
administrative fees of arbitration.



7.3.
Choice of Law. This Letter of Intent will be governed by, and enforced and
construed in accordance with, the laws of the State of New York, USA, without
regard to its conflicts of law provisions. The United Nations Convention for the
International Sale of Goods will not apply to the transactions contemplated
herein.



7.4.
Boilerplate. The following provisions of the Collaboration Agreement shall apply
in respect of this Letter of Intent and are accordingly incorporated by
reference herein: the provisions that relate to ‘Confidential Treatment of
Treatment of Terms and Conditions’ (Section 11.3), ‘Assignment’ (Section 16.3),
‘Construction’ (Section 16.6), ‘Counterparts’ (Section 16.7), ‘Entire Agreement’
(Section 16.9), ‘Headings’ (Section 16.12), ‘Notices’ (Section 16.14), ,
‘Severability’ (Section 16.16) and ‘Waivers and Modifications’ (Section 16.19).








5

--------------------------------------------------------------------------------




The Parties have executed this Letter of Intent on the date and year first above
written.




GLAXO GROUP LIMITED


By:
/s/ Paul Williamson
Name:
Paul Williamson
Title:
 



AMGEN INC.
By:
/s/ Carsten Thiel
Name:
Dr. Carsten Thiel
Title:
Regional General Manager, VP Europe


















--------------------------------------------------------------------------------








Schedule 4.3


Performance Metrics


Targets for each activity will be agreed by the Parties in accordance with
Section 3 every year for execution 1
January the following year.
Targets are based on industry standards and brand strategy


Part 1 – Performance Metrics Applicable to GSK


1. Ivory contribution
At least 60% of all calls are Ivory first line


2. Total customers
Each representative will have between 90-300 Ivory customers with team average
of at least 175
This target will be redefined every year based on brand strategy


3. Target A&B customers
At least 65% of all customers will be Ivory A&B targets
A&B customers will be defined according to GSK's established processes and
principles for classification and targeting
All customer lists will be shared and agreed with Amgen in the first calendar
quarter of each year for which such customer lists apply


4. Minimum volume calls
There will be a minimum volume of calls to be delivered based on: minimum 5
calls per day on A&B customers per representative total 7 calls per day on all
customers per representative


5. Coverage
Greater than 90% coverage of all A&B customers per semester (half year)


6. Customer potential
Customer targets contribution will be indexed according to brick potential
Top 100 bricks comprise greater than 20% market potential
At least 20% of A&B customers will fall within top 100 bricks


7. Frequency
Average frequency for all A&B customers will be at least 6 calls/annum


8. Penalties
Any calls not made to reach minimum call volume on all customers and/or A&B
customers will not be charged to the
Collaboration
Rate based on cost per call


9. Other
Planned calls to designated healthcare professional groups, and peer-to-peer
speaker activities.

7

--------------------------------------------------------------------------------








Schedule 4.3


Part 2 – Performance Metrics Applicable to Amgen


The Performance Metrics in this Part 2 of Schedule 4.3 apply to specialist sales
representatives. If Amgen engages in Detailing to primary care practitioners,
then the Performance Metrics set forth in Part 1 of Schedule 4.3 shall apply.






1. Ivory contribution
100% of all calls are Ivory first line


2. Total customers
Each representative will have between 90-150 Ivory customers with team average
of 100


3. Target A&B customers
At least 70% of all customers will be Ivory A&B targets
AB&C customers will be defined following Amgen's established process


4. Minimum volume calls
There will be a minimum volume of calls to be delivered based on:


minimum 4 calls per day on AB&C customers per representative total of 5 calls
per day on all customers per representative


5. Coverage
100% coverage of all AB&C customers per semester


6. Frequency
Average frequency for all A&B customers will be at least 8 calls/annum
Average frequency for all C customers will be at least 4 calls/annum


7. Penalties
Any calls not made to reach minimum call volume on all customers and/or AB&C
customers will not be charged to the Collaboration
Rate based on cost per call


8. Other
Planned calls to designated healthcare professional groups, and peer-to-peer
speaker activities.



8

--------------------------------------------------------------------------------








SCHEDULE 9.1.1.2


Milestone A


• Germany
• Italy
• Belgium
• Greece
• Slovenia

38

--------------------------------------------------------------------------------








SCHEDULE 9.1.1.3




Milestone B




• France
• Spain
• Switzerland
• United Kingdom

39

--------------------------------------------------------------------------------








ANNEX A


Collaboration Agreement
Between
Amgen Inc and Glaxo Group Limited Dated July 27, 2009 as amended






Please see attached.

40

--------------------------------------------------------------------------------




















































COLLABORATION AGREEMENT


BY AND BETWEEN


AMGEN INC.


AND


GLAXO GROUP LIMITED



--------------------------------------------------------------------------------




TABLE OF CONTENTS


1
DEFINITIONS
7


2
SCOPE AND GOVERNANCE
19


 
Purpose of the Collaboration
19


 
Co-Exclusive Appointment
 
 
Governance
19


 
Decision Making Standards
19


 
Membership
19


 
Replacement of Members
20


 
Establishment of Subcommittees
20


 
No Authority to Amend or Modify
20


 
Collaboration Oversight Committee
20


 
Meetings
20


 
Decision Making
20


 
Joint Steering Committee.
20


 
Meetings.
21


 
Reporting
21


 
Decision Making
21


 
Joint Brand Team
22


 
Meetings.
22


 
Reporting
22


 
Decision Making
22


 
Joint Development Committee
23


 
Meetings
23


 
Reporting
23


 
Decision Making
23


 
Country Teams.
23


 
Meetings
24


 
Reporting
24


 
Decision Making
24


 
Patent Coordinators
24


 
Alliance Managers
25


 
Territorial Expansion
25


 
Internal Governance
26


3
COLLABORATION ACTIVITIES - ALLOCATION AND REPORTING
26


 
Allocation of Operational Responsibility
26


 
Country Plans
26


 
Designated GSK Activities
26


 
Designated Amgen Activities
26


 
Collaboration in Commercialization Activities
27


 
Amgen Participation Increase and Transition
27


 
Participation Increase
27


 
Potential Quid
27


 
All Sales by Amgen
27


 
Training.
27




2

--------------------------------------------------------------------------------






 
Information Concerning Ivory
28


 
Public Statements
28


 
Ownership
28


 
Promotional Materials
28


 
Detailing Reports and Audit Rights
29


 
Reporting.
29


 
Audits
29


 
Medical Inquiries and Product Inquiries
29


 
Samples
30


 
Non-Commercial Activities
30


 
Research and Development
30


 
Regulatory
30


 
Safety
30


 
Manufacturing
31


4
COLLABORATION ACTIVITIES - PERFORMANCE STANDARDS
32


 
Collaborative Activities
32


 
Diligence and Performance Standards.
32


 
Detailing Activities
33


 
Minimum Sales Activities
33


 
Sales Force Minimum
33


 
Sales Force Incentive Compensation
34


 
Violation of Laws
34


 
Use of Affiliates and Third Party Contractors
34


 
Affiliates
35


 
Management of Personnel
35


 
COGS
35


5
UP-FRONT PAYMENT AND MILESTONES
 35


 
Payments by GSK
35


 
Up-Front Payment
35


 
Milestone Payment
35


 
Payment Method
36


6
PROFIT/EXPENSE SHARING
 36


 
Sharing
36


 
GSK Costs
36


 
Amgen Costs
36


 
FTE Rate
38


 
Income Taxes
38


 
Exchange Rate
38


 
Budget and Overruns
38


 
Preparation; Updating
38


 
Overruns
38


 
Ivory Net Revenues
39


 
Calculation of Profit (or Loss
39


 
True-up
39


 
Calculation of Sales Force Co
39


 
Example
40




3

--------------------------------------------------------------------------------




 
Calculation of Net Revenues
40


 
Free Products
40


 
Bundled Products
40


 
Attribution of Costs
40


 
Collaboration Losses
40


7
PAYMENTS
 41


 
Appropriate Measure of Value
41


 
No Other Compensation
41


 
Payment Method
41


 
Audits
41


 
Blocked Currency
42


 
Withholding
42


 
VAT
43


 
Late Payment
43


 
Change in Accounting Periods
43


8
DISTRACTING PRODUCTS
 43


 
Distracting Program
43


 
Post-Effective Date Affiliate
43


 
Termination or Dives
44


 
Divestiture
44


 
Termination
44


 
Pre-Effective Date Programs
44


 
Reasonable Restrictions
45


 
Amgen Restrictions
45


 
Segregation of Programs
45


9
INTELLECTUAL PROPERTY
 46


 
Invention Ownership
46


 
Copyright Ownership; Certain Confidential Information
46


 
Joint Ownership
46


 
License Grant by Amgen
46


 
License Grant by GSK
47


 
No Challenge
67


 
Prosecution and Maintenance
47


 
Defense and Settlement of Third-Party Claims
47


 
Enforcement
48


 
Patent Term Extensions
48


 
Employee Agreements
48


 
Trademarks.
48


 
Title
48


 
Required Use and Compliance
49


 
Licenses
49


 
To GSK
49


 
To Amgen
49


 
Respect of Trademarks
50


 
Infringement
50


 
Community Of Interest
50




4

--------------------------------------------------------------------------------




10
REGULATORY AND SAFETY
 50


 
Regulatory Matters
50


 
Regulatory Communication and Filings
50


 
Regulatory Meetings
51


 
GSK Obligations
51


 
Labeling and Packaging Materials
52


 
Regulatory and Safety Information
52


 
Brand Security and Anti-Counterfeiting
53


 
Product Technical Complaints; Recalls; Returns
53


 
Product Technical Complaints
53


 
Recalls or Other Corrective Action
53


 
Returns
53


 
Clinical Trial Register
54


11
CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES
 54


 
Confidentiality; Exceptions
54


 
Authorized Disclosure
54


 
Confidential Treatment of Terms and Conditions
55


 
Press Releases
55


 
Prior Agreement
56


 
Publications and Program Information
56


 
Attorney-Client Privilege
56


 
Injunctive Relief
57


 
Additional Permitted Disclosure
57


12
REPRESENTATIONS AND WARRANTIES
 57


 
Mutual Representations and Warranties
57


 
Amgen Representations and Warranties
58


 
Amgen Covenants
59


 
GSK Representations and Warranties
59


 
GSK Covenants
59


 
Disclaimer of Warranties
60


 
Limitation of Liability
60


 
Covenants
60


13
INDEMNIFICATION AND INSURANCE
 61


 
Indemnity by GSK
61


 
Indemnity by Amgen
61


 
Specific Indemnity
61


 
Claim for Indemnification
62


 
Defense of Third Party Claims
62


 
Insurance.
63


14
TERM AND TERMINATION
 64


 
Term
64


 
Termination for Breach
64


 
Termination for Insolvency
65


 
Early Termination by Amgen
65


 
Termination Discussion
66


 
Valid Safety Issue
66




5

--------------------------------------------------------------------------------




 
Failure to Supply
67
 
Effects of Expiration or Termination
67
 
Accrued Obligations
67
 
Promotion Rights; Licenses
67
 
Product Data and Amgen Confidential Information
67
 
Return of Samples and Materials
68
 
Assignment of Filings and Registrations
68
 
Survival
68
 
Transition
69
 
Tail Payments
69
 
No Limitation of Rights
70
15
CHANGE OF CONTROL
 70
 
Change of Control of GSK
70
 
Change of Control of Amgen
71
16
MISCELLANEOUS
 72
 
Affiliates
72
 
Arbitration
72
 
Assignment
72
 
Choice of Law
72
 
Compliance with Applicable Law
73
 
Construction
73
 
Counterparts
73
 
Currency
73
 
Entire Agreement
73
 
Force Majeure
74
 
Further Assurances
75
 
Headings
75
 
No Set-Off
75
 
Notices
75
 
Relationship of the Parties
76
 
Severability
77
 
Standstill
77
 
Third-Party Beneficiaries
79
 
Waivers and Modifications
79






6

--------------------------------------------------------------------------------








COLLABORATION AGREEMENT


This Collaboration Agreement (this “Agreement”) is entered into as of the 27th
day of July, 2009 (the “Effective Date”) by and between Amgen Inc., a Delaware
corporation with a place of business at 1 Amgen Center Drive, Thousand Oaks, CA
91320 (“Amgen”) and Glaxo Group Limited, registered in England as company number
305979, doing business as “GlaxoSmithKline” and having its principal office at
Glaxo Wellcome House, Berkley Avenue, Greenford, Middlesex, UB6 0NN, United
Kingdom (“GSK”). Amgen and GSK are sometimes referred to herein individually as
a “Party” and collectively as the “Parties”.


RECITALS


WHEREAS, Amgen is a biotechnology company that researches, develops,
manufactures and commercializes novel therapeutics to treat grievous illness;


WHEREAS, Amgen has developed the proprietary product Ivory (as defined below)
for the treatment of certain diseases and conditions;


WHEREAS, Amgen and GSK desire to collaborate with respect to the
commercialization of Ivory as set forth in more detail herein;


WHEREAS, Amgen and GSK desire to share certain expenses and revenues with
respect to Ivory as set forth in more detail herein; and


WHEREAS, Amgen and GSK are entering into a separate agreement of even date
herewith whereby GSK will conduct certain activities with respect to Ivory as
specified therein in the Expansion Territory (as defined therein).


NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, the Parties agree as follows:


1.
DEFINITIONS



1.1.
“Affiliate” means, with respect to a Party, any Person which controls, is
controlled by or is under common control with such Party. For purposes of this
Section 1.1, “control” means: (i) in the case of corporate entities, direct or
indirect ownership of fifty percent (50%) or more of the stock or shares
entitled to vote for the election of directors; and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity or income interest therein (or, in each of (i) and (ii), if
applicable, such lesser percentage that is the maximum allowed to be owned by a
foreign corporation in a particular jurisdiction).



1.2.
“Agreement” has the meaning set forth in the Preamble.



1.3.
“Alliance Manager” has the meaning set forth in Section 2.15 (Alliance Mangers).



1.4.
“Allocable Overhead” means overhead costs (including Employment Costs and Third
Party costs) related to the manufacture or support of the manufacturing of a
product (including quality, process development and process improvements).
Allocable Overhead costs are Indirect Costs and include all costs for
supervisory services, occupancy and similar functions and activities customarily
treated as overhead, including costs attributable to: (i) depreciation of or
rent/lease expenses for property, facilities and capital equipment; (ii) company
and facilities management (e.g.,


7

--------------------------------------------------------------------------------








supervisors, human resources and purchasing); (iii) facilities services,
security, surveillance, environmental protection, utilities, maintenance and
repair (e.g., engineering and production planning); (iv) logistical costs; (v)
finance and accounting support, data processing, legal affairs, training and
information systems services; (vi) insurance (e.g., fire, product liability and
business interruption insurance); (vii) indirect materials, supplies and
consumables; (viii) general services (e.g., telephones, fax, postal services,
copying and office services and equipment, cleaning, health services, and energy
maintenance); (ix) process development (optimization/characterization), process
validation, quality assurance and quality control costs; (x) internal/external
efforts required to complete and submit any regulatory or governmental approval
relating to the manufacture of Ivory or a facility manufacturing Ivory; (xi)
product and inventory losses; and (xii) cycle count adjustments. Allocable
Overhead may be allocated based upon percent of effort, resource utilization or
other reasonable measure. For the avoidance of doubt, Allocable Overhead does
not include costs of initial process development performed for scale up purposes
prior to the launch of Ivory, or significant manufacturing process changes
unless and until such significant manufacturing process changes are successfully
implemented for Ivory.


1.5.
“Amgen” has the meaning set forth in the Preamble.



1.6.
“Amgen Costs” has the meaning set forth in Section 6.1.2 (Amgen Costs).



1.7.
“Amgen Housemarks” means the corporate logo of Amgen, the trademark “Amgen” and
any other related trademark, trade name or service mark (whether registered or
unregistered) containing the word “Amgen” and all intellectual property rights
residing in the foregoing.



1.8.
“Amgen’s Patent Attorneys” means Amgen’s in-house patent attorney, Scott
Ausenhus, and agent, Robert Winter, primarily responsible for patent matters
with respect to Ivory in the Collaboration Scope.



1.9.
“Amgen Sales Force Costs” means the allocable share of Amgen’s (or its
Affiliates’) sales force costs for sales representatives responsible for
Detailing Ivory in the Collaboration Scope in accordance with this Agreement,
calculated in accordance with Section 6.1.10 (Calculation of Sales Force Costs).



1.10.
“Annual Cap” has the meaning set forth in Section 6.1.6.1 (Preparation;
Updating).



1.11.
“Applicable Laws” means, individually and collectively, any federal, state,
local, national and supra-national laws, treaties, statutes, ordinances, rules
and regulations, including any rules, regulations, guidance, guidelines or
requirements having the binding effect of law of national securities exchanges,
automated quotation systems or securities listing organizations, Governmental
Authorities, courts, tribunals, agencies other than Governmental Authorities,
legislative bodies and commissions that are in effect from time to time during
the Term and applicable to a particular activity hereunder.



1.12.
“Assisting Party” has the meaning set forth in Section 13.5 (Defense of Third
Party Claims).



1.13.
“Audited Party” has the meaning set forth in Section 7.4 (Audits).


8

--------------------------------------------------------------------------------








1.14.
“Auditing Party” has the meaning set forth in Section 7.4 (Audits).



1.15.
“Brand Book” means the Product Trademark usage and style guide for Ivory
established and updated from time-to-time by the JBT.



1.16.
“Brand Plan” means the brand plan for Ivory established by the JBT.



1.17.
“Bundle” means Ivory sold together with another pharmaceutical compound for a
single price.



1.18.
“Change of Control” means: (i) the acquisition, directly or indirectly, by any
person, entity or “group” (within meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by means of a
transaction or series of related transactions, of (a) beneficial ownership of
fifty percent (50%) or more of the outstanding Voting Securities of a Party (or
the surviving entity, as applicable, whether by merger, consolidation,
reorganization, tender offer or other similar means), or (b) all, or
substantially all, of the assets of a Party and its Affiliates; or (ii) any
consolidation or merger of a Party with or into any Third Party, or any other
corporate reorganization involving a Third Party, in which those persons or
entities that are stockholders of the Party immediately prior to such
consolidation, merger or reorganization (or prior to any series of related
transactions leading up to such event) own fifty percent (50%) or less of the
surviving entity’s voting power immediately after such consolidation, merger or
reorganization.



1.19.
“Change of Control Notice” has the meaning set forth in Section 15.2 (Change of
Control of Amgen).



1.20.
“COGS” means the Standard Cost for Ivory adjusted to reflect the sum of actual
Direct Costs and Indirect Costs for the Inventory Layer from which such Ivory
was taken less, to the extent not previously deducted, net non-refundable taxes
or duties and distribution and warehousing costs. COGS will be calculated
consistently with other products and in accordance with GAAP.



1.21.
“Collaboration 2022 Profit Share” has the meaning set forth in Section 14.11.3.



1.22.
“Collaboration Budget” has the meaning set forth in Section 2.10 (Joint Steering
Committee).



1.23.
“Collaboration Field” means the use of Ivory in any Collaboration SKU (including
60mg Collaboration SKU presentations) for the treatment, palliation or
prevention of one (1) or more of the following diseases and conditions in
humans: (i) post- menopausal osteoporosis; (ii) glucocorticoid induced
osteoporosis; and (iii) male osteoporosis. The Collaboration Field does not
include the Excluded Field.



1.24.
“Collaboration Losses” has the meaning set forth in Section 6.5 (Collaboration
Losses).



1.25.
“Collaboration Review Committee” or “CRC” means the committee established to
resolve issues in accordance with Article 2 (Scope and Governance).



1.26.
“Collaboration Profit (Loss)” has the meaning set forth in Section 6.1.8
(Calculation of Profit (or Loss)).



1.27.
“Collaboration Scope” means the Collaboration Field in the Collaboration
Territory.


9

--------------------------------------------------------------------------------








1.28.
“Collaboration SKUs” means those SKUs pursued by Amgen and labeled for use for
the treatment, palliation or prevention of one (1) or more of the following
diseases and conditions in the Collaboration Territory in humans: (i)
post-menopausal osteoporosis; (ii) glucocorticoid induced osteoporosis; and
(iii) male osteoporosis.



1.29.
“Collaboration Territory” means those countries set forth on the Collaboration
Territory Schedule and any country added pursuant to Section 2.16 (Territorial
Expansion).



1.30.
“Collaboration Territory R&D Costs” means those costs incurred by or on behalf
of either Party or its Affiliates in connection with research and development of
Ivory in accordance with the Development Plan in the Collaboration Field for the
primary benefit of the Collaboration Territory (including the costs of Phase IV
Trials undertaken in the Collaboration Field for the benefit of the
Collaboration Territory); provided, that, notwithstanding anything to the
contrary in this Agreement, Collaboration Territory R&D Costs will exclude the
costs of all of Amgen’s internal FTEs that are involved in the conduct of
research and development, which will be deemed Qualified Amgen R&D Costs.



1.31.
“Commercially Reasonable Efforts” means, with respect to activities of a Party
related to Ivory under this Agreement, the efforts and resources typically used
by that Party (or, if a Party does not engage in that activity for other
products or compounds, by biotechnology and/or pharmaceutical companies that are
similar in size and financial resources to such Party) in the conduct of such
activities with respect to products of comparable market potential, taking into
account all relevant factors including, as applicable, stage of development,
efficacy and safety relative to competitive products in the marketplace, actual
or anticipated Governmental Authority approved labeling, the nature and extent
of market exclusivity (including patent coverage and regulatory exclusivity),
cost and likelihood of obtaining Regulatory Approval, and actual or projected
profitability. For purposes of clarity, Commercially Reasonable Efforts will be
determined on a country-by-country basis within the Collaboration Territory, and
it is anticipated that the level of effort may be different for different
countries and may change over time, reflecting changes in the status of Ivory
and the country(ies) involved.



1.32.
“Contract Interest Rate” means the thirty (30) day U.S. Dollar LIBOR rate
effective for the date that payment was due, as published by The Wall Street
Journal, Eastern U.S. Edition, on the date such payment was due (or, if
unavailable on such date, the first date thereafter on which such rate is
available), or, if lower, the maximum rate permitted by Applicable Law.



1.33.
“Copyright” means all right, title, and interest in and to all copyrightable
works and any copyright registration or corresponding legal right.



1.34.
“Country Plans” has the meaning set forth in Section 3.2 (Country Plans).



1.35.
“Country Team” means one of the teams overseeing commercialization of Ivory in
the Collaboration Field in a given country (or countries) within the
Collaboration Territory in accordance with Article 2 (Scope and Governance).


10

--------------------------------------------------------------------------------








1.36.
“Designated GSK Activities” means those activities for which GSK is responsible
pursuant to Section 3.1 (Allocation of Operational Responsibilities) or 3.3
(Designated GSK Activities).



1.37.
“Defending Party” has the meaning set forth in Section 13.5 (Defense of Third
Party Claims).



1.38.
“Detail” means an interactive face-to-face visit by a sales representative with
a medical professional having prescribing authority or who is able to influence
prescribing decisions, within the target audience during which approved uses,
safety, effectiveness, contraindications, side effects, warnings and/or other
relevant characteristics of a pharmaceutical product are discussed in an effort
to increase prescribing preferences of a pharmaceutical product for its approved
uses. Detail includes First Position Details, Second Position Details and Other
Details. Activities conducted by medical support staff (such as medical science
liaisons) will not constitute Details. E-details, activities conducted at
conventions or similar gatherings and activities performed by market development
specialists, managed care account directors and other personnel not performing
face-to-face sales calls or not specifically trained with respect to a
pharmaceutical product will not constitute Details. “Detailing” means the act of
performing Details and to “Detail” mean to perform Details.



1.39.
“Detail Report” has the meaning set forth in Section 3.11.1 (Reporting).



1.40.
“Development Budget” means the budget applicable to the Development Plan. The
Development Budget applicable to the Initial Development Plan (the “Initial
Development Budget”) is attached hereto as the Development Budget Schedule.



1.41.
“Development Plan” means the plan established by the JDC covering: (i) the
research and development (including Phase IV Trials) of Ivory in the
Collaboration Field for (a) the primary benefit of one (1) or more countries or
regions in the Collaboration Territory, or (b) if not for the primary benefit of
one (1) or more countries or regions in the Collaboration Territory, then
otherwise useful to the Collaboration Scope; (ii) the preparation and submission
of Regulatory Filings; and (iii) the obtaining, maintenance or expansion of
Regulatory Approvals of Ivory in the Collaboration Scope. The initial
Development Plan (the “Initial Development Plan”) covering calendar years 2009
through 2012 is attached hereto as the Development Plan Schedule, and will be
reviewed and updated by the JDC on an annual basis or more frequently as agreed
by the Parties. For the avoidance of doubt, information contained in the Initial
Development Plan covering January 1, 2009 through the Effective Date is provided
for informational purposes only, and is not intended to create any obligations
on GSK with respect to such development during such period, including the
obligation to pay or share any costs associated with such development for such
period.



1.42.
“Direct Costs” means all costs incurred by or on behalf of Amgen and/or its
Affiliates for resources and rights directly associated with the manufacture of
Ivory, including raw materials and finishing supplies used to manufacture Ivory,
payments to subcontractors with respect to the manufacture of Ivory, payments
(including royalties) to Third Parties for rights used in the manufacture of
Ivory, and Employment Costs for personnel directly involved in any aspect of
manufacturing Ivory such as equipment operators, line mechanics, set up
mechanics and material handlers to supply the line.


11

--------------------------------------------------------------------------------








1.43.
“Distracting Product” means: (i) any RANK ligand inhibitor; and (ii) any
bisphosphonate.



1.44.
“Distracting Program” means the commercialization (including Detailing, selling,
promoting or distributing) of any Distracting Product.



1.45.
“Distracting Transaction” means any transaction entered into by a GSK or its
Affiliates after the Effective Date whereby a Third Party that is engaged in a
Distracting Program becomes an Affiliate of GSK or any of its Affiliates.



1.46.
“Divest” means, with respect to any Distracting Program, the sale, exclusive
license or other transfer of all of the right, title and interest in and to such
Distracting Program, including technology, intellectual property and other
assets materially relating thereto, to an independent Third Party, without the
retention or reservation of any rights or interest (other than solely an
economic interest) in such Distracting Program by GSK or its Affiliates.



1.47.
“Effective Date” has the meaning set forth in the Preamble.



1.48.
“EMEA” means the European Medicines Agency, and any successor agency thereto.



1.49.
“Employment Costs” means all actual costs incurred by or on behalf of a Party
and/or its Affiliates with respect to any employee.



1.50.
“Excluded Field” means the use of Ivory for any purpose outside the
Collaboration Field, including veterinary or diagnostic purposes, and including
the use of Ivory for the treatment, palliation or prevention of the following
diseases and conditions in humans: (i) bone metastases; (ii) bone loss induced
by cancer therapy or hormone ablation therapy; and (iii) cancer-related bone
damage.



1.51.
“Excluded Territory” means the United States of America, Canada, Japan, Bahrain,
Jordan, Kuwait, Oman, Qatar, Egypt, Morocco, Tunisia, Algeria, Libya, Saudi
Arabia, Turkey, the United Arab Emirates and any other country not included
within the Expansion Territory (as defined in the Expansion Agreement) and, with
respect to each of the foregoing, the territories and possessions thereof.



1.52.
“Expansion Agreement” means the agreement entered into between the Parties of
even date herewith, pursuant to which Amgen grants GSK certain rights with
respect to Ivory in the Expansion Territory (as defined in the Expansion
Agreement).



1.53.
“First Position Detail” means a Detail in which the applicable pharmaceutical
product is Detailed before any other product and the predominant portion of time
is devoted to the Detailing of such pharmaceutical product.



1.54.
“For Cause Audit” has the meaning set forth in Section 3.14.4 (Manufacturing).



1.55.
“FTE” means, with respect to a person (other than an employee that Details
Ivory), the equivalent of the work of one (1) employee full time for one (1)
year (consisting of at least a total of 45.5 weeks or 1,820 hours per year
(excluding vacations and holidays)). Overtime, and work on weekends, holidays
and the like will not be counted with any multiplier (e.g., time-and-a-half or
double time) toward the number of hours that are used to calculate the FTE
contribution. For an employee that Details Ivory, FTEs will be calculated as set
forth in Section 6.1.10 (Calculation of Sales Force Costs).


12

--------------------------------------------------------------------------------








1.56.
“FTE Rate” means, with respect to a particular type of employee and geography,
for the period commencing on the Effective Date until such time as the JSC
agrees otherwise, the fully-burdened amount set forth on the FTE Rate Schedule
per full-time employee per year (as of the Effective Date), which rate will be
increased by three percent (3%) of the then-current FTE Rate on January 1 of
2010 and each subsequent calendar year. For the avoidance of doubt, the JSC may
agree to continue to use the rates set forth in the FTE Rate Schedule or to use
different rates, which may be higher or lower than those set forth in the FTE
Rate Schedule. The FTE Rate Schedule will be updated in writing to reflect any
such agreement of the JSC.



1.57.
“GAAP” means the then current generally accepted accounting principles in the
United States as established by the Financial Accounting Standards Board or any
successor entity or other entity generally recognized as having the right to
establish such principles in the United States, in each case consistently
applied.



1.58.
“GDP” means the applicable provisions governing distribution of medicinal
products for human use, including European Commission Directive (2003/94/EC)
(principles and guidelines of good manufacturing practice in respect of
medicinal products for human use and investigational medicinal products for
human use), European Commission Guidelines (94/C 63/03) (the Guidelines on Good
Distribution Practice of MedicinalProducts or Human Use), European Commission
Directive (2001/83/EC)(relating to medicinal products for human use) and any
applicable local guidelines in respect of good distribution practice for
pharmaceutical products, in each case, as amended.



1.59.
“GMP” means practices with respect to the manufacture of Ivory as required by
the following: (i) if Ivory will be supplied to any jurisdiction adopting the
International Conference on Harmonisation Guidelines other than the European
Union (which is addressed below), ICHQ7 Good Manufacturing Practice Guidance for
Active Pharmaceutical Ingredients, (ii) if the site of manufacture of Ivory is
within the European Union or will be supplied to a country within the European
Union, the principles and guidelines of Good Manufacturing Practices for
medicinal products as defined within European Commission Directive 2003/94/EC
and associated European Union Guidelines to Good Manufacturing Practice, (iii)
if the site of manufacture is in the United States of America, provisions of 21
C.F.R. parts 210 and 211, or (iv) if Ivory will be supplied to any other country
not falling within (i)-(iii) above, then the requirements shall be no more
onerous than the requirements set out in (i)-(iii) above. “ICHQ7” means the ICH
Harmonised Tripartite Guideline, Good Manufacturing Practice Guide for Active
Pharmaceutical Ingredients Q7, as amended from time to time.



1.60.
“Governmental Authority” means any government or supranational administrative
agency, commission or other governmental or supranational authority, body or
instrumentality, or any federal, state, local, domestic or foreign governmental
or supranational regulatory body.



1.61.
“GSK” has the meaning set forth in the Preamble.



1.62.
“GSK Costs” has the meaning set forth in Section 6.1.1 (GSK Costs).






13

--------------------------------------------------------------------------------








1.63.
“GSK Housemarks” means the corporate logo of GSK, the trademarks “GSK”,
“GlaxoSmithKline” and any other related trademark, trade name or service mark
(whether registered or unregistered) containing the word “GlaxoSmithKline” and
intellectual property rights residing in the foregoing.



1.64.
“GSK Inventions” means any Invention made solely by GSK or its Affiliates (and
not jointly with Amgen or any of its Affiliates) during the Term in the course
of performing the activities contemplated hereunder that relates substantially
to the composition of matter, formulation or use of Ivory.



1.65.
“GSK Sales Force Costs” means the allocable share of GSK’s (and/or its
Affiliates’) costs for sales representatives responsible for Detailing Ivory in
the Collaboration Scope in accordance with this Agreement, calculated in
accordance with Section 6.1.10 (Calculation of Sales Force Costs).



1.66.
“IFRS” means the then current International Financial Reporting Standards,
consistently applied.



1.67.
“Indirect Costs” means Allocable Overhead and Employment Costs attributed to the
manufacture and supply of Ivory, and not included in the definition of Direct
Costs.



1.68.
“Infringement Claim” has the meaning set forth in Section 9.7 (Defense and
Settlement of Third Party Claims of Infringement).



1.69.
“Invention” means any idea, concept, discovery, invention, improvement or trade
secret.



1.70.
“Inventorship Margin” means: (i) ten percent (10%) with respect to calendar year
Ivory Net Revenues in an amount less than or equal to Four Hundred Fifty Million
Dollars ($450,000,000.00); (ii) five percent (5%) with respect to calendar year
Ivory Net    Revenues in an amount over Four Hundred Fifty Million Dollars
($450,000,000.00)    up to and including Nine Hundred Million Dollars
($900,000,000.00); and (iii) two and one-half percent (2.5%) with respect to
calendar year Ivory Net Revenues greater than Nine Hundred Million Dollars
($900,000,000.00).



1.71.
“Inventory Layer” means all amounts of Ivory manufactured at a specific site
during a given calendar year.



1.72.
“ISS” means a clinical study or research study initiated and conducted by an
individual not employed by or on the behalf of a Party.



1.73.
“Ivory” means Amgen’s proprietary antibody, denosumab.



1.74.
“Ivory Intellectual Property” means any Invention, Know-How, Patents, Product
Trademark, trademark application, electronic media registrations (including
domain names, usernames, websites, blogs and the like), or Copyright owned or
controlled by Amgen or its Affiliates that is related to Ivory in the
Collaboration Scope.



1.75.
“Ivory Net Revenues” means: (i) the aggregate of the gross invoiced sales prices
for Ivory that is sold or transferred for value by Amgen or its Affiliates to
Third Parties in the Collaboration Territory and used in the Collaboration
Scope, minus the following amounts incurred or paid (each as recognized by GAAP
and each to the extent not already deducted when calculating COGS) by Amgen or
its Affiliates with respect to


14

--------------------------------------------------------------------------------








such sales or transfers for value (regardless of the period in which such
amounts are incurred or paid):


1.75.1.
trade, cash, prompt payment and/or quantity discounts;



1.75.2.
payments to government agencies, returns, refunds, allowances, rebates and
chargebacks;



1.75.3.
retroactive price reductions applicable to sales of Ivory;



1.75.4.
fees paid to distributors, wholesalers, selling agents (excluding any sales
representatives of a Party or any of its Affiliates), group purchasing
organizations and managed care entities;



1.75.5.
the standard inventory cost (actual acquisition or manufacture cost) of devices
used for dispensing or administering Ivory which are shipped with the Ivory and
included in the gross invoiced sales prices;



1.75.6.
credits or allowances for product replacement, whether cash or trade;



1.75.7.
any tax, tariff, duty or governmental charge levied on the sales, transfer,
transportation or delivery of Ivory (including any tax such as a value added or
similar tax or government charge), other than franchise or income tax of any
kind whatsoever;



1.75.8.
the actual amount of write-offs for bad debt (if tracked) or, if untracked, a
two percent (2%) allowance for bad debt;



1.75.9.
insurance, shipping and freight costs directly related to the delivery of Ivory
and special packaging (if tracked) or, if one or more of the foregoing are
untracked, the greater of the sum of the tracked items and a one percent (1%)
allowance; and



1.75.10
any import or export duties or their equivalent borne by the relevant seller;



plus (ii) any Recoveries made pursuant to Section 9.8 (Enforcement).


1.76.
“Ivory Patent and Trademarks” has the meaning set forth in Section 9.6
(Prosecution and Maintenance).



1.77.
“Joint Brand Team” or “JBT” means the joint brand team established pursuant to
Article 2 (Scope and Governance).



1.78.
“Joint Claim” has the meaning set forth in Section 13.5 (Defense of Third Party
Claims).



1.79.
“Joint Development Committee” or “JDC” means the development committee
established pursuant to Article 2 (Scope and Governance).



1.80.
“Joint Invention” has the meaning set forth in Section 9.1 (Invention
Ownership).



1.81.
“Joint Steering Committee” or “JSC” means the steering committee established
pursuant to Article 2 (Scope and Governance).



1.82.
“Judicial Force Majeure” has the meaning set forth in Section 16.9 (Force
Majeure).


15

--------------------------------------------------------------------------------








1.83.
“Know-How” means all tangible and intangible techniques, information,
technology, practices, trade secrets, Inventions (whether patentable or not),
methods, processes, knowledge, know-how, conclusions, skill, experience, test
data and results (including pharmacological, toxicological, manufacturing, and
clinical test data and results), analytical and quality control data, results or
descriptions, software and algorithms, including works of authorship and
Copyrights. Know-How does not include Patents.



1.84.
“Other Detail” means any Detail other than a First Position Detail or a Second
Position Detail.



1.85.
“Party” or “Parties” has the meaning set forth in the Preamble.



1.86.
“Patent Coordinator” means those employees of each of the Parties appointed
pursuant to Section 2.14 (Patent Coordinators) to serve as each such Party’s
primary liaison with the other Party on matters relating to intellectual
property as described in this Agreement.



1.87.
“Patents” means the issued patents and pending patent applications (including
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, refilings, substitutions, continuations, continuations-in-part,
divisions, renewals, all letters patent granted thereon, and all reissues,
re-examinations and patent term extensions thereof, and all international or
foreign counterparts of any of the foregoing (including supplemental protection
certificates, patents of addition and the like).



1.88.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, “group” as defined in Section 13(d)(3) of the Exchange Act,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.



1.89.
“Phase IV Trial” means any clinical study initiated in the Collaboration
Territory following the first Regulatory Approval for Ivory in the Collaboration
Scope for the indication being studied. Phase IV Trials may include
epidemiological studies, modeling and pharmacoeconomic studies, ISS and
post-marketing surveillance studies.



1.90.
“Product Trademarks” means the trademark “Prolia™,” any other related trademark,
trade name or service mark (whether registered or unregistered) containing the
word “Prolia™,” and any other trademark, trade name or service mark (whether
registered or unregistered) selected by the JBT for use on, with, or to refer to
Ivory (other than Amgen Housemarks and GSK Housemarks, as applicable) in the
Collaboration Territory during the Term, and all intellectual property rights
residing in the foregoing.



1.91.
“Promotional Materials” has the meaning set forth in Section 3.10 (Promotional
Materials).



1.92.
“Prosecution and Maintenance” means the preparation, filing, and prosecution of
patent applications and maintenance of patents, as well as re-examinations and
reissues with respect to such patents, together with the conduct of
interferences and the defense of oppositions with respect to such patent
application or patent; and “Prosecute and Maintain” has the correlative meaning.


16

--------------------------------------------------------------------------------








1.93.
“Qualified Amgen R&D Costs” means those costs incurred by or on behalf of Amgen
or its Affiliates in connection with research and development of Ivory useful to
the Collaboration Scope, but excluding: (i) Collaboration Territory R&D Costs;
and (ii) any costs applicable to the research and development of Ivory for the
sole benefit of one (1) or more countries or regions in the Excluded Territory
or Expansion Territory and not useful in the Collaboration Scope. “Qualified
Amgen R&D Costs” will include the costs of all of Amgen’s internal FTEs that are
involved in the conduct of development of Ivory in the Collaboration Field,
regardless of whether directed to the Collaboration Territory or countries
outside the Collaboration Territory (including the Expansion Territory and/or
the Excluded Territory). Such FTE costs will not be included in Collaboration
Territory R&D Costs.



1.94.
“Recoveries” means all monies received by Amgen from a Third Party in connection
with the final, non-appealable judgment (or judgment with respect to which the
time period for appeal has expired), award or settlement of any enforcement with
respect to any Ivory Intellectual Property, to the extent such judgment, award
or settlement pertains to activities within the Collaboration Scope.



1.95.
“Regulatory Approval” means a product-specific approval from a Governmental
Authority necessary for the research, development, manufacture, distribution,
pricing, reimbursement, marketing or sale of Ivory.



1.96.
“Regulatory Filing” means any filing with any Governmental Authority with
respect to the research, development manufacture, distribution, pricing,
reimbursement, marketing or sale of Ivory.



1.97.
“Remediation Plan” has the meaning set forth in Section 14.2.2.



1.98.
“Roche Agreement” means the Amended and Restated Co-Promotion Agreement between
Hoffmann-La Roche Inc. and F. Hoffmann-La Roche Ltd. (collectively, “Roche”) and
GSK dated December 6, 2001, as amended from time to time, pursuant to which GSK
and Roche are commercializing Bonviva™ in certain countries of the world and
Boniva™ in the United States of America (such product, “Bonviva™” and such
program, the “Bonviva™ program”).



1.99.
“Roche Claim” means any claim made by Roche arising out of or in connection with
the Roche Agreement or GSK’s performance or failure to perform thereunder, or
actions or omissions by GSK or any of its Affiliates with respect to the Roche
Agreement, including any claims of interference with contractual relations or
prospective economic advantage (or analogous claim under the law of any
jurisdiction) based on any action or omission of Amgen or GSK in connection with
this Agreement or the transactions or activities contemplated hereby.



1.100.
“Routine Audit” has the meaning set forth in Section 3.14.4 (Manufacturing).



1.101.
“Rules” has the meaning set forth in Section 16.2 (Arbitration).



1.102.
“Sales Forecast” means the sales forecast set forth in the Sales Forecast
Schedule.



1.103.
“Samples” has the meaning set forth in Section 3.13 (Samples).



1.104.
“Second Position Detail” means a Detail in which the applicable pharmaceutical
product is Detailed in the second position (i.e., no more than one (1) other
product is




17

--------------------------------------------------------------------------------








presented to or discussed with the healthcare professional before Ivory) and the
second most predominant portion of time is devoted to the Detailing of such
pharmaceutical product.


1.105.
“Segregate” means, with respect to two (2) programs: (i) to restrict and prevent
all program-related contacts and communications between personnel (whether
employees, consultants, Third Party contractors or otherwise and whether or not
located within the Collaboration Territory (for the purposes of this Section
1.105, “Personnel”)) working on or involved with the development or
commercialization of the first program and Personnel working on or involved with
the development or commercialization of the second program; (ii) to ensure that
Personnel that are working on the first program will not simultaneously work on
the second program and vice versa; (iii) to ensure that confidential information
relating to the first program is not shared with or accessed by Personnel that
are working on the second program and vice versa; and (iv) from time- to-time,
upon the reasonable request of the other Party, to provide information requested
relating to the foregoing items (i) through (iii), and to reasonably cooperate
to enable the other Party to verify that such restrictions are in place and
sufficient to achieve the foregoing. For clarity, the foregoing restrictions
will not prevent employees of GSK that are general managers of one (1) or more
countries in the Collaboration Territory or that are at or above the senior vice
president level from providing high-level oversight of both programs, provided
that such employees do not have day-to-day responsibilities for either program
and that GSK ensures such employees understand and comply with their obligations
of confidentiality and non-use as set forth herein.



1.106.
“Special Meeting” has the meaning set forth in Section 14.2.2.



1.107.
“Standard Costs” means, with respect to a Collaboration SKU, standard cost for
the Inventory Layer from which such Collaboration SKU was taken, as reflected in
Amgen’s accounting records at the time such Collaboration SKU is sold. Such
Standard Cost, calculated annually for the period commencing January 1 and
ending December 31 of the same year, is the sum of estimated Direct and Indirect
Costs for Ivory produced as of such date of sale.



1.108.
“Tail Payment” has the meaning set forth in Section 14.11 (Tail Payments).



1.109.
“Tail Period” means that period commencing January 1, 2023 and ending December
31, 2024.



1.110.
“Taxes” means any tax, excise or duty, other than taxes upon income.



1.111.
“Term” means the period commencing on the Effective Date and ending upon
December 31, 2022, unless and until sooner terminated pursuant to any provision
of this Agreement.



1.112.
“Third Party” means any Person that is not a Party, or an Affiliate of a Party.



1.113.
“Third Party Claim” means any claim, action, lawsuit, or other proceeding
brought by any Third Party. Third Party Claim includes any Roche Claim and any
Infringement Claim.


18

--------------------------------------------------------------------------------








1.114.
“VAT” means the tax imposed by Council Directive 2006/112/EC of the European
Community and any national legislation implementing that directive together with
legislation supplemental thereto and in particular, in relation to the United
Kingdom, the tax imposed by the Value Added Tax Act of 1994 or other tax of a
similar nature imposed in other countries in the Collaboration Territory instead
of or in addition to value added tax.



1.115.
“Voting Securities” means securities entitled to be voted generally or in the
election of directors of a Person.



2.
SCOPE AND GOVERNANCE



2.1.
Purpose of the Collaboration. The purpose of the collaboration is for the
Parties to collaborate in the com    mercialization of Ivory in the
Collaboration Scope and for the Parties to share in certain costs and revenues
related to Ivory, all as described in more detail herein.



2.2.
Co-Exclusive Appointment. Subject to the terms and conditions of this Agreement,
Amgen hereby retains GSK on a co-exclusive basis with Amgen to Detail Ivory in
the Collaboration Scope and to conduct the Designated GSK Activities.



2.3.
Governance. With respect to the Collaboration Scope, the collaboration will be
governed by: (i) the CRC, which will be responsible for the resolution of issues
within the collaboration that cannot be resolved by the JSC; (ii) the JSC, which
will be responsible for oversight of the collaboration; (iii) the JBT, which
will be responsible for developing the Brand Plan for Ivory within the
Collaboration Scope; (iv) a Country Team for each country within the
Collaboration Territory (provided that one (1) Country Team may oversee more
than one (1) country (e.g., Benelux countries)); (v) the JDC, which will be
responsible for establishing the Development Plan and discussing the activities
to be conducted thereunder; and (vi) the Patent Coordinators responsible for
intellectual property issues as set forth herein. All such committees and teams
(the terms committee and team being used interchangeably herein) will be formed
promptly following the Effective Date. Each such committee and team will oversee
the activities undertaken by the Parties in the Collaboration Scope within the
scope of authority of such committee or team, including monitoring progress
against plans and outlining how Parties will collaborate in the conduct of such
activities. It is expected that the committees and teams will develop plans and
strategies assigned to it in a collaborative manner and will serve as a forum
for discussion of and input into such plans and strategies.



2.4.
Decision Making Standards. The decisions made and actions taken by the CRC, JSC,
JBT, JDC, Country Teams and Patent Coordinators will be made with the interests
of both Parties (including the Parties’ interests in the collaboration) (as
presented to such committee or team) duly considered in good faith. Subject to
the terms of this Agreement and Applicable Law, the decisions of such teams and
committees will be made in accordance with the discretion and business judgment
of the members thereof.



2.5.
Membership. Each of the JSC, JBT and JDC will be comprised of three (3) members
appointed by Amgen, and three (3) members appointed by GSK (or such other number
of members as agreed in writing by the Parties). The JSC, JBT and JDC will each
be


19

--------------------------------------------------------------------------------








led by two (2) co-chairs, one (1) appointed by each of the Parties. Each Country
Team will be comprised of four (4) members appointed by Amgen, and four (4)
members appointed by GSK (or other number of members as agreed in writing by the
Parties). The CRC will be comprised of one (1) member appointed by each of the
Parties, and such members initially will be the President of Pharmaceuticals,
Europe (or his or her designee) for GSK and Executive Vice-President, Global
Commercial Operations (or his or her designee) for Amgen. Each Party will ensure
that the committee members appointed by it have the appropriate level of
seniority and decision-making authority commensurate with the responsibilities
of the committee to which they are appointed.


2.6.
Replacement of Members. Each Party will have the right to replace its committee
members by written notice to the other Party. In the event any committee member
becomes unwilling or unable to fulfill his or her duties hereunder, the Party
that appointed such member will promptly appoint a replacement by written notice
to the other Party.



2.7.
Establishment of Subcommittees. Each committee will have the right to establish
subcommittees or working teams with respect to issues within its area of
responsibility as it sees fit (e.g., pricing, manufacturing or operations). Each
Country Team will have the right to establish a local operations team to
facilitate the performance of its responsibilities.



2.8.
No Authority to Amend or Modify. Notwithstanding anything herein to the
contrary, no committee will have any authority to amend, modify or waive
compliance with this Agreement.



2.9.
Collaboration Review Committee. The CRC will be responsible for resolving any
issues within the collaboration that cannot be resolved by the JSC.



2.9.1.
Meetings. The CRC will meet as requested by the JSC to resolve unresolved
issues, via teleconference or videoconference or as otherwise agreed by the
Parties. Each Party will be responsible for its own expenses relating to such
meetings. As appropriate, other employee representatives of the Parties may
attend CRC meetings as nonvoting participants, but no Third Party personnel may
attend unless otherwise agreed by the Parties. All CRC meetings must have all
members in attendance.



2.9.2.
Decision Making. The CRC will make decisions by consensus with each Party having
one vote. In the event of a deadlock the decision will be made by the member
appointed to the CRC by Amgen.



2.10.
Joint Steering Committee. The JSC will be responsible for overseeing the
collaboration, including the commercialization of Ivory in the Collaboration
Scope generally. The JSC will be a forum for: (i) discussing commercialization
strategy; (ii) approving the Brand Plan established by the JBT; (iii) reviewing
the allocation of operational responsibility between the Parties set forth in
the Country Plans; (iv) allocating operational responsibility between the
Parties for activities that are applicable to the Collaboration Scope as a whole
(i.e. that are not country-specific); (v) developing and updating a rolling
three (3) year Sales Forecast and supply forecast; (vi) developing and updating
the expense budget (expressed in U.S. Dollars, unless otherwise agreed by the




20

--------------------------------------------------------------------------------








Parties) for commercialization activities to be undertaken pursuant to the
collaboration based upon the Brand Plan and Country Plans (the “Collaboration
Budget”); (vii) reviewing and approving the draft pricing and access plan
proposed by the JBT; (viii) reviewing the Standard Costs of Ivory on an annual
basis and additionally if and when the Standard Costs exceed, or are expected to
exceed, the expected Standard Costs by ten percent (10%) or more; (ix)
discussing sourcing matters related to the manufacture of Ivory, including: (a)
to what extent Third Parties will be used to manufacture Ivory for the
Collaboration Scope and any material changes to the arrangement with such Third
Party manufacturer(s) in advance of implementation of such changes; and (b)
methodology of allocating Inventory Layers to the Collaboration Scope; (x)
discussing adequacy of supply of Ivory for the Collaboration Scope in connection
with then-current forecasts and any occurrence that may require a For Cause
Audit as provided in Section 3.14.4 (Manufacturing), (xi) agreeing to an amended
FTE Rate Schedule, and (xii) discussing regulatory matters. The JSC will conduct
its activities in consultation and/or cooperation with the JDC with respect to
those matters that such committees determine appropriate, including regulatory
matters and the usefulness of development to the commercial potential of Ivory
in the Collaboration Scope.


2.10.1.
Meetings. The JSC will meet quarterly, via teleconference or videoconference or
otherwise (with at least two (2) meetings per calendar year being in person), or
as otherwise agreed by the Parties. Any in-person meetings will be held on an
alternating basis between GSK’s and Amgen’s European headquarters, unless
otherwise agreed by the Parties. Each Party will be responsible for its own
expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend JSC meetings as nonvoting
participants, but no Third Party personnel may attend unless otherwise agreed by
the Parties. Each Party may also call for special meetings of the JSC as
reasonably required to resolve particular matters requested by such Party by at
least ten (10) business days prior written notice to the co-chair appointed by
the other Party. All JSC meetings must have at least one (1) member appointed by
each Party in attendance.



2.10.2.
Reporting. Each Party will keep the JSC fully and promptly informed of progress
and results of activities in the Collaboration Scope for which it is responsible
or that it is permitted to conduct hereunder through its members on the JSC and
as otherwise provided herein. Each Party will fully inform the JSC with respect
to its activities in the Collaboration Scope undertaken pursuant to
this    Agreement as reasonably requested by any member thereof. Notwithstanding
the foregoing, Amgen will have no obligation to provide proprietary
manufacturing information to GSK through any committee or otherwise.



2.10.3.
Decision Making. The JSC will make decisions by consensus with each Party having
one vote. In the event of a deadlock on an issue, the decision will made by the
members of the JSC appointed by Amgen, provided that the members appointed by
either Party will have the right to require that such issue be escalated to the
CRC for determination. Notwithstanding the foregoing, in the


21

--------------------------------------------------------------------------------








event of a decision on any matter that requires exigent action pursuant to
Applicable Law or to prevent a material adverse effect on Ivory or a Party, the
members of the JSC appointed by Amgen will have the right to make an interim
decision pending CRC determination.


2.11.
Joint Brand Team. The JBT will be responsible for developing specified plans and
overseeing specified commercial activities relating to Ivory in the
Collaboration Scope generally. The JBT will be a forum for discussing,
developing, and agreeing upon the Brand Plan for submission to the JSC for
approval. The JBT’s responsibilities will include: (i) cross-functional,
collaborative development and updating of the Brand Plan including strategies
and tactics at the regional level; (ii) consolidation of expense and Sales
Forecasts from the country level; (iii) developing and updating a draft pricing
and access plan for JSC approval; (iv) tactical alignment of commercialization
activities with expense budget allocations; and (v) core message element
development, updating and communication to the Country Teams. The JBT will
conduct its activities in consultation and/or cooperation with the Country Teams
with respect to those matters that such teams determine appropriate.



2.11.1.
Meetings. The JBT will meet monthly, via teleconference or videoconference or
otherwise (with at least four (4) meetings per calendar year being in person),
or as otherwise agreed by the Parties. Any in-person meetings will be held on an
alternating basis between GSK’s and Amgen’s European headquarters, unless
otherwise agreed by the Parties. Each Party will be responsible for its own
expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend JBT meetings as nonvoting
participants, but no Third Party personnel may attend unless otherwise agreed by
the Parties. Each Party may also call for special meetings of the JBT as
reasonably required to resolve particular matters requested by such Party by at
least ten (10) business days prior written notice to the co-chair appointed by
the other Party. All JBT meetings must have at least one (1) member appointed by
each Party in attendance.



2.11.2.
Reporting. Each Party will keep the JBT fully and promptly informed of progress
and results of activities in the Collaboration Scope for which it is responsible
or that it is permitted to conduct hereunder through its members on the JBT and
as otherwise provided herein. Each Party will fully inform the JBT with respect
to its activities in the Collaboration Scope undertaken pursuant to this
Agreement as reasonably requested by any member thereof.



2.11.3.
Decision Making. The JBT will make decisions by consensus with each Party having
one vote. In the event of a deadlock, the decision will be made by the members
of the JBT appointed by Amgen, provided that the members appointed by either
Party will have the right to require that such issue be escalated to the JSC for
determination. In the event of a decision on a matter that requires exigent
action pursuant to Applicable Law or to prevent a material adverse effect on
Ivory or a Party, the members of the JBT appointed by Amgen will have the right
to make an interim decision pending JSC determination.


22

--------------------------------------------------------------------------------








2.12.
Joint Development Committee. The JDC will be responsible for updating the
Development Plan and the Development Budget, reviewing clinical protocols for
studies to be conducted under the Development Plan, and overseeing the conduct
and progress of the activities set forth in the Development Plan including
regulatory matters. In addition to the foregoing, the JDC will discuss
development to be undertaken by Amgen outside the Collaboration Scope to the
extent either Party reasonably believes such development is reasonably likely to
have a material adverse effect on Ivory within the Collaboration Scope (and
Amgen will provide summary information of Ivory development to be undertaken by
Amgen outside the Collaboration Scope in order to enable GSK to make such
determination). The JDC will conduct its activities in consultation and/or
cooperation with the JSC with respect to those matters as such committees
determine appropriate, including regulatory matters and the usefulness of
development to the commercial potential of Ivory in the Collaboration Scope.



2.12.1.
Meetings. The JDC will meet quarterly, via teleconference or videoconference or
otherwise (with at least one (1) meeting per calendar year being in person), or
as otherwise agreed by the Parties. Any in-person meetings will be held on an
alternating basis between GSK’s and Amgen’s European or global headquarters,
unless otherwise agreed by the Parties. Each Party will be responsible for its
own expenses relating to such meetings. As appropriate, other employee
representatives of the Parties may attend JDC meetings, but no Third Party
personnel may attend unless otherwise agreed by the Parties. Each Party may also
call for special meetings of the JDC as reasonably required to discuss
particular matters requested by such Party by at least ten (10) business days
prior written notice to the co-chair appointed by the other Party. All JDC
meetings must have a member appointed by each Party in attendance.



2.12.2.
Reporting. Each Party will keep the JDC fully and promptly informed of progress
and results of activities in the Collaboration Scope for which it is responsible
or that it is permitted to conduct hereunder through its members on the JDC and
as otherwise provided herein. Each Party will fully inform the JDC with respect
to its activities in the Collaboration Scope undertaken pursuant to this
Agreement as reasonably requested by any member thereof.



2.12.3.
Decision Making. The JDC will make decisions by consensus with each Party having
one vote. In the event of a deadlock, the decision will be made by the members
of the JDC appointed by Amgen, provided that the members appointed by either
Party will have the right to escalate to the CRC for determination decisions
that: (i) involve a safety issue; (ii) are likely to have a material impact on
the Development Budget; or (iii) involve development that is likely to have a
material adverse effect on commercialization of Ivory in the Collaboration
Scope, in each case, in the reasonable opinion of the escalating Party.    In
the event of a decision on a matter that requires exigent action pursuant to
Applicable Law or to prevent a material adverse effect on Ivory or a Party, the
members of the JDC appointed by Amgen will have the right to make an interim
decision pending CRC determination.



2.13.
Country Teams. Country Teams will be responsible for localizing and implementing
marketing strategy and brand planning, allocation of sales representatives,
coordination


23

--------------------------------------------------------------------------------








of primary and specialty care sales representatives, determination of Detail
frequency and weighting, determination of customer targets, planning sales
implementation meetings, review of local sales performance metrics and market
research, review of local forecasts for revenue and expenses and review of local
access and reimbursement matters, in each case for the relevant country or
countries. All such matters will be in accordance with the Brand Plan. The
Country Teams will conduct their activities in consultation and/or cooperation
with the JBT with respect to those matters that such teams determine
appropriate.


2.13.1.
Meetings. Each Country Team will meet six (6) times per year, or as otherwise
agreed by the Parties. Meetings will be held on an alternating basis between
GSK’s and Amgen’s headquarters for the relevant country, unless otherwise agreed
by the Parties. Each Party will be responsible for its own expenses relating to
such meetings. As appropriate, other employee representatives of the Parties may
attend Country Team meetings as nonvoting participants, but no Third Party
personnel may attend unless otherwise agreed by the Parties. Each Party may also
call for special meetings of a Country Team as reasonably required to resolve
particular matters requested by such Party by at least ten (10) business days
prior written notice to the designated member appointed by the other Party. All
Country Team meetings must have at least one (1) member appointed by each Party
in attendance. At the request of the JBT, each Country Team will attend
international brand strategy and/or communications summits.



2.13.2.
Reporting. Each Party will keep each Country Team fully and promptly informed of
progress and results of activities in the relevant region for which it is
responsible or that it is permitted to conduct hereunder through its members on
the relevant Country Team and as otherwise provided herein. Each Party will
fully inform each Country Team with respect to its activities in the
Collaboration Scope undertaken pursuant to this Agreement as reasonably
requested by any member thereof.



2.13.3.
Decision Making. Each Country Team will make decisions by consensus. In the
event of a deadlock, the decision will be made by the members of the relevant
Country Team appointed by Amgen, provided that the members appointed by either
Party will have the right to require that such issue be escalated to the JSC for
determination. In the event of a decision that requires exigent action pursuant
to Applicable Law or to prevent a material adverse effect on Ivory or a Party,
the members of the Country Team appointed by Amgen will have the right to make
an interim decision pending JSC determination.



2.14.
Patent Coordinators. The Parties will each appoint a Patent Coordinator promptly
after the Effective Date of the Agreement. The Patent Coordinators will serve as
the primary contacts and forum for discussion between the Parties with respect
to intellectual property matters involving Ivory worldwide in the Collaboration
Field, and will cooperate with respect to the activities set forth in Article 9
(Intellectual Property). A strategy will be discussed with regard to Prosecution
and Maintenance, defense and enforcement of Ivory Intellectual Property, defense
against allegations of infringement of Third Party Patents, and licenses to
Third Party Patents or Know-How (including




24

--------------------------------------------------------------------------------






obtaining Third Party licenses within the Collaboration Scope in response to
allegations of infringement of such Third Party Patents or Know-How), and any
material change to any license to Third Party Patents or Know-How in existence
as of the Effective Date, in each case within the Collaboration Scope or outside
the Collaboration Scope to the extent such matter would be reasonably likely to
have a material impact on the Collaboration Scope. The Patent Coordinators will
meet as often as agreed by them (and at least semi-annually if requested), via
teleconference or videoconference or as otherwise agreed, to discuss matters
arising out of the activities set forth in Article 9 (Intellectual Property). To
the extent reasonably requested by either Patent Coordinator, the Patent
Coordinators will solicit the involvement of more senior members of their
respective legal departments (up to the most senior intellectual property
attorney, where appropriate) with respect to critical issues, and may escalate
issues to the JSC for input. Each of the Patent Coordinators will consider
comments and suggestions made by the other in good faith. Notwithstanding
anything in this Agreement to the contrary, neither Patent Coordinator will have
the obligation to disclose information to the extent prohibited by obligation of
confidentiality or protective order, that would result in loss of
attorney-client or other relevant legal privilege, that constitutes proprietary
manufacturing information or where the other Party has an actual or potential
conflict of interest with respect to such information (e.g., where sharing such
information would be reasonably likely to provide the recipient with a
commercial advantage with respect to a product competitive to Ivory that is
being developed or commercialized by such Party).


2.15.
Alliance Managers. Promptly after the Effective Date, each Party will appoint a
person who will oversee interactions between the Parties between meetings of the
committees and teams established hereunder (each, an “Alliance Manager”). Unless
otherwise agreed by the Parties, the Alliance Managers will attend all meetings
of the JSC and will have the right to attend all meetings of the JDC and JBT, as
non-voting participants at such meetings. Each Party may replace its Alliance
Manager at any time by notice in writing to the other Party.



2.16.
Territorial Expansion. Any country that accedes to the European Union (other
than a country in the Excluded Territory) after the Effective Date will become
part of the Collaboration Territory and incorporated in the collaboration. The
Parties will cooperate to ensure a smooth and orderly transition of such country
into the collaboration and avoid any action reasonably likely to have a material
adverse effect on Ivory. If GSK is the holder of any Regulatory Filings in such
country, GSK will transfer to Amgen ownership of, or if such transfer is not
possible or until such transfer occurs, provide Amgen a right of reference and
right of access to, any Regulatory Filings related to Ivory in the applicable
country as requested by Amgen. Amgen will have the right to instruct GSK to
abandon any Regulatory Filing in the Collaboration Territory for Ivory, and GSK
will promptly do so if so instructed. If a country accedes to the European Union
and is incorporated into the collaboration pursuant to this Section 2.16
(Territorial Expansion), Ivory Net Revenues from sales of Ivory in such country
will not be included within Ivory Net Revenues for the purpose of calculating
the Inventorship Margin, but will be included in Ivory Net Revenues for all
other purposes hereunder.


25

--------------------------------------------------------------------------------






2.17.
Internal Governance. The Parties acknowledge that the committee and decision-
making structure set forth herein is without prejudice to, and does not
supplant, the Parties’ internal decision-making structures.



3.
COLLABORATION ACTIVITIES – ALLOCATION AND REPORTING



3.1.
Allocation of Operational Responsibility. The JSC will be responsible for
allocating non-country-specific commercial activities within the Collaboration
Scope to Amgen and/or GSK and for determining whether operational responsibility
for any such activity should be transferred from GSK to Amgen or vice versa. The
Country Teams will be responsible for allocating country-specific commercial
activities within the Collaboration Scope to Amgen and/or GSK in the applicable
country or region overseen    by such Country Team, and for determining whether
operational responsibility for any such activity should be transferred from GSK
to Amgen or vice versa.    The Country Teams will keep the JSC informed of the
initial allocation of country-specific activities and transfers thereof between
the Parties. Unless and until determined otherwise by the JSC or the relevant
Country Team in accordance with the foregoing, the Parties’ initial commercial
responsibilities will be as set forth in the Country Plans referenced in Section
3.2 (Country Plans), and in Sections 3.3 (Designated GSK Activities) and 3.4
(Designated Amgen Activities).



3.2.
Country Plans. Allocations of commercial operational responsibility for
countries and regions within the Collaboration Scope will be set forth in
country plans developed by the relevant Country Team (as such plans may be
updated or modified from time-to- time by the relevant Country Team and approved
by the JSC), the “Country Plans”). Country Plans will be developed by the
relevant Country Team promptly upon request by the JBT, taking into account the
planned launch timing for the relevant country.



3.3.
Designated GSK Activities. GSK will be responsible for providing primary care
sales representatives for Detailing Ivory within the Collaboration Scope in
accordance with the Brand Plan, and conducting other activities assigned to the
GSK by the JSC (with respect to non-country-specific activities) or the relevant
Country Team (with respect to country-specific activities).



3.4.
Designated Amgen Activities. Amgen will have operational responsibility to
perform itself or through its designee (subject to Section 4.5 (use of
Affiliates and Third Party Contractors)), all activities related to the
commercialization of Ivory within the Collaboration Scope (including sales,
pricing, access, coverage (including risk sharing arrangements and any health
technology assessment submissions), reimbursement, presentation, ancillary items
or devices, contracting, launch timing, distribution, marketing messaging,
product positioning, development of training materials, sales tracking and
auditing, market research and product usage surveys, provision of medical
affairs support staff, scientific and medical advisory boards (including any
global medical conferences regardless of whether such conferences are within or
outside the Collaboration Territory) and provision of specialty care sales
representatives), except for activities that are assigned to GSK by the JSC
pursuant to Section 3.1 (Allocation of Operational Responsibility), assigned to
GSK in the Country Plans pursuant to Section 3.2 (Country Plans) or activities
that are Designated GSK Activities pursuant to Section

3.3 (Designated GSK Activities).

26

--------------------------------------------------------------------------------








3.5.
Collaboration in Commercialization Activities. The allocation of operational
responsibility for commercialization activities hereunder as well as the conduct
of such activities by the Parties will be subject to comprehensive discussion by
the JSC, JBT and Country Teams, as applicable, where each Party will consider
the input of the other with respect to the conduct of such activities. The
commercial activities will be allocated on a country-specific and non-country
specific basis by such committees and/or teams taking into consideration all
relevant factors, including the capabilities of each Party to deliver the
highest quality product in the most cost-effective manner, without duplication
of efforts between the Parties. Each of the JBT and Country Teams, as
applicable, will endeavor to meet the goals of the Brand Plan and Country Plans
within the parameters of the Collaboration Budget established by the JSC.



3.6.
Amgen Participation Increase and Transition.



3.6.1.
Participation Increase. Commencing January 1, 2016, Amgen will have the right,
but not the obligation, to contribute up to fifty percent (50%) of the minimum
number of full-time primary care sales representatives for Detailing Ivory in
one (1) or more countries in the Collaboration Territory. Amgen will provide
written notice to GSK via the JSC at least six (6) months prior to the date on
which Amgen desires to increase its participation, such notice to set forth the
level of Amgen’s participation and the country or countries of the Collaboration
Territory in which Amgen will participate. The Country Teams will be responsible
for amending the Country Plans to provide for such reallocation of resources,
which will be subject to review by the JSC.



3.6.2.
Potential Quid. No later than six (6) months from the Effective Date, GSK will
discuss with Amgen the potential for Amgen’s sales force to promote one (1) or
more of GSK’s products on terms mutually acceptable to the Parties. If the
Parties fail to agree on an arrangement for Amgen to promote such product(s),
then GSK will consider in good faith engaging in discussions with Amgen, from
time-to-time, if additional product quid opportunities become available. For the
avoidance of doubt, nothing herein obligates Amgen to promote, or obligates GSK
to engage Amgen to promote one (1) or more of GSK’s products, and any such
agreement must be in a writing duly executed by each of the Parties.



3.7.
All Sales by Amgen. This Agreement does not authorize GSK, its Affiliates or
their respective agents or employees to sell Ivory. Amgen will have the sole
right, in Amgen’s discretion, to price Ivory (including with respect to trade,
quantity or other discounts), determine the launch conditions and terms of sale
for Ivory, take orders for and returns of Ivory, issue credits for Ivory, sell
Ivory and book sales thereof and GSK will have no rights with respect to Ivory
outside the Collaboration Scope. GSK will promptly forward to Amgen all orders
for, and requests to order, Ivory. Amgen will have the right to refuse or cancel
any order for Ivory without liability to GSK. GSK will not interfere with any
agreement of Amgen or any of its Affiliates related to Ivory, including pricing
and contracting for the sale of Ivory.



3.8.
Training. The Parties will jointly (except where impracticable) train the sales
representatives hereunder with respect to the promotion of Ivory in the
Collaboration Scope (and update such training from time to time as appropriate);
(including


27

--------------------------------------------------------------------------------








compliance training as determined by the JBT). The JBT will be responsible for
developing the Ivory training programs and materials for the sales forces of
Amgen and GSK with respect to Ivory in the Collaboration Scope. Training of the
Parties’ sales forces will be conducted using only training materials and
programs developed by the JBT. Amgen will own all right, title and interest in
the training materials developed hereunder (except with respect to any GSK
Housemarks contained therein).


3.9.
Information Concerning Ivory.



3.9.1.
Public Statements. GSK will ensure that no claims or representations in respect
of Ivory or the characteristics thereof are made by or on behalf of it or its
Affiliates (by sales force members or otherwise) that have not been approved by
Amgen and neither Party will make any claim or representation that does not
represent an accurate summary or explanation of the labeling of Ivory.



3.9.2.
Ownership. GSK will not represent to any Third Party that it has any proprietary
or property right or interest in Ivory (or the Product Trademarks or any Patents
claiming or covering Ivory or its manufacture, use or sale), except for the
rights expressly granted to GSK hereunder. Furthermore, GSK acknowledges that it
does not have any right, title or interest in Ivory or the Product Trademarks.



3.10.
Promotional Materials. All written sales, promotion and advertising materials
relating to Ivory (collectively “Promotional Materials”) (including
translations) will be produced by Amgen in accordance with the Brand Plan
developed by the JBT and reviewed and approved by the JSC. Any Promotional
Materials will include, if permitted by Applicable Law, the Amgen Housemarks and
the GSK Housemarks (provided, however, that Amgen will be entitled a reasonable
transition period after any required legal approval is obtained to design,
order, receive and implement Promotional Materials revised to include the GSK
Housemarks). Materials that include the GSK Housemarks will use such GSK
Housemarks in accordance with any reasonable usage guidelines provided by GSK,
and any usage not conforming with such guidelines will require GSK’s prior
approval as to the use of such GSK Housemarks. GSK will respond to any such
requests for approval within ten (10) business days. In the absence of such
response within such period, the request will be deemed approved. Unless
otherwise determined by the JSC, Amgen will be responsible for the printing and
delivery to GSK of Promotional Materials for use in GSK’s Detailing obligations
hereunder, and costs therefor will be included as Amgen Costs for purposes of
Collaboration Profit (Loss). Other than GSK’s use and distribution of
Promotional Materials that are approved by the JSC and used and distributed in
connection with GSK’s Detailing of Ivory within the Collaboration Scope, GSK
will not produce or modify (other than as concepts for consideration by Amgen),
or distribute or otherwise use any promotional or communications material
relating to Ivory. If so instructed by Amgen, GSK will immediately cease to use
any Promotional Materials and will collect and destroy any such materials from
its sales representatives (and record and document such collection and
destruction (and provide a copy of such documentation to Amgen upon request)).
Amgen will own all right, title and interest in and to any and all Promotional
Materials including applicable Copyrights and trademarks (except with respect to
any GSK Housemarks included in any Promotional Materials), and GSK will


28

--------------------------------------------------------------------------------








execute all documents and take all actions as are reasonably requested by Amgen
to vest title to such Promotional Materials, Copyrights and trademarks in Amgen.


3.11.
Detailing Reports and Audit Rights.



3.11.1.
Reporting. Each Party will provide the other Party with a report (each a “Detail
Report”), in such form and manner as determined by the JSC, within twenty (20)
calendar days after the end of each calendar month included in the Term, setting
forth the following information regarding the efforts of the reporting Party’s
sales force in Detailing Ivory during the preceding month: (i) the total number
of Details made by such sales force, including a breakdown of First Position
Details, Second Position Details and Other Details by target and frequency of
Detail by customer priority; and (ii) such other information as may be specified
by the JSC or JBT.



3.11.2.
Audits. Each Party will keep complete and accurate records of its Detailing of
Ivory in sufficient detail to permit the other Party to audit its performance of
Details hereunder. During normal business hours and with not less than ten (10)
days’ advance written notice, a Party will permit the other Party or its
authorized representatives to: (i) have access to the records of Detailing
activities maintained by such Party for purposes of verifying the accuracy of
reports described in Section 3.12.1 (Reporting); and (ii) audit such records;
provided, that such audits may not be performed by a Party more than once per
calendar year. Any and all audits undertaken pursuant to this Section 3.11.2
(Audits) will be performed at the sole and exclusive expense of the auditing
Party and will not be included in Amgen Costs or GSK Costs, as the case may be,
for purposes of calculating Collaboration Profit (Loss). If an audit reveals an
overstatement of Details of greater than five percent (5%) of the correct amount
for the audited period, then the audited Party will pay the reasonable
out-of-pocket cost of such inspection.



3.12.
Medical Inquiries and Product Inquiries. GSK will comply with the directions and
policies which Amgen may formulate concerning responses to be made to medical
questions or inquiries from members of the medical and paramedical professions
and consumers regarding Ivory (including, if so directed, by referring such
questions or inquiries to Amgen) and will, if so requested by Amgen, provide
Amgen with details of inquiries received and responses given (including
reporting regulatory and safety information as provided in Section 10.1.5
(Regulatory and Safety Information). For questions which GSK and its
professional sales representatives have not received prepared answers or which
are not answered by then existing Ivory information provided by Amgen (including
with respect to technical information such as identification, ingredients or
stability/storage), GSK will refer such questions to Amgen. For medical
inquiries related to Ivory, including those related to information outside of
labeling or which GSK and its professional sales representatives are unable or
not authorized under accepted national and international pharmaceutical industry
codes of practices to answer, GSK will redirect such inquiries to Amgen. Unless
otherwise determined by the JSC, all responses to such medical inquiries from
patients, medical professionals, or other third Parties will be provided solely
by Amgen. GSK will


29

--------------------------------------------------------------------------------








provide reasonable assistance to Amgen, at Amgen’s request and expense, in an
effort to fully respond to such communications.


3.13.
Samples. The JBT will determine and specify in the Brand Plan whether and in
what manner and quantities of samples of Ivory (“Samples”) will be provided to
customers. If the JBT determines that Samples will be provided through the sales
force, Amgen will provide GSK with such Samples which GSK will use solely in
Detailing Ivory in accordance with the Brand Plan. The Parties will maintain
such records with respect to Samples as are required by Applicable Law and
applicable national and international pharmaceutical industry codes of practices
and will allow representatives of the other Party to inspect such records on
reasonable request. Amgen will be solely responsible for the filing of any
necessary or required reports to Governmental Authorities with respect to
Samples, and GSK will reasonably cooperate with Amgen with respect thereto. If
Samples are to be provided through sales representatives, Amgen will ship the
Samples to one central warehouse of GSK, as designated by GSK, and the risk of
loss and responsibility for handling and warehousing of Samples will pass to GSK
upon delivery to a carrier designated by GSK. GSK will be responsible for
distributing Samples to its sales representatives in a timely manner. If Amgen
determines that another method of Sample distribution is more appropriate, then
the Parties will reasonably cooperate to facilitate such distribution. Each
Party will be responsible for securing the return of and reconciling existing
Sample inventories from its own discontinued field sales representatives and
other personnel. Within thirty (30) days after the expiration or termination of
this Agreement, or as otherwise requested by Amgen, GSK will return, or
otherwise dispose of in accordance with instructions from Amgen, all remaining
Samples provided by Amgen and will provide Amgen with a certified statement that
all remaining Samples have been returned or otherwise properly disposed of and
that GSK is no longer in possession or control of any such Samples.



3.14.
Non-Commercial Activities. Unless otherwise determined by the JDC, Amgen will
have the sole right to perform, itself or through its Affiliates or designees,
all non- commercialization activities with respect to Ivory in the Collaboration
Scope. In addition, Amgen will have the sole right to perform activities with
respect to Ivory outside the Collaboration Scope and GSK will not promote or
conduct any activities with respect to Ivory outside the Collaboration Scope
except as may be expressly agreed pursuant to a written agreement between the
Parties. Activities to be conducted by Amgen with respect to Ivory in the
Collaboration Scope include:



3.14.1.
Research and Development. Global research and development activities in
accordance with the Development Plan, including Phase IV Trials, generation of
health economics information, and approval of requests to perform ISS;



3.14.2.
Regulatory. Seeking, obtaining and holding all Regulatory Approvals and holding
and controlling all Regulatory Filings for Ivory in each of the Collaboration
Territory countries, as well as responsibility for all regulatory interactions
and communications in the Collaboration Territory;



3.14.3.
Safety. Maintaining the global safety database and core data sheet for Ivory,
assessing and reporting adverse events, and handling any product complaints
and/or recalls; and


30

--------------------------------------------------------------------------------








3.14.4.
Manufacturing. All manufacturing of Ivory for all indications and uses in
accordance with applicable product specifications and GMP, including labeling,
fill/finish, packaging, selection of presentations and manufacturing-related
regulatory activities (including regulatory inspections). GSK will have the
right to audit Amgen’s manufacturing facilities and any Third Party
manufacturing facilities used for the manufacture of Ivory in the Collaboration
Scope on a periodic basis, not to exceed once every eighteen (18) months for
routine audits (“Routine Audits”) or as defined below with respect to for-cause
audits (“For Cause Audits”) (provided such request is made within sixty (60)
days of GSK being informed of or becoming aware of an event that would permit a
For Cause Audit in GSK’s reasonable opinion). GSK will bear the cost of all
Routine Audits and For Cause Audits of Amgen manufacturing facilities conducted
by GSK and such costs will not be subject to cost-sharing between the Parties
under this Agreement. The costs of any Routine Audits and For Cause Audits of
any Third Party manufacturing facility requested by GSK will be included in GSK
Costs and will be subject to the cost-sharing principles under this Agreement,
unless otherwise provided below. GSK will notify Amgen in writing if GSK desires
to conduct any manufacturing audit, and the Parties will mutually agree upon
reasonable audit agendas in advance and reasonably cooperate in the conduct of
such audit. If GSK notifies Amgen that GSK desires to conduct either a For Cause
Audit or Routine Audit of a Third Party manufacturer, Amgen will notify GSK if
Amgen’s contract with such Third Party manufacturer permits GSK to conduct such
audit, in which case Amgen will allow GSK to conduct such audit (with Amgen’s
participation, if it chooses). If Amgen’s contract with such Third Party
manufacturer does not permit GSK to conduct audits, then Amgen will conduct such
audit and share the results with GSK to the extent permitted under Amgen’s
contract with such Third Party manufacturer. Notwithstanding the foregoing, the
Parties will cooperate to coordinate and achieve reasonable efficiencies with
respect to audits of Third Party manufacturers as follows: (i) if GSK requests a
Routine Audit of a Third Party manufacturer, and Amgen has conducted a Routine
Audit of such manufacturer in the previous eighteen (18) months, then Amgen will
share with GSK the results of any Routine Audit of such Third Party (to the
extent permitted under Amgen’s contract with such Third Party manufacturer),
(ii) if after sharing the results described under (i), GSK would like to proceed
with a Routine Audit of such Third Party, then, to the extent permitted under
Amgen’s contract with such Third Party manufacturer, GSK may conduct such
Routine Audit (or, to the extent permitted under Amgen’s contract with such
Third Party manufacturer, Amgen will conduct such Routine Audit if GSK is not
permitted to do so under the applicable Third Party manufacturing contract) and
the costs of such Routine Audit will be borne by GSK and will not be subject to
cost-sharing under this Agreement. Any audit of a Third Party manufacturer will
be subject to the terms and conditions of Amgen’s contract(s) with such
manufacturer and GSK will cooperate and coordinate with Amgen to comply with all
reasonable terms and conditions communicated by Amgen in connection with the
performance of such audit. Any audit of an Amgen


31

--------------------------------------------------------------------------------








manufacturing facility will comply with Amgen’s reasonable policies and
procedures. GSK’s Routine Audits will be limited in scope to what is reasonably
necessary to confirm that Amgen or a Third Party manufacturer has complied with
all applicable product specifications, GMP or GDP requirements in manufacturing
Ivory. GSK’s For Cause Audits will be limited in scope to what is reasonably
necessary to confirm that the cause for such audit has been or is being
remedied. Any information disclosed to GSK in the course of any audit may only
be used for the purposes of such audit. Any audit conducted under this
Agreement, the Expansion Agreement or the relevant Ivory supply agreement
between Amgen and GSK will be considered an audit conducted under all such
agreements. For the purposes of this Section 3.14.4 (Manufacturing), the
following will give GSK the right to conduct a For Cause Audit: (a) receipt of a
warning letter pertaining to manufacturing concerns or issues for Ivory from the
relevant Governmental Agency; (b) a recall of Ivory in the Collaboration Scope
based on manufacturing concerns or issues; (c) product complaints evidencing
material manufacturing concerns or issues for Ivory; and (d) more than one (1)
lot failure or stability failure of Ivory in any calendar year that indicates a
likely manufacturing concern or issue. The JSC will review events that may give
rise to the right to conduct a For Cause Audit if so requested by either Party.


4.
COLLABORATION ACTIVITIES – PERFORMANCE STANDARDS



4.1.
Collaborative Activities. Activities to be undertaken by the Parties hereunder
will be conducted in a collaborative manner as determined by the committee or
team overseeing such activities, and in accordance with the terms and conditions
of this Agreement, as applicable.



4.2.
Diligence and Performance Standards. Subject to the decisions made by and
oversight of the teams and committees established hereunder, each Party will
use, and will assure that each of its Affiliates use, Commercially Reasonable
Efforts in the performance of its and their activities hereunder. Each Party
will conduct, and ensure that each of its Affiliates conduct, all of its and
their activities with respect to the promotion and commercialization of Ivory in
the Collaboration Scope in accordance with this Agreement, the Brand Plan,
applicable Country Plans, accepted national and international pharmaceutical
industry codes of practices in and for the Collaboration Territory, and all
Applicable Law. Amgen will conduct, and ensure that each of its Affiliates
conduct (and, to the extent the Parties may agree in writing that GSK or its
Affiliates will conduct any activities with respect to the manufacture,
distribution or development of Ivory in the Collaboration Scope, then GSK will
conduct, and ensure that each of its Affiliates conduct), all of its and their
activities with respect to the manufacture, distribution and development of
Ivory in the Collaboration Scope in accordance with this Agreement and all
Applicable Law including GMP and GDP. The Parties will provide each other with
all reasonably requested cooperation to enable each of them to comply with
Applicable Law and accepted national and international pharmaceutical industry
codes of practices, including permitting each Party to verify the other Party’s
compliance therewith.




32

--------------------------------------------------------------------------------








4.3.
Detailing Activities. Each Party’s sales representatives will conduct the
Detailing activities under this Agreement in accordance with the relevant codes
of practice established by the Party employing such representative, and nothing
herein will be interpreted to require lower standards of conduct with respect to
such sales representatives than those required in the codes of practice
established by the Party employing such representatives. In addition:



4.3.1.
Minimum Sales Activities. Each Country Team will determine, in accordance with
the Brand Plan, and will set forth in the applicable Country Plan, the number
of: (i) primary care sales representatives to be provided by GSK for Detailing
Ivory and a minimum number of Details to be conducted by such sales
representatives, and (ii) specialty care sales representatives to be provided by
Amgen for Detailing Ivory and a minimum number of Details to be conducted by
Amgen. The minimums will be subject to periodic adjustments by the applicable
Country Team (subject to approval by the JSC). Unless otherwise determined by
the JSC or the relevant Country Team, GSK will Detail at least those primary
care prescribers who in the aggregate are expected to prescribe eighty percent
(80%) of PMO prescriptions in such country (provided, however, that in Germany
GSK will Detail no less than the top three (3) deciles of prescribers), and at
least sixty percent (60%) of GSK’s Details of Ivory in the Collaboration
Territory will be First Position Details; provided, that the first sleeve of
sales representatives will Detail Ivory only as First Position Details, unless
otherwise determined by the relevant Country Team). The Parties will not Detail
Ivory in the Collaboration Scope except as expressly set forth in the Brand Plan
(including with respect to Detailing only to those types of healthcare
professionals as set forth in the Brand Plan) and the applicable Country Plan
and GSK will not promote or Detail Ivory outside the Collaboration Scope.
Notwithstanding the foregoing, the Parties agree that to achieve the maximum
effect of increasing prescribing preferences of Ivory, the JSC or JBT may
determine that there will be sales representatives of each Party that are solely
dedicated to Detailing Ivory in the Collaboration Scope, and that, for the first
three (3) years following the Effective Date, the Amgen sales representatives
are expected to promote only Ivory unless otherwise determined by the JSC.



4.3.2.
Sales Force Minimum. Each Party will only use its employees to perform sales
activities under this Agreement, including as sales representatives and sales
managers, and will not utilize a contract sales organization to fulfill its
obligations to Detail Ivory in the Collaboration Scope. Each sales
representative of GSK that will Detail Ivory and each sales manager for Ivory of
GSK will have comparable educational qualifications and experience as Amgen
requires for its own sales representatives and sales managers for Ivory;
provided, that if GSK requires stricter standards applicable to its sales
representatives pursuant to its codes of practice, then those additional
standards will also apply to GSK’s sales representatives. All sales
representatives of each Party will have, prior to being assigned to Detail
Ivory, at least two (2) years of prior experience promoting and Detailing
pharmaceutical products in the three (3) years previous to being assigned to
Detail Ivory and will have received appropriate training on




33

--------------------------------------------------------------------------------








proper marketing and sales techniques to be used in promoting pharmaceutical
products in accordance with all Applicable Law and applicable national and
international pharmaceutical industry codes of practices. At least fifty percent
(50%) of sales representatives of each Party will have, in the four (4) years
previous to being assigned to Detail Ivory, experience selling pharmaceutical
products for post-menopausal osteoporosis and related women’s health conditions,
such as osteopenia; provided, that for the first two (2) years following the
first commercial sale of Ivory in Germany in the Collaboration Field, Amgen’s
sales representatives in Germany will be excluded from the foregoing fifty
percent (50%) requirement. All sales representatives and sales managers for
Ivory of each Party will be subject to a reasonable proficiency examination
relevant to Ivory (subject to Applicable Law).


4.3.3.
Sales Force Incentive Compensation Unless otherwise agreed by the Parties, the
Parties will provide for incentive compensation for their respective sales
representatives Detailing Ivory that is consistent with incentive compensation
for    successful, first-in-class novel therapeutics at a similar stage in
commercialization.    In particular, such incentive compensation plans will be
structured to ensure that Ivory’s weighting is such that the following
percentages of total incentive compensation paid to each member of such sales
force during each calendar year during the Term will be as follows: (i) one
hundred percent (100%) if such sales representative is dedicated solely to
Detailing Ivory; (ii) sixty percent (60%) if such sales representative is
Detailing two (2) or three (3) products, of which the First Position Details are
for Ivory; (iii) forty percent (40%) if such sales representative is Detailing
two (2) products, of which the Second Position Details are for Ivory; (iv)
thirty percent (30%) if such sales representative is Detailing three (3)
products, of which the Second Position Details are for Ivory; and (v) ten
percent (10%) if such sales representative is Detailing three (3) products, of
which the Other Details are for Ivory.



4.4.
Violation of Laws. Each Party will promptly notify the other Party of any
violation of Applicable Law by its personnel with respect to the conduct of
activities in the Collaboration Scope under this Agreement. Upon request of the
non-notifying Party, the notifying Party will promptly confer with the
non-notifying Party regarding any such violation and will promptly take remedial
and/or preventative action as may be reasonably required by the JSC with respect
thereto. The JSC will have the right to require the removal of any personnel
that materially violates Applicable Law or applicable national or international
pharmaceutical industry codes of practices from performing activities
contemplated under this Agreement with respect to Ivory in the Collaboration
Scope.



4.5.
Use of Affiliates and Third Party Contractors. GSK will perform the Designated
GSK Activities itself or through a wholly-owned Affiliate, and any proposed use
of a Third Party to conduct Designated GSK Activities will be subject to Amgen’s
prior written consent, such consent not to be unreasonably withheld. Amgen will
perform the Designated Amgen Activities itself or through a wholly-owned
Affiliate; provided, that if Amgen wishes to engage a Third Party to conduct
Designated Amgen Activities of


34

--------------------------------------------------------------------------------








material strategic importance to the Collaboration Scope, then the applicable
Country Team or JSC will discuss the allocation of such Designated Amgen
Activity to GSK in accordance with the principles set forth in Section 3.5;
provided, that such Country Team or the JSC will not be required to do so for
activities it has, prior to the Effective Date, arranged to have performed by
Third Parties. The obligations of GSK and Amgen herein also apply to their
respective Affiliates.


4.6.
Affiliates. Each Party will be responsible for compliance by its respective
Affiliates with this Agreement and will be responsible for all acts and
omissions of such Affiliates as if committed or omitted by the applicable Party.



4.7.
Management of Personnel. Each Party will have sole authority and responsibility
for recruiting, hiring, managing, compensating (including paying for all
benefits, wages, special incentives, workers’ compensation and employment
taxes), disciplining, firing and otherwise controlling the personnel provided by
such Party for performance of its obligations hereunder. Each Party will provide
the day-to-day management of its sales representatives and other personnel,
including furnishing administrative support, financial resources, equipment and
supplies.



4.8.
COGS. Amgen will supply Ivory for the Collaboration Scope in a manner consistent
with its general corporate practice for supply. Amgen will not systematically
supply Ivory for the Collaboration Scope from higher-priced Inventory Layers for
the purpose of increasing costs chargeable within the Collaboration Scope.
Currently, Amgen utilizes Inventory Layers on a first-in, first-out basis and
Amgen promptly will inform the JSC if the foregoing supply structure changes.



5.
UP-FRONT PAYMENT AND MILESTONES



5.1.
Payments by GSK.



5.1.1.
Up-Front Payment. As partial consideration for the rights granted to GSK by
Amgen pursuant to the terms of this Agreement, GSK will pay to Amgen a non-
refundable, non-creditable payment equal to Forty-Five Million Dollars
($45,000,000.00) within ten (10) days after receipt of an invoice after the
Effective Date from Amgen, payable by wire transfer of immediately available
funds in accordance with wire transfer instructions of Amgen that will be
provided in writing to GSK prior to the Effective Date.



5.1.2.
Milestone Payment. As partial consideration for the rights granted to GSK by
Amgen under the terms of this Agreement, GSK will make a first non- refundable,
non-creditable payment of Fifty Million Dollars ($50,000,000.00) to Amgen upon
the first commercial sale of Ivory in the Collaboration Field in the first of
the United Kingdom, Germany, Italy, France and Spain, and a second
non-refundable, non-creditable payment of Twenty-Five Million Dollars
($25,000,000.00) to Amgen upon the first commercial sale of Ivory in the
Collaboration Field in five (5) or more countries including at least one (1) of
the United Kingdom, Germany, Italy, France and Spain. Amgen will provide GSK
with prompt written notice upon achievement of the milestone. GSK will make the
payment associated with the achieved milestone event within sixty


35

--------------------------------------------------------------------------------








(60) days of the date on which GSK receives an invoice from Amgen with respect
to such milestone.


5.2.
Payment Method. Payments pursuant to this Article 5 (Up-Front Payment and

Milestones) will be made in accordance with the provisions of Article 7
(Payments).


6.
PROFIT/EXPENSE SHARING



6.1.
Sharing. The Parties will share in profits and losses generated by Ivory in the

Collaboration Scope as follows:


6.1.1.
GSK Costs: Within forty-five (45) days after the end of each calendar quarter
GSK will provide Amgen a detailed, itemized report of the costs described in
Sections 6.1.1.1 through 6.1.1.5 (collectively, “GSK Costs”) incurred in such
quarter in such format as designated by the JSC. Within five (5) days prior to
the end of each calendar quarter GSK will provide Amgen an estimate of GSK Costs
incurred and to be incurred in such quarter, and an estimate of GSK Costs to be
incurred in the remaining quarters of such calendar year, in each case in such
format as designated by the JSC.



6.1.1.1.
Costs incurred by GSK or its Affiliates in performing activities allocated to
GSK pursuant to Section 3.3 (Designated GSK Activities) or 3.1 (Allocation of
Operational Responsibility) and not otherwise included in this Section 6.1.1
(GSK Costs);



6.1.1.2.
Training costs incurred in accordance with Section 3.8 (Training);



6.1.1.3.
GSK Sales Force Costs incurred in accordance with the Brand Plan and calculated
in accordance with Section 6.1.10 (Calculation of Sales Force Costs).



6.1.1.4.
Defense costs incurred within or materially related to the Collaboration Scope
in accordance with Section 9.7 (Defense and Settlement of Third Party Claims of
Infringement) or 13.5 (Defense of Third Party Claims) (but, in each case, not
including defense costs incurred by GSK in fulfilling its obligations pursuant
to Section 13.1 (Indemnity by GSK)), and enforcement (and cooperation) costs
within or materially related to the Collaboration Scope incurred in accordance
with Section 9.8 (Enforcement); and



6.1.1.5.
Collaboration Losses.



6.1.2.
Amgen Costs: Within forty-five (45) days of the end of each calendar quarter
Amgen will provide GSK a detailed, itemized report of the costs described in
Sections 6.1.2.1 through 6.1.2.13 (collectively “Amgen Costs”) incurred in such
format as designated by the JSC. Within five (5) days prior to the end of each
calendar quarter Amgen will provide GSK an estimate of Amgen Costs incurred and
to be incurred in such quarter, and an estimate of Amgen Costs to be incurred in
the remaining quarters of such calendar year, in each case in such format as
designated by the JSC. All Amgen Costs incurred on or after July 1, 2009
(whether such date is before, on or after the Effective Date) will be


36

--------------------------------------------------------------------------------








included in the profit/expense sharing provisions of this Article 6
(Profit/Expense Sharing).


6.1.2.1.
Costs incurred by Amgen or its Affiliates in performing activities allocated to
Amgen pursuant to Section 3.4 (Designated Amgen Activities) or 3.1 (Allocation
of Operational Responsibility) and not otherwise included in this Section 6.1.2
(Amgen Costs);



6.1.2.2.
Any amounts paid by Amgen to Third Parties for rights to manufacture, use or
sell Ivory in or for the Collaboration Scope to the extent not already included
in COGS (but not including amounts paid by Amgen to Daiichi Sankyo or its
Affiliates pursuant to the pre-existing license agreement pertaining to Ivory
between Amgen and Daiichi Sankyo Company, Limited dated July 11, 2007);



6.1.2.3.
Costs associated with obtaining, maintaining and renewing Regulatory Filings and
Regulatory Approvals pertaining to Ivory;



6.1.2.4.
Training costs incurred in accordance with Section 3.8 (Training);



6.1.2.5.
Amgen Sales Force Costs incurred in accordance with the Brand Plan and
calculated in accordance with Section 6.1.10 (Calculation of Sales Force Costs);



6.1.2.6.
COGS associated with Ivory Net Revenues;



6.1.2.7.
fifty percent (50%) of Qualified Amgen R&D Costs;



6.1.2.8.
Collaboration Territory R&D Costs;



6.1.2.9.
Standard Cost of any Samples of Ivory provided in the Collaboration Scope;



6.1.2.10.
Costs associated with any recalls, returns and withdrawals of Ivory in the
Collaboration Scope that are not attributable to Amgen’s or its Affiliates’
negligence or willful misconduct or Amgen’s breach of this Agreement;



6.1.2.11.
Defense costs incurred within or materially related to the Collaboration Scope
in accordance with Section 9.7 (Defense and Settlement of Third Party Claims) or
13.5 (Defense of Third Party Claims) (but, in each case, not including defense
costs incurred by Amgen in fulfilling its obligations pursuant to Section 13.2
(Indemnity by Amgen)) and enforcement (and cooperation) costs incurred in
accordance with Section 9.8 (Enforcement) within or materially related to the
Collaboration Scope;



6.1.2.12.
Amgen’s costs incurred in connection with Prosecution and Maintenance of Ivory
Intellectual Property in accordance with Section 9.6 (Prosecution and
Maintenance) within or materially related to the Collaboration Scope; and



6.1.2.13.
Collaboration Losses (except as expressly provided in Section 6.5 (Collaboration
Losses)).


37

--------------------------------------------------------------------------------








6.1.3.
FTE Rate. The FTE Rate used for calculation of costs pursuant to this Article 6
(Profit/Expense Sharing) with respect to any activity will be the relevant FTE
Rate for the calendar quarter in which such activity was undertaken.



6.1.4.
Income Taxes. For the avoidance of doubt, income and withholding taxes imposed
on either of the Parties hereunder will not be included in cost sharing
hereunder.



6.1.5.
Exchange Rate. For purposes of calculating quarterly balancing payments as set
forth in Section 6.1.9 (True-Up), Ivory Net Revenues, Amgen Costs and GSK Costs
will be converted from local currency (if different from U.S. Dollars) to U.S.
Dollars in accordance with Section 16.8 (Currency).



6.1.6.
Budget and Overruns.



6.1.6.1.
Preparation; Updating. Promptly after the Country Teams prepare the Country
Plans, the JSC will prepare the Collaboration Budget. On an annual basis,
commencing with the Collaboration Budget for 2010, the JSC will prepare the
Collaboration Budget for the following calendar year based upon the input of the
Country Teams and JBT. The Parties agree that each Collaboration Budget covering
a calendar year will be subject to the limitation that the total amount of such
Collaboration Budget    will not exceed Three Hundred Million Dollars
($300,000,000.00) per year (the “Annual Cap”), and, notwithstanding anything
else in this Agreement, any increase to the Annual Cap will be subject to mutual
agreement of the CRC; provided, that if the CRC cannot mutually agree, then
(without reference to Section 6.1.6.2) any amounts in excess of the Annual Cap
will be borne solely by the Party incurring them and such excess will not be
included in the calculation of profit (or loss) pursuant to Section 6.1.8
(Calculation of Profit (or Loss)). On an annual basis, commencing with the
Development Budget for 2010, the JDC will prepare a Development Budget for the
following calendar year (or update the Initial Development Budget for the
following year, as applicable). The Parties will promptly provide the JSC and
JDC all reasonably requested information to facilitate the preparation or
updating of each Collaboration Budget or Development Budget, as applicable,
including detailed estimates of GSK Costs and Amgen Costs for the following
calendar year.



6.1.6.2.
Overruns. Each Party will provide prompt, written advance notice to the other
Party if it becomes aware of any anticipated costs to be incurred by such Party
in excess of the applicable Collaboration Budget or Development Budget. Unless
otherwise agreed by the Parties in advance, in writing, costs reported by a
Party pursuant to Section 6.1.1 (GSK Costs) or 6.1.2 (Amgen Costs) incurred in
excess of one hundred and five percent (105%) of any aggregate amounts budgeted
to be incurred by or on behalf of such Party for its activities for such
calendar year in the then-current Collaboration Budget or Development Budget
will not be included in the calculation of profit (or loss) pursuant to Section
6.1.8


38

--------------------------------------------------------------------------------








(Calculation of Profit (or Loss)); provided that GSK Costs and Amgen Costs in
excess of such amount will be included in the calculation of profit (or loss)
pursuant to Section 6.1.8 (Calculation of Profit (or Loss)) only if such costs
were attributable to: (i) a change in Applicable Law; (ii) a Force Majeure
event; or (iii) a change in the competitive landscape of Ivory in the
Collaboration Scope that requires an amendment to the Brand Plan, applicable
Country Plan or Development Plan to address such change in competitive
landscape.


6.1.7.
Ivory Net Revenues. Within forty-five (45) days after the end of each calendar
quarter, Amgen will provide GSK with a reasonably detailed report of Ivory Net
Revenues for such calendar quarter.



6.1.8.
Calculation of Profit (or Loss). The total profit (or loss) for a calendar
quarter will be calculated by Amgen by first deducting from Ivory Net Revenues
for such quarter a percentage of such Ivory Net Revenues equal to the
Inventorship Margin, which will be paid to Amgen to reflect Amgen’s inventorship
of Ivory; and then deducting from the remaining Ivory Net Revenues the GSK Costs
and Amgen Costs reported by the Parties pursuant to Sections 6.1.1 (GSK Costs)
and 6.1.2 (Amgen Costs). The resulting amount will be the “Collaboration Profit
(Loss)” for such quarter, which will be shared by the Parties equally.



6.1.9.
True-up. Within ninety (90) days of the end of each calendar quarter, Amgen will
calculate and provide to GSK a report of the Collaboration Profit (Loss) for
such quarter, and a balancing payment will be made between the Parties such that
each Party bears one half of the sum of GSK Costs and Amgen Costs, and each
Party receives one half of Ivory Net Revenues, after deducting the amount
allocated to Amgen under Section 6.1.8 (Calculation of Profit (or Loss)) above.
The net paying Party will make a payment pursuant to this Section 6.1.9 (True-
up). Payments pursuant to this Article 6 will be made in accordance with the
provisions of Article 7.



6.1.10.
Calculation of Sales Force Costs. Sales force FTE costs for each of the Parties
will be determined by including in GSK Costs or Amgen Costs, as the case may be,
a pro rata portion of each Party’s sales representative’s FTE Rate as follows:
(i) one hundred percent (100%) if such sales representative Details only Ivory
with the approval of the JSC, (ii) sixty percent (60%) if such sales
representative Details two (2) products with Ivory as the First Position Detail
or Details only Ivory without the approval of the JSC, (iii) forty percent (40%)
if such sales representative Details two (2) products with Ivory as the Second
Position Detail, (iv) thirty percent (30%) if such sales representative Details
three (3) or more products with Ivory as the Second Position Detail, and (v) ten
percent (10%) if such sales representative Details three (3) or more products
with Ivory as the Third Position Detail. For the avoidance of doubt, if a sales
representative Details Ivory in more than one (1) position, then a pro rata
share of the foregoing percentages, to be calculated based on the time spent by
such sales representative on Detailing Ivory in each such position, will be
included in GSK Costs or Amgen Costs, as the case may be. For periods in which
sales representatives are performing activities in support of the collaboration
but are


39

--------------------------------------------------------------------------------








not Detailing Ivory (e.g., during launch preparation or training), FTE costs
will be calculated in accordance with Section 6.4 (Attribution of Costs).


6.2.
Example. The Profit (Loss) True-up Schedule sets forth an example of calculation
and true-up of the quarterly Collaboration Profit (Loss).



6.3.
Calculation of Net Revenues. In calculating Ivory Net Revenues for the purposes
of this Article 6 (Profit/Expense Sharing):



6.3.1.
Free Products. Any disposal of Ivory at no charge for, or use of Ivory without
charge in, clinical or preclinical trials, given as free samples, or distributed
at no charge to patients unable to purchase the same will not be included in
Ivory Net Revenues.



6.3.2.
Bundled Products. Where Ivory is sold in a Bundle, then for the purposes of
calculating the Ivory Net Revenues under this Agreement, such Ivory will be
deemed to be sold for an amount equal to X ÷ (X + Y) × Z, where: X is the
average sales price during the applicable reporting period generally achieved
for such dosage form of Ivory in the Collaboration Scope; Y is the sum of the
average sales price during the applicable reporting period generally achieved in
the Collaboration Territory, when sold alone, by each pharmaceutical product in
the relevant dosage form included in the Bundle (excluding Ivory); and Z equals
the price at which the Bundle was actually sold. In the event that Ivory or one
or more of the other pharmaceutical products in the Bundle are not sold
separately in the relevant dosage form, the Ivory Net Revenues from the sale of
such Bundle will be reasonably allocated between Ivory and the other product(s)
in such Bundle based upon their relative values and the JSC will determine an
equitable fair market price to apply to such bundled Ivory. Notwithstanding the
foregoing, Ivory will not be sold in a Bundle if such sale would violate
Applicable Law.



6.4.
Attribution of Costs. Unless otherwise set forth herein, for costs not specific
to the Collaboration Scope or the activities to be performed hereunder
(including FTE costs for personnel not solely devoted to Ivory in the
Collaboration Scope (but not including sales force FTE costs for sales force
Detailing Ivory, which will be calculated in accordance with Section 6.1.10
(Calculation of Sales Force Costs)), the portion of such costs allocable to the
collaboration may be determined based upon percent of effort, resource
utilization or other reasonable measure, in each case calculated and allocated
in accordance with the applicable Party’s accounting procedures, consistently
applied. For clarity, no particular cost will be allocated to the collaboration
more than once.



6.5.
Collaboration Losses. Each Party understands the risks attendant to the business
of Ivory within the Collaboration Scope. Losses related to the Collaboration
Scope that arise out of the development, manufacture, regulatory activities,
commercialization or other exploitation of Ivory undertaken by or on behalf of a
Party in the exercise of its rights or performance of its obligations under this
Agreement in good faith (“Collaboration Losses”) will be charged to the
Collaboration Profit (Loss); provided, that Collaboration Losses will not
include Losses that are: (i) caused by a breach of this Agreement; or (ii)
subject to indemnification pursuant to Section 13.1 (Indemnity by GSK), Section
13.2 (Indemnity by Amgen) or Section 13.3 (Specific Indemnity)




40

--------------------------------------------------------------------------------








(and for clarity, if a Third Party makes a Third Party Claim directly against
GSK or Amgen, respectively, that would otherwise be indemnified by GSK or Amgen
if such Third Party Claim had been made against the other Party, then Losses
incurred by GSK or Amgen in connection with such direct Third Party Claim will
not be Collaboration Losses). If a Party becomes aware of a Third Party Claim
that would, if successful, result in a Collaboration Loss, such Party will
inform the other Party of such Third Party Claim as soon as reasonably
practicable after it receives notice thereof. Notwithstanding the foregoing: (a)
the first Fifty Million Dollars ($50,000,000.00) of Collaboration Losses
incurred by either Party in connection with personal injury claims (regardless
of the theory of liability) arising out of the administration of Ivory within
the Collaboration Scope after the Effective Date (such $50,000,000.00 of
Collaboration Losses, “Qualified Product Liability Losses”) will be borne solely
by Amgen; (b) Qualified Product Liability Losses that are borne by GSK will be
subject to indemnification pursuant to Section 13.2 (Indemnity by Amgen); and
(c) Collaboration Losses from personal injury claims (regardless of the theory
of liability) within the Collaboration Scope in excess of the Qualified Product
Liability Losses will be charged to the Collaboration Profit (Loss) and will not
be subject to indemnification hereunder.


7.
PAYMENTS



7.1.
Appropriate Measure of Value. Each of the Parties acknowledges that the value
provided by the other hereunder is comprised of many related items, including
performance of various services, access to development and commercial expertise,
clinical data and other financial and non-financial consideration and that the
amount of the Inventorship Margin, and the ratio of profit and expense sharing
set forth herein are intended to capture such value as an aggregate. Therefore
the increase, decrease or lapse of any particular items or rights (including
Patents), including allocation of operational responsibilities between the
Parties, will not affect the amount of such payment, or the ratio of profit and
expense sharing and the Parties agree that both the amount and duration of such
payment or the ratio of profit and expense sharing are reasonable.



7.2.
No Other Compensation. Other than as explicitly set forth (and as applicable) in
this Agreement, neither Party will be obligated to pay any additional fees,
milestone payments, royalties or other payments of any kind to the other
hereunder.



7.3.
Payment Method. All payments made hereunder between the Parties will be made in
U.S. Dollars except as set forth in Section 7.5 (Blocked Currency) or as
otherwise agreed by the Parties. Each Party will pay all sums due hereunder by
wire transfer, or electronic funds transfer (EFT) in immediately available
funds. If the EFT option is chosen by Amgen or GSK, a completed electronic funds
transfer form will be provided in a timeframe that facilitates timely payment.
Each Party will promptly notify the other Party of the appropriate account
information to facilitate any such payments.



7.4.
Audits. Each Party will keep complete and accurate records pertaining to the
activities to be conducted hereunder in sufficient detail to permit the other
Party (the “Auditing Party”) to confirm the accuracy of all payments due
hereunder, including the Tail Payments set forth in Section 14.11, and such
records will be open (in such form as may be available or reasonably requested)
to inspection for three (3) years following


41

--------------------------------------------------------------------------------








the end of the period to which they pertain. The Auditing Party will have the
right, at its own expense to have an independent, certified public accountant,
selected by it, perform a review the records of the other Party (the “Audited
Party”) applicable to amounts payable hereunder (including any records kept in
the ordinary course of the Audited Party’s business) upon reasonable notice,
during regular business hours and under reasonable obligations of
confidentiality. The report of such accountant will be made available to both
Parties simultaneously, promptly upon its completion. The Auditing Party’s right
to perform an audit pertaining to any calendar year will expire three (3) years
after the end of such year and the books and records for any particular calendar
year will only be subject to one (1) audit. Should an inspection pursuant to
this Section 7.4 (Audits) lead to the discovery of a payment discrepancy, then
the appropriate Party will pay to the other the amount of the discrepancy (plus,
if the error was in favor of the Audited Party, interest accrued at the Contract
Interest Rate, compounded annually from the day the relevant payment(s) were
due). If a payment discrepancy was greater than seven percent (7%) of the
correct amount for the audited period and the discrepancy was in favor of the
Audited Party, then the Audited Party will pay the reasonable out-of-pocket cost
of such inspection, but in no case will the costs of an audit pursuant to this
Section 7.4 (Audits) be included in GSK Costs or Amgen Costs allocated to the
collaboration. This Section 7.4 (Audits) does not apply to or include
manufacturing audits or regulatory inspections.


7.5.
Blocked Currency. If Applicable Law in the Collaboration Territory prevent the
prompt remittance of any payments with respect to sales therein, the paying
Party will have the right and option to make such payments by depositing the
amount thereof in local currency to the other Party’s account in a bank or
depository in such country.



7.6.
Withholding. If Applicable Law requires a Party to pay or withhold Taxes with
respect to any payment to be made pursuant to this Agreement, the paying Party
will notify the other in writing of such payment or withholding requirements
prior to making the payment and provide such assistance to the receiving Party,
including the provision of such documentation as may be required by a tax
authority, as may be reasonably necessary in such Party’s efforts to claim an
exemption from or reduction of such Taxes. Each Party will withhold any Taxes
required by law to be withheld from the amount due, remit such Taxes to the
appropriate tax authority, and furnish the other Party with proof of payment of
such Taxes promptly following payment thereof. If Taxes are paid to a tax
authority, each Party will provide the other such assistance as is reasonably
required to obtain a refund of Taxes withheld, or obtain a credit with respect
to Taxes paid. In the event that the governing tax authority retroactively
determines that a payment made by a Party to the other pursuant to this
Agreement should have been subject to withholding (or to additional withholding)
for Taxes, and such Party (the “Withholding Party”) remits such withholding
Taxes to the tax authority, the Withholding Party will have the right to offset
such amount, including any interest and penalties that may be imposed thereon,
against future payment obligations of the Withholding Party under this Agreement
(or, at the option of the Withholding Party, the Withholding Party will have the
right to invoice the other Party for such amount, and the other Party will pay
such amount within sixty (60) days of the receipt of such invoice); provided
however, that the Withholding Party may also pursue reimbursement by any other
available remedy.


42

--------------------------------------------------------------------------------






7.7.
VAT. All payments due a Party pursuant to this Agreement will be paid exclusive
of any VAT and other indirect Taxes (which, if applicable, will be payable by
the paying Party upon receipt of a valid VAT invoice). If such amounts of VAT
are refunded by the applicable Governmental Authority or other fiscal authority
subsequent to payment, the Party receiving such refund will transfer such amount
to the paying Party within forty-five (45) days of receipt.



7.8.
Late Payment. Any payments or portions thereof due hereunder which are not paid
when due will bear interest at the Contract Interest Rate, compounded annually,
calculated on the number of days such payment is delinquent. This Section 7.8
(Late Payment) will in no way limit any other remedies available to either
Party.



7.9.
Change in Accounting Periods. From time to time, either of the Parties may
change its accounting and financial reporting practices from calendar quarters
and calendar years to fiscal quarters and fiscal years or vice versa. If a Party
notifies the other in writing of a change in its accounting and financial
reporting practices from calendar quarters and calendar years to fiscal quarters
and fiscal years or vice versa, then thereafter, beginning with the period
specified in the notice, the Parties will cooperate to determine a way to report
and reconcile each Party’s accounting periods so as to facilitate payments to be
made hereunder.



8.
DISTRACTING PRODUCTS



8.1.    Distracting Program. Except as set forth in Sections 8.2 (Post-Effective
Date Affiliates), 8.3 (Termination or Divestiture) and 8.4 (Pre-Effective Date
Programs):


8.1.1.
GSK will not, during the Term and for one (1) year thereafter, itself, through
its Affiliates or any other entity which is controlled by GSK, conduct or
participate in, or advise, assist or enable any Third Party to conduct or
participate in, any Distracting Program;



8.1.2.
Amgen will not, during the Term, itself, through its Affiliates or any other
entity which is controlled by Amgen, conduct or participate in, or advise,
assist or enable any Third Party to conduct or participate in, any Distracting
Program in the Collaboration Territory.



For the purposes of this Section 8.1 (Distracting Program) “control” means the
possession solely by the relevant Party (together with its Affiliates), of the
power to direct or cause the direction of management and policies of an entity,
whether through the ownership of Voting Securities, by contract or otherwise.


8.2.
Post-Effective Date Affiliates. If a Party enters into a Distracting Transaction
then it will provide notice to the other Party, within five (5) business days of
the closing of the Distracting Transaction, describing in reasonable detail, to
the extent permitted by Applicable Law and without disclosing any proprietary
information, the Distracting Program. During the pendency of any potential
Distracting Transaction, and until the provisions of Section 8.3 (Termination or
Divestiture) are fully implemented, the Party entering into the Distracting
Transaction will Segregate the Distracting Program from Ivory.


43

--------------------------------------------------------------------------------








8.3.
Termination or Divestiture. The notice provided pursuant to Section 8.2 (Post-
Effective Date Affiliates) will include a notification as to whether the Party
entering into the Distracting Transaction intends to Divest or terminate the
Distracting Program in accordance with this Section 8.3 (Termination or
Divestiture):



8.3.1.
Divestiture. If a Party elects to Divest the Distracting Program, then it will
Segregate such Distracting Program from the Ivory program and Divest such
Distracting Program within six (6) months of the closing of the Distracting
Transaction. The divesting Party and its Affiliates (including the Affiliate
with the Distracting Program) will not directly or indirectly assert any
intellectual property or proprietary right embodied in the Distracting Program
and under the control of the divesting Party or its Affiliates as a result of
the Distracting Transaction, against or with respect to Ivory or otherwise
obstruct the Parties’ (or their Affiliates, sublicensees’, contractors’ or
agents’) efforts under this Agreement or the Expansion Agreement or, if GSK is
the divesting Party, Amgen’s (or its Affiliates, sublicensees’, contractors’ or
agents’) efforts with respect to Ivory outside the Collaboration Scope. If the
Party fails to complete a divestiture within six (6) months of the closing of
the Distracting Transaction, then such Party will be deemed to have chosen to
terminate the Distracting Program, effective as of such six (6) month
anniversary, and will promptly comply with the requirements of Section 8.3.2
(Termination); provided, that if at the expiration of such six (6) month period,
the divesting Party has agreed terms with a Third Party to Divest the
Distracting Program then such six (6) month period will be extended as required
for the divesting Party and such Third Party to consummate the transaction, but
in no event will such extension exceed an additional ninety (90) days.



8.3.2.
Termination. If a Party elects to terminate such Distracting Program, it will
terminate all activities of such Distracting Program within ninety (90) days of
the closing of the Distracting Transaction, during which period it will
Segregate such Distracting Program from the Ivory program. The terminating Party
and its Affiliates will not directly or indirectly assert any intellectual
property or proprietary right of the Distracting Program against or with respect
to Ivory or otherwise to obstruct the Parties’ (or their Affiliates,
sublicensees’, contractors’ or agents’) efforts under this Agreement or the
Expansion Agreement or if GSK is the terminating Party, Amgen’s (or its
Affiliates, sublicensees’, contractors’ or agents’) efforts with respect to
Ivory outside the Collaboration Scope during such termination period or
thereafter.



8.4.
Pre-Effective Date Programs.



8.4.1.
GSK has advised Amgen that GSK is currently a party to the Roche Agreement.

GSK acknowledges that Amgen has not requested that GSK take, or caused GSK to
take, any action that, or omit to take any action the omission of which, would
be reasonably likely to cause a material breach of the Roche Agreement or
disrupt or interfere in a material way with the activities contemplated to be
undertaken by GSK or Roche under the Roche Agreement. Notwithstanding anything
in this Article 8 (Distracting Products), GSK may continue, in its discretion,
to exercise its rights and obligations under the Roche Agreement;

44

--------------------------------------------------------------------------------








provided, that GSK will Segregate the Ivory program and the Bonviva™ program;
and provided, further that Personnel that have previously been working on the
Bonviva™ program in such country may thereafter work on the Ivory program, but
will continue to Segregate information from the Bonviva™ program from the Ivory
program. The exception set forth in this Section 8.4.1 to GSK’s obligations
under Section 8.1 (Distracting Program) will apply until the earlier of either
(i) December 31, 2011 or (ii) the expiration or termination of (a) on a
country-by-country basis with respect to countries in the Collaboration
Territory, GSK’s right to commercialize Bonviva™ under the Roche Agreement, or
(b) the Roche Agreement in its entirety (the “Exception Expiration Date”), at
which time the exception to exclusivity set forth in this Section 8.4
(Pre-Effective Date Programs) will terminate (either on a country- by-country
basis or in its entirety, as applicable) and be of no further force or effect.
GSK will continue to Segregate pricing information regarding Bonviva™ from the
Ivory program until June 30, 2012; provided, that “Segregation” as used in this
sentence does not prevent Personnel that have worked on the Bonviva™ program
from working on the Ivory program but will require confidential pricing
information with respect to Bonviva™ to be separate from and not used in
connection with, the Ivory program.


8.4.2.
For the avoidance of doubt, Amgen’s current and future anti-sclerostin programs
will not be considered “Distracting Programs.”



8.5.
Reasonable Restrictions. Each of the Parties acknowledges the provisions of this
Article 8 (Distracting Products) are reasonable and necessary to protect the
legitimate interests of the other Party and to encourage the free sharing of
information between the Parties with respect to Ivory, and each of the Parties
agrees not to contest such limitations in any proceeding. Each Party
acknowledges that the other Party would not have entered into this Agreement
absent the restrictions set forth in this Article 8 (Distracting Products) and
that a breach or threatened breach of this Article 8 (Distracting Products)
would be likely to result in irreparable harm to such Party for which there is
no adequate remedy at law. Therefore, the Parties will be entitled to obtain
from any court of competent jurisdiction injunctive relief, specific
performance, and an equitable accounting of any earnings, profits or benefits
arising out of any such breach without the requirement to post a bond or to
demonstrate irreparable harm, balancing of harms, consideration of the public
interest or inadequacy of monetary damages as a remedy. Nothing in this Section
8.5 (Reasonable Restrictions) is intended or will be construed to limit in any
way either Party’s right to equitable relief or any other remedy for breach of
this or any other provision of this Agreement.



8.6.
Amgen Restrictions. During the Term, Amgen and its Affiliates will not Detail
Ivory in the Excluded Field in the Collaboration Territory in any presentation
that is not indicated for use in the Excluded Field in the Collaboration
Territory.



8.7.
Segregation of Programs. GSK will Segregate any Distracting Product being
developed or manufactured by GSK from Ivory.


45

--------------------------------------------------------------------------------








9.
INTELLECTUAL PROPERTY



9.1.
Invention Ownership. Each Party will own all right, title, and interest in and
to all Inventions that are made by or on behalf of such Party, solely or
independent of the other Party, and all intellectual property rights related
thereto (including in the case of GSK, GSK Inventions), and any Invention that
is jointly made will be owned jointly by the Parties (each a “Joint Invention”).
Inventorship will be determined according to United States Patent Law (without
reference to any conflict of law principles).



9.2.
Copyright Ownership; Certain Confidential Information. Except as set forth
below, each Party will own all right, title, and interest in and to all
Copyrights created pursuant to this Agreement that are authored by or on behalf
of such Party, solely or independent of the other Party, and all intellectual
property rights related thereto; provided that any Copyrights pertaining to
Ivory (including any clinical trial protocols, investigator brochures and
informed consent forms, and including the product labeling, package inserts,
core data sheet and all marketing and promotional materials and including the
Brand Book) will be owned solely by Amgen. The Parties will jointly own all
right, title, and interest in and to all Copyrights that are authored by or on
the behalf of the Parties jointly; provided that any Copyrights pertaining to
Ivory will be owned solely by Amgen whether created jointly by the Parties or by
either Party independent of the other Party. In addition, all Confidential
Information to the extent pertaining to Ivory will be the Confidential
Information of Amgen (and not of GSK), regardless of which Party created such
information (and will not be subject to the exclusion under Section 11.1.1 or
11.1.4). Any Copyrights created by GSK or its Affiliates and specified in this
Section 9.2 (Copyright Ownership) as being owned by Amgen will be considered a
work for hire. To the extent any such Copyright is not considered a work for
hire, GSK and/or such Affiliate will assign and does hereby assign to Amgen all
of its right, title and interest in and to such Copyright and intellectual
property rights therein and thereto. Each Party will duly execute, acknowledge,
and deliver to the other all such further papers, including assignments and
applications for copyright registration or renewal, as may be reasonably
requested and/or necessary to enable such other Party to publish or protect said
Copyrights in any and all countries and to vest title to said Copyrights in such
other Party (or its nominees, or its or their successor or assigns) in
accordance with this Section 9.2 (Copyright Ownership), and will render such
reasonable assistance, at such other Party’s expense, as such other Party may
reasonably require in any proceeding or litigation involving said Copyrights.



9.3.
Joint Ownership. Except as expressly provided in this Agreement, it is
understood that neither Party will have any obligation to obtain any approval or
consent of, nor pay a share of the proceeds to or account to, the other Party to
practice, enforce, license, assign or otherwise exploit Inventions or
intellectual property (including Copyrights) owned jointly by the Parties
hereunder, and each Party hereby waives any right it may have under the laws of
any jurisdiction to require such approval, consent or accounting. Each Party
agrees to cooperate with the other Party, as reasonably requested, and to take
such actions as may be required to give effect to this Section 9.3 (Joint
Ownership) in a particular country within the Collaboration Territory.



9.4.
License Grant by Amgen. Amgen hereby grants and causes its Affiliates to grant
to GSK and its Affiliates during the Term a non-exclusive, fully-paid,
royalty-free license


46

--------------------------------------------------------------------------------








to Ivory Intellectual Property solely to the extent necessary to Detail Ivory in
the Collaboration Scope, conduct the Designated GSK Activities, and exercise and
perform GSK’s other rights and obligations under the terms of this Agreement.


9.5.
License Grant by GSK. GSK hereby grants and causes its Affiliates to grant to
Amgen and its Affiliates a non-exclusive, irrevocable, fully-paid, royalty-free,
world-wide license under all Know-How and Patents owned or controlled as of the
Effective Date or during the Term (including GSK Inventions) by GSK or its
Affiliates solely to use, make, have made, sell, offer for sale and import Ivory
for all uses, and for performing Amgen’s rights and obligations hereunder. Such
license is sublicensable by Amgen or its Affiliates solely to Third Parties to
whom Amgen or its Affiliates also grant a license to Know-How or Patents owned
or controlled by Amgen claiming Ivory, its formulation or the use thereof;
provided, that such sublicense will terminate no later than the date on which
the license to the Third Party to Amgen Know-How or Patents described above
terminates.



9.6.
Prosecution and Maintenance. Subject to the provisions of Section 2.14 (Patent
Coordinators), Amgen will control, itself or through outside counsel, and have
final decision making authority (after consultation with GSK in accordance with
the terms and conditions of this Agreement) with respect to the Prosecution and
Maintenance of the Patents and Product Trademarks within the Ivory Intellectual
Property in the Collaboration Territory (the “Ivory Patents and Trademarks”),
and with respect to preparation and filing for any patent term extensions or
similar protections therefor. Through the Patent Coordinators: (i) Amgen will
provide GSK with copies of and an opportunity to review and comment upon the
text of the applications relating to the Ivory Patents and Trademarks at least
thirty (30) days before filing; provided, that if it is not reasonably
practicable to provide such application in such thirty (30) day period, then
Amgen will provide either a draft copy of such application or a statement of
intent to file such application in such thirty (30) day period; (ii) Amgen will
provide GSK with a copy of each submission made to and document received from a
patent authority, court or other tribunal regarding any Ivory Patent and
Trademark reasonably promptly after making such filing or receiving such
document, including a copy of each application for each Ivory Patent and
Trademark as filed together with notice of its filing date and application
number; (iii) Amgen will keep GSK advised of the status of all material
communications, actual and prospective filings or submissions regarding the
Ivory Patents and Trademarks, and will give GSK copies of and an opportunity to
review and comment on any such material communications, filings and submissions
proposed to be sent to any patent authority or judicial body; and (iv) Amgen
will consider in good faith GSK’s comments on the communications, filings and
submissions for the Ivory Patents and Trademarks. With respect to any filings or
other materials provided to GSK under this Section 9.6 (Prosecution and
Maintenance), Amgen will have the right to redact any manufacturing information
and any information relating to any product other than Ivory from any such
filings and materials.



9.7.
Defense and Settlement of Third Party Claims of Infringement. If a Third Party
asserts that Patents, Know-How or other rights owned or controlled by it are
infringed by the activities hereunder of either of the Parties, then defense of
such claim (an




47

--------------------------------------------------------------------------------








“Infringement Claim”) will be managed in accordance with the provisions of
Section
13.5 (Defense of Third Party Claims), with coordination and cooperation between
the Defending Party and Assisting Party occurring via the Patent Coordinators.
If either Party seeks to initiate a nullification or revocation proceeding
against any such Patents, Know-How or other rights in response to prospective or
actual Third Party Claims of Infringement, the Parties will coordinate and
cooperate in regard to such proceedings in accordance with the procedures set
forth in Section 13.5 (Defense of Third Party Claims), with coordination and
cooperation between the Defending Party and Assisting Party occurring via the
Patent Coordinators.


9.8.
Enforcement. Except as expressly set forth in this Section 9.7 (Enforcement),
each Party will retain all its rights to control the enforcement of its own
intellectual property. Amgen will have the sole right to enforce the Ivory
Intellectual Property. GSK will reasonably assist Amgen with respect to any such
enforcement in the Collaboration Territory, including, in the event that it is
determined that the GSK is an indispensable Party to such action, by being named
as a Party in such action, and cooperate in any such action at Amgen’s request.
Without limiting the foregoing, Amgen will keep GSK advised of all material
communications, actual and prospective filings or submissions regarding such
action, and will provide GSK copies of and an opportunity to review and comment
on any such material communications, filings and submissions (provided that
Amgen will have the right to redact any manufacturing information and any
information relating to any product other than Ivory from any such materials).
All Recoveries will be retained by Amgen, but included in Ivory Net Revenues for
the period in which such Recovery is made.



9.9.
Patent Term Extensions. GSK will provide reasonable assistance to Amgen in
connection with obtaining supplemental protection certificates for Patents
within the Ivory Intellectual Property or otherwise licensed or assigned
hereunder as determined by the Patent Coordinators. To the extent reasonably and
legally required to obtain any such supplemental protection certificates in a
particular country, GSK will make available to Amgen copies of all necessary
documentation to enable Amgen to use the same for the purpose of obtaining the
supplemental protection certificates in such country.



9.10.
Employee Agreements. Prior to beginning work relating to any aspect of the
subject matter of this Agreement and/or being given access to Ivory Intellectual
Property or Confidential Information of the other Party, each employee,
consultant and/or agent of Amgen and GSK will have signed or will be bound to a
commercially reasonable non- disclosure and/or invention assignment agreement.
Each Party will be responsible for any compensation or payment to its employees,
contractors or agents in connection with the invention of any patent right.



9.11.
Trademarks.



9.11.1.
Title. Amgen will own all right, title and interest in and to the Product
Trademarks, and GSK agrees to assign and hereby assigns to Amgen all right title
and interest that GSK has or may acquire in connection with the Product
Trademarks. All goodwill arising out of the use of the Product Trademarks or
otherwise related to Ivory will inure to the benefit of Amgen. GSK will not,


48

--------------------------------------------------------------------------------








and will ensure that its Affiliates do not: (i) challenge any Product Trademark
or the registration thereof in any country; (ii) file, register or maintain any
registrations for the Product Trademarks, or for any trademarks or trade names
that are confusingly similar to any Product Trademark, in any country without
the express prior written consent of Amgen, and such permitted registrations (if
any) will be filed, registered or maintained by GSK in Amgen’s name; or (iii)
authorize or assist any Third Party to do the foregoing.


9.11.2.
Required Use and Compliance.



9.11.2.1.
Promotional Materials for Ivory in the Collaboration Scope will display the
Amgen Housemarks and the GSK Housemarks to the extent allowed by Applicable Law
and in accordance with the Brand Plan. Except for the use of the Amgen
Housemarks and the GSK Housemarks as may be expressly set forth in the Brand
Plan, each Party will promote Ivory in the Collaboration Scope only under the
Product Trademarks.



9.11.2.2.
GSK agrees that it and its Affiliates will: (i) ensure that each use of the
Product Trademarks and/or the Amgen Housemarks by GSK is accompanied by an
acknowledgement that the Product Trademarks and Amgen Housemarks are owned by
Amgen; (ii) not use the Product Trademarks or Amgen Housemarks in a way that
might materially prejudice their distinctiveness or validity or the goodwill of
Amgen therein; and (iii) not use any trademarks or trade names so resembling any
of the Product Trademarks or Amgen Housemarks as to be likely to cause confusion
or deception. Amgen agrees that it and its Affiliates will ensure that each use
of the GSK Housemarks by Amgen is accompanied by an acknowledgement that the GSK
Housemarks are owned by GSK.



9.11.3.
Licenses.



9.11.3.1.
To GSK. Amgen hereby grants to GSK a non-exclusive, royalty- free license to use
the Product Trademarks and Amgen Housemarks as set forth in the Promotional
Materials and other materials provided to it by Amgen, solely to Detail Ivory in
the Collaboration Scope in accordance with the Brand Plan, Country Plans and
this Agreement during the period that GSK has rights to Detail Ivory hereunder.
GSK’s right to use the Product Trademarks and the Amgen Housemarks will
terminate, on a country-by-country basis, when GSK’s rights to Detail Ivory in
such country are terminated or expire. GSK will take all such steps as Amgen may
reasonably request to give effect to the termination of the license to the
Product Trademarks and Amgen Housemarks in such country and to record any
documents that may be required to evidence the termination of such license.



9.11.3.2.
To Amgen. GSK hereby grants to Amgen a non-exclusive, royalty- free license to
use the GSK Housemarks as set forth in the Promotional Materials solely to
Detail Ivory in the Collaboration Scope in accordance with the Brand Plan,
Country Plans and this Agreement. Amgen’s right to use the GSK Housemarks will
terminate, on a country-by-country


49

--------------------------------------------------------------------------------








basis, when GSK’s rights to promote Ivory in such country are terminated or
expire; provided, that the license set forth in this Section 9.11.3.2 (To Amgen)
will continue for a period of six (6) months to permit Amgen to use and
distribute its inventory of Promotional Materials containing GSK Housemarks in
such country (or, where the on-hand inventory as of such termination or
expiration of such Promotional Materials cannot practically be used within such
six (6) month period, such longer period as reasonably necessary to exhaust such
Promotional Materials, but in no event longer than twelve (12) months), in
connection with Amgen’s Detailing of Ivory. Amgen will take all such steps as
GSK may reasonably request to give effect to the termination of the license to
the Collaboration Housemarks in the applicable country and to record any
documents that may be required to evidence the termination of such license.


9.11.4.
Respect of Trademarks. GSK will not have, assert or acquire any right, title or
interest in or to any of Product Trademarks or Amgen Housemarks or the goodwill
pertaining thereto, and Amgen will not have, assert or acquire any right, title
or interest in or to the GSK Housemarks or the goodwill pertaining thereto, in
each case by means of entering into or performing under this Agreement, except
in each case for the limited licenses explicitly provided in this Agreement.



9.11.5.
Infringement Amgen will monitor the Product Trademarks against infringing uses
within the Collaboration Scope. GSK will give Amgen prompt notice of any
infringement or threatened infringement of any of the Product Trademarks of
which it becomes aware. Amgen will determine in its sole discretion what action,
if any, to take in response to any such infringement or threatened infringement
of any Product Trademark.



9.12.
Community Of Interest. From time-to-time it may be desirable or beneficial to
the Parties to share between each other and their respective outside counsel
privileged and/or work product information with respect to certain Patents
and/or Know-How related to Ivory, and legal matters relating thereto, and that
they share a common interest in the prosecution, defense and enforcement of such
Patents and Know-How, including such Patents and Know-How owned or controlled by
Third Parties. Therefore, the Parties agree to execute the Joint Community Of
Interest Privilege Agreement (attached hereto as the Privilege Agreement
Schedule) concurrently with this Collaboration Agreement.



10.
REGULATORY AND SAFETY



10.1.
Regulatory Matters.



10.1.1.
Regulatory Communication and Filings. Amgen will use Commercially Reasonable
Efforts to prepare, submit and maintain all Regulatory Filings and to obtain all
Regulatory Approvals for Ivory in the Collaboration Scope, including making all
Regulatory Filings necessary for the development of Ivory in accordance with the
Development Plan. Amgen will use Commercially




50

--------------------------------------------------------------------------------








Reasonable Efforts with respect to all other regulatory matters regarding Ivory
in the Collaboration Scope including pricing, reimbursement and health
technology assessments. GSK will cooperate with Amgen, at its reasonable
request, with respect to any regulatory matters related to Ivory in the
Collaboration Scope. Amgen will provide GSK with copies of Regulatory Filings
and material communications with Governmental Authorities in the Collaboration
Scope prior to submission within a reasonable amount of time to allow GSK to
review and comment on such Regulatory Filings and communications, but not less
than five (5) days, and Amgen will consider all comments and proposed revisions
from GSK in good faith prior to submission. Notwithstanding the foregoing, if
exigent action is required with respect to such Regulatory Filing or material
communication, and Amgen reasonably believes it is not practicable to provide
such Regulatory Filing or communication to GSK in advance of submission without
violating Applicable Law or causing a material delay to such Regulatory Filing,
communication or receipt of Regulatory Approval, Amgen will instead provide such
filing or communication to GSK as soon as reasonably practicable. Amgen will
consult with GSK regarding, and keep GSK informed of, the status of the
preparation of all Regulatory Filings, Governmental Authority review of
Regulatory Filings, and Regulatory Approvals made or obtained by it in the
Collaboration Scope.


10.1.2.
Regulatory Meetings. Amgen will consult with GSK reasonably in advance of the
date of any anticipated meeting with a Governmental Authority in the
Collaboration Scope and will consider in good faith any timely recommendations
made by GSK in preparation for such meeting. Amgen will consider in good faith
permitting GSK to attend particular meetings between Amgen and the applicable
Governmental Authority that pertain to the Collaboration Scope. Where Amgen so
agrees, it will request that the applicable Governmental Authority allow at
least one (1) GSK representative to attend, as an observer, such meetings;
provided, that the foregoing will not apply to informal meetings or
teleconferences that are unscheduled or intended by the Governmental Authority
to be between it and Amgen representatives only (such as interactions with EMEA
rapporteurs). Amgen will timely inform GSK of any such meetings. GSK will
strictly follow Amgen’s instructions with respect to any such meeting, and will
not discuss the contents of any such meeting with any Governmental Authority
except as required by Applicable Law or authorized by Amgen in writing.



10.1.3.
GSK Obligations. Except as expressly provided in Section 10.1.1 (Regulatory
Communications and Filings) GSK will cooperate with Amgen, at its request, with
respect to any regulatory matters related to Ivory. GSK will not without the
consent of Amgen or unless so required by Applicable Law (and then only pursuant
to the terms of this Section 10.1.1 (Regulatory Communication and Filings)),
correspond or communicate with any Governmental Authority, whether within the
Collaboration Territory or otherwise, concerning Ivory or otherwise take any
action with any Governmental Authority concerning any authorization or
permission under which Ivory is sold or any application for the


51

--------------------------------------------------------------------------------








same. Furthermore, GSK will, immediately upon receipt of any communication from
any Governmental Authority relating to Ivory, forward a copy (or written
description, with respect to any oral communication) of the same to Amgen and
respond to all inquiries by Amgen relating thereto. If GSK is advised by its
counsel that it must communicate with any Governmental Authority with respect to
Ivory or the activities under this Agreement, then GSK will so advise Amgen
immediately and, if possible, provide to Amgen in advance for review a copy of
any proposed written communication (or written description, with respect to any
oral communication) with respect thereto. GSK will comply with any and all
reasonable direction of Amgen concerning any meeting or written or oral
communication with any Governmental Authority; provided, that GSK will not take
direction of Amgen that GSK reasonably believes is not in compliance with
Applicable Law. In addition to the foregoing: (i) unless required by Applicable
Law, GSK will not disclose any information concerning any adverse drug
experience to any Person or Governmental Authority without the prior consent of
Amgen; (ii) GSK will utilize the global safety database maintained by Amgen as
directed by Amgen from time-to-time; and (iii) Amgen will have the sole
discretion to assess all adverse drug experiences and to determine whether any
complaint or adverse drug experience must be reported to any Governmental
Authority.


10.1.4.
Labeling and Packaging Materials. Amgen will have sole authority and
responsibility, and will use Commercially Reasonable Efforts to, seek and/or
obtain any necessary governmental approvals of any labeling, package inserts or
packaging for Ivory and Promotional Materials, and to determine whether the same
requires governmental approval; provided, that Amgen will use Commercially
Reasonable Efforts to obtain any Governmental Authority approval required to
include the GSK Housemarks on the labeling, packaging and package inserts for
Ivory in the Collaboration Scope within six (6) months of the Effective Date.
All filings and communications with Governmental Authorities in connection
therewith will remain under the control of Amgen. No labeling, package inserts,
or packaging for Ivory may be used or distributed by GSK unless such labeling,
package inserts or packaging has been approved in advance by Amgen. GSK will not
modify or alter any labeling, package inserts or packaging for Ivory, without
the express prior approval of such modification or alteration by Amgen. Amgen
will provide GSK with prompt notice of, and copies of, any changes in the Ivory
labeling, package inserts or packaging.



10.1.5.
Regulatory and Safety Information. Each Party agrees to provide the other with
all reasonable assistance and take all actions reasonably requested by the other
Party that are necessary or desirable to enable the other Party to comply with
any Applicable Law with respect to Ivory, including reporting obligations of
Amgen related to Ivory. Such assistance and actions will include, among other
things, GSK keeping Amgen informed, commencing immediately upon notification of
any action by, or notification or other information which it receives (directly
or indirectly) from any Governmental Authority that: (i) raises any concerns
regarding the safety or efficacy of Ivory; (ii) indicates or suggests


52

--------------------------------------------------------------------------------








a potential liability for either Party to Third Parties arising in connection
with Ivory; or (iii) is reasonably likely to lead to a recall or market
withdrawal of Ivory. Concurrently with entry into this Agreement, or promptly
after the Effective Date of the Agreement, but not later than sixty (60) days
thereafter, the Parties will enter into an agreement pertaining to safety,
pharmacovigilance, product complaints and/or the like.


10.2.
Brand Security and Anti-Counterfeiting. The Parties will establish contacts for
communication regarding brand security issues and will each reasonably cooperate
with the other with respect thereto.



10.3.
Product Technical Complaints; Recalls; Returns.



10.3.1.
Product Technical Complaints If GSK (including any GSK sales representative
Detailing Ivory) becomes aware of any Product Technical Complaint (as defined
below), GSK will submit a written report of such complaint to Amgen within one
(1) business day of GSK so becoming aware (along with a sample of the Ivory
product involved in the complaint, as soon as (and if) available). GSK will not
take any other action in respect of any such complaint without the consent of
Amgen unless otherwise required by Applicable Law. As used herein, “Product
Technical Complaint” means: (i) any complaint that questions the purity,
identity, potency or quality of Ivory, its packaging or labeling or the
compliance of any batch of Ivory with Applicable Law; (ii) any complaint
concerning Ivory being mistaken for, or Ivory’s labeling being applied to,
another article; (iii) any bacterial contamination or significant chemical,
physical or other change or deterioration in Ivory; (iv) any failure of one (1)
or more batches of Ivory to meet the specifications therefor in the applicable
Regulatory Approval; or (v) any complaint or evidence of tampering with Ivory.
Amgen will use Commercially Reasonable Efforts to address any such Product
Technical Complaint with respect to Ivory in the Collaboration Scope.



10.3.2.
Recalls or Other Corrective Action. Amgen will have the sole right to undertake,
and will make all decisions with respect to, any recall, market withdrawals,
field alerts or any other corrective action (including letters to health care
professionals) related to Ivory. At Amgen’s request, GSK will provide reasonable
assistance to Amgen in conducting such recall, market withdrawal or other
corrective action in the Collaboration Territory. Without prejudice to Amgen’s
indemnity obligations pursuant to Section 13.2 (Indemnity by Amgen), Amgen will
be under no liability whatsoever to compensate GSK or make any other payment to
GSK based on any decision to recall, initiate a market withdrawal, issue a field
alert or take any other corrective action with respect to Ivory, unless such
action results from Amgen’s failure to comply with the terms of this Agreement.



10.3.3.
Returns. If any quantities of Ivory are returned to GSK, GSK will promptly
notify Amgen and ship them to the facility designated by Amgen. GSK, at its
option, may advise the customer who made the return that Ivory has been returned
to Amgen, but will take no other steps in respect of any return without


53

--------------------------------------------------------------------------------




the consent of Amgen, except as may be expressly authorized by the relevant
Country Team.


10.4.
Clinical Trial Register. Amgen will use Commercially Reasonable Efforts to
publish the results and/or summaries of clinical trials relating to Ivory in the
Collaboration Scope on a clinical trial register maintained by it and the
protocols of clinical trials relating to Ivory in the Collaboration Scope on
www.ClinicalTrials.gov (or an equivalent register in the Collaboration Scope, or
as otherwise required by Applicable Law or Amgen’s policies). GSK will have the
right to publish results and/or summaries (in the identical form as published by
Amgen) if Amgen has already published in accordance with the foregoing sentence,
or the JDC approves such publication. The Parties will cooperate to establish
timelines and procedures for JDC review of publications and presentations.



11.
CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES



11.1.
Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Term and for five (5) years thereafter, the receiving Party will keep
confidential and will not publish or otherwise disclose or use for any purpose
any and all information or materials related to the activities contemplated
hereunder and furnished to it by the other Party pursuant to this Agreement (or
in the case of GSK, that is created by or on behalf of GSK and owned by Amgen
pursuant to Section 9.2 (Copyright Ownership)) that is identified by the
disclosing Party as confidential, proprietary or the like or that the receiving
Party has reason to believe is confidential based upon its own similar
information (collectively, “Confidential Information”). For clarity, GSK will
have no right to and will not utilize any Confidential Information of Amgen for
activities outside the Collaboration Scope or for activities related to products
other than Ivory. Notwithstanding the foregoing, Confidential Information will
not include any information to the extent that it can be established by written
documentation by the receiving Party that such information:



11.1.1.
was obtained or was already known by the receiving Party or its Affiliates
without obligation of confidentiality as a result of disclosure from a Third
Party that the receiving Party did not know was under an obligation of
confidentiality to the disclosing Party with respect to such information;



11.1.2.
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party through no act or omission of
the receiving Party or its Affiliates in breach of this Agreement;



11.1.3.
became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party or its Affiliates in breach of this Agreement; or



11.1.4.
was independently discovered or developed by the receiving Party or its
Affiliates (without reference to or use of Confidential Information of the
disclosing Party).



11.2.
Authorized Disclosure. Except as expressly provided otherwise in this Agreement,
each Party may use and disclose Confidential Information of the other Party
solely as


54

--------------------------------------------------------------------------------








follows: (i) as reasonably necessary in conducting the activities contemplated
under this Agreement; (ii) with respect to Confidential Information generated in
the course of the activities conducted hereunder, to the extent pertaining
specifically to Ivory, for use by Amgen in connection with Ivory outside the
Collaboration Scope or disclosure by Amgen to a partner, GSK or licensee for use
with respect to Ivory outside the Collaboration Scope; (iii) to the extent such
disclosure is to a Governmental Authority as reasonably necessary in filing or
prosecuting patent, copyright and trademark applications in accordance with this
Agreement, prosecuting or defending litigation in accordance with this
Agreement, complying with applicable governmental regulations with respect to
performance under this Agreement, filing Regulatory Filings, obtaining
Regulatory Approval or fulfilling post-approval regulatory obligations for
Ivory, or otherwise required by Applicable Law, provided that if a Party is
required by Applicable Law to make any such disclosure of the other Party’s
Confidential Information it will, except where impracticable for necessary
disclosures (for example, in the event of medical emergency), give reasonable
advance notice to the other Party of such disclosure requirement and, in the
case of each of the foregoing exceptions pursuant to this subsection (iii), will
use its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (iv) to advisors (including lawyers and
accountants) on a need to know basis in support of the purposes of this
Agreement, in each case under appropriate confidentiality provisions or
professional standards of confidentiality substantially equivalent to those of
this Agreement; and (v) to the extent mutually agreed to by the Parties. Neither
Party will disclose Confidential Information of the other Party to its personnel
or to an Affiliate except to the extent such personnel or Affiliate needs to
know such information for the performance of such Party’s activities hereunder.


11.3.
Confidential Treatment of Terms and Conditions. Neither Party will disclose the
terms and conditions of this Agreement except that each Party has the right to
disclose the terms and conditions of this Agreement under reasonable and
customary obligations of confidentiality (but no less than equivalent
obligations to those under which the disclosing Party would disclose its own
confidential information of similar type): (i) if required by Applicable Law
(including disclosure of a redacted version of this Agreement in a relevant SEC
filing); (ii) to Governmental Authorities with authority over such Party that
request to review this Agreement in connection with a review, audit or
investigation of the operations of such Party by such authority (and provided
that review of the terms of this Agreement are reasonably pertinent to such
review, audit or investigation); and (iii) to its attorneys and accountants in
support of the purposes of this Agreement. Notwithstanding the foregoing, with
respect to complying with the disclosure requirements of any Governmental
Authority in connection with any required filing of this Agreement, the Parties
will consult with one another concerning which terms of this Agreement will be
requested to be redacted in any public disclosure of the Agreement, and in any
event each Party will seek reasonable confidential treatment for any public
disclosure by any such Governmental Authority.



11.4.
Press Releases. Notwithstanding Section 11.3 (Confidential Treatment of Terms
and Conditions), the Parties will issue a joint press release to announce the
execution of this Agreement, which is attached hereto as the Press Release
Schedule and is for use in responding to inquiries about the Agreement and will
agree on the timing (in


55

--------------------------------------------------------------------------------








accordance with Applicable Law) and method for issuing such press release and
any media briefings; thereafter, GSK and Amgen may each disclose to Third
Parties (including media interviews and disclosures to financial analysts) the
information contained in such press release (but only such information) without
the need for further approval by the other, provided that such information is
still accurate. Each Party will have the right to issue additional press
releases and disclosures in regards to the terms of this Agreement only with the
prior written consent of the other Party , such consent not to be unreasonably
withheld (or as required to comply with Applicable Law). For any such proposed
press release or disclosure, the disclosing Party will provide ten (10) business
days’ notice to the other Party and will reasonably consider the other Party’s
comments that are provided within five (5) business days after such notice, or
such shorter notice and comment periods as are reasonably required under the
circumstances but not less than two (2) business days.


11.5.
Prior Agreement. This Agreement supersedes the Confidential Disclosure Agreement
between the Parties dated January 28, 2009, including any written requests
thereunder (the “Prior Agreement”) with respect to information disclosed
thereunder relating to Ivory and activities related thereto. All confidential
information exchanged between the Parties under the Prior Agreement will be
deemed Confidential Information of the disclosing Party disclosed hereunder and
will be subject to the terms of this Agreement.



11.6.
Publications and Program Information. Except as permitted pursuant to Section
10.4 (Clinical Trial Register), or as agreed by the JBT or JDC, Amgen will have
the sole right to publish and make scientific presentations with respect to
Ivory, and to issue press releases (except with respect to the terms of this
Agreement, which is governed by Section 11.4 (Press Releases) or make other
public disclosures regarding Ivory (including with respect to its development,
commercialization and regulatory matters), and GSK will not do so without
Amgen’s prior written consent. Amgen will keep the relevant committee or team
informed of its general publication strategy and presentation calendar. In
addition, Amgen will deliver to GSK a copy of any proposed written publication
or outline of presentation with respect to Ivory in the Collaboration Scope in
advance of submission for publication or presentation at least thirty (30) days
in advance of submission (or, where a copy of such publication or presentation
is not available at such time, a draft or outline of such publication or a
description of such presentation), and GSK will have the right to: (i) require a
delay in submission of not more than sixty (60) days to enable patent
applications protecting each Party’s rights in such information to be filed; and
(ii) prohibit disclosure of any of its Confidential Information in any such
proposed publication or presentation. Publications and presentations will be
subject to policies established by the Patent Coordinators to ensure appropriate
protection of intellectual property rights.



11.7.
Attorney-Client Privilege. Neither Party is waiving, nor will be deemed to have
waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges recognized
under the Applicable Law of any jurisdiction as a result of disclosing
information pursuant to this Agreement, or any of its Confidential Information
(including Confidential Information related to pending or threatened litigation)
to the receiving Party, regardless of whether the disclosing Party has asserted,
or is or may be entitled to assert, such privileges and protections. The


56

--------------------------------------------------------------------------------








Parties may become joint defendants in proceedings to which the information
covered by such protections and privileges relates and may determine that they
share a common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, may enter into a joint defense
agreement setting forth, among other things, the foregoing principles but are
not obligated to do so.


11.8.
Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that may result to a Party upon unauthorized disclosure, use
or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 11 (Confidentiality, Publications and Press Releases). In addition
to all other remedies, a Party is entitled to seek specific performance and
injunctive and other equitable relief (without the need to post a bond) as a
remedy for any breach or threatened breach of this Article 11 (Confidentiality,
Publications and Press Releases).



11.9.
Additional Permitted Disclosure. GSK will have the right to inform Roche of its
obligation to Segregate the Ivory program from the Bonviva™ program pursuant to
Section 8.4 (Pre-Effective Date Programs).



12.
REPRESENTATIONS AND WARRANTIES



12.1.
Mutual Representations and Warranties. Each of the Parties hereby represents and
warrants, as of the Effective Date to the other Party as follows:



12.1.1.
It is duly organized and validly existing under the Applicable Law of its
jurisdiction of incorporation and it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform this
Agreement;



12.1.2.
This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of the Agreement, and compliance with its terms and provisions, and
the consummation of the transaction contemplated hereby, by such Party will not
materially conflict, interfere or be inconsistent with, result in any material
breach of or constitute a material default under, any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
nor to its knowledge violate any Applicable Law. The person or persons executing
this Agreement on such Party’s behalf have been duly authorized to do so by all
requisite corporate action;



12.1.3.
To its knowledge, no government authorization, consent, approval, license,
exemption of or filing or registration with any court or Governmental Authority
or under Applicable Law, is or will be necessary for, or in connection with, the
transaction contemplated by this Agreement or any other agreement or instrument
executed concurrently herewith, or (except for Regulatory Approvals, licenses,
clearances and the like necessary for the commercialization, research,
development, manufacture, sales or marketing of pharmaceutical products and
except for any required filing with the United States Securities and Exchange
Commission) for the performance by it of its obligations under this Agreement;


57

--------------------------------------------------------------------------------








12.1.4.
It has not been debarred or the subject of debarment proceedings by any
Governmental Authority;



12.1.5.
To its knowledge it and its Affiliates have not violated any applicable
anticorruption or anti-bribery law or regulation, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended, or the regulations promulgated
thereunder (collectively, “Anticorruption Laws”);



12.1.6.
It has established and maintains reasonable internal controls intended to ensure
compliance with Anticorruption Laws, including reasonable reporting
requirements; and



12.1.7.
It has not granted any right to any Third Party relating to any intellectual
property or proprietary right licensed, granted or assigned by it to the other
Party hereunder that conflicts with the rights licensed, granted or assigned to
the other Party hereunder.



12.2.
Amgen Representations and Warranties. In addition to the representations and
warranties set forth in Section 12.1 (Mutual Representations and Warranties)
Amgen hereby represents and warrants to GSK that, except as would not be
expected to have a material adverse effect on the activities of the Parties
hereunder, as a whole, as of the Effective Date:



12.2.1.
To the knowledge of Amgen’s Patent Attorneys, except as disclosed on the Amgen
Disclosures Schedule, Amgen has not received written notice from any Third Party
that any issued and enforceable Patent of such Third Party would be infringed by
the importation, manufacture, distribution, marketing or sale of Ivory (except,
in each case, where Amgen may have since such time obtained a license to the
relevant Patent);



12.2.2.
Except as disclosed on the Amgen Disclosures Schedule, Amgen is the sole owner,
free and clear of any encumbrance, of all right, title and interest in the
Product Trademarks and Ivory Intellectual Property or otherwise has the right to
grant to GSK the rights to such trademarks and intellectual property as set
forth in this Agreement;



12.2.3.
Except as disclosed on the Amgen Disclosures Schedule, to the knowledge of
Amgen’s Patent Attorneys, no issued Patent owned or controlled by Amgen or its
Affiliates and claiming Ivory Intellectual Property, including the use or
manufacture of Ivory, is invalid or unenforceable;



12.2.4.
Except as disclosed on the Amgen Disclosures Schedule, to the knowledge of
Amgen’s Patent Attorneys, Amgen has not received written notice that any Third
Party is engaged in commercial activities that infringe the Ivory Intellectual
Property in the Collaboration Scope in a manner that could reasonably be
believed to have a material adverse effect on the activities to be conducted
under this Agreement or the sales of Ivory in the Collaboration Scope;



12.2.5.
The development of Ivory in the Collaboration Scope by or on behalf of Amgen has
been conducted in compliance in all material respects with all Applicable Laws,
and Amgen has no knowledge that any of its Third Party contractors has


58

--------------------------------------------------------------------------------








developed Ivory in a manner that does not comply in all material respects with
all Applicable Laws;


12.2.6.
To Amgen’s knowledge, there is no pending product liability action in relation
to Ivory. For the purposes of this Section 12.2.6, “product liability action”
does not include claims for reimbursement of medical expenses for the treatment
of any injury or illness related to administration of Ivory in or participation
in a clinical study or trial; and



12.2.7.
As of the Effective Date, Amgen and its Affiliates have made available to GSK
the information referenced in the Diligence Materials Schedule, in response to
GSK’s reasonable inquiries in connection with GSK’s due diligence related to
Ivory in the Collaboration Scope (some of which was provided in summary form).



12.3.
Amgen Covenants. Amgen hereby covenants to GSK that:



12.3.1.
It will not require or request that GSK disclose to Amgen or its Affiliates or
use in the performance of its activities hereunder, confidential information of
Roche where Amgen knows such disclosure or use to be in violation of the Roche
Agreement; and



12.3.2.
Amgen understands its rights and obligations under this Agreement, and has and
will at all times during the Term maintain sufficient resources to fully and
diligently perform its obligations hereunder in accordance with the terms and
provisions hereof.



12.4.
GSK Representations and Warranties. In addition to the representations and
warranties set forth in Section 12.1 (Mutual Representations and Warranties),
GSK hereby represents and warrants to Amgen that, except as would not be
expected to have a material adverse effect on the activities of the Parties
hereunder, as a whole, as of the Effective Date:



12.4.1.
GSK’s performance of its activities hereunder will not cause a material breach
of the Roche Agreement, or disrupt or interfere in any material way with the
activities contemplated under the Roche Agreement;



12.4.2.
GSK has sufficient resources to perform its obligations and activities under the
Roche Agreement to the same proficiency and dedication subsequent to its entry
into this Agreement as prior to its entry into this Agreement, taking into
account GSK’s concurrent diligent performance of its obligations hereunder; and



12.4.3.
GSK has not disclosed to Amgen or any of its Affiliates any confidential
information of Roche received by GSK under the Roche Agreement.



12.5.
GSK Covenants. GSK hereby covenants to Amgen that:



12.5.1.
GSK understands its rights and obligations under this Agreement, and has and
will at all times during the Term maintain sufficient resources to fully and
diligently perform its obligations hereunder in accordance with the terms and
provisions hereof; and


59

--------------------------------------------------------------------------------








12.5.2.
It will not take any action under or in connection with this Agreement that
would or would be reasonably likely to materially breach, disrupt or interfere
with the Roche Agreement or otherwise materially adversely impact its
performance thereunder, including the disclosure or use of any confidential
information of Roche received by GSK under the Roche Agreement.



12.6.
Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 12
(REPRESENTATIONS AND WARRANTIES), GSK AND AMGEN EXPRESSLY DISCLAIM    ANY AND
ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
WITH RESPECT TO THE COLLABORATION,    IVORY INTELLECTUAL PROPERTY, AMGEN
HOUSEMARKS,    GSK HOUSEMARKS, PRODUCT TRADEMARKS, THIS AGREEMENT, OR ANY OTHER
SUBJECT MATTER RELATING TO THIS AGREEMENT, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OR NONINFRINGEMENT
OF INTELLECTUAL PROPERTY RIGHTS.



12.7.
Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN,
OTHER THAN TO THE EXTENT RESULTING FROM A PARTY’S BREACH OF ARTICLE 8
(DISTRACTING PRODUCTS) OR SECTION 11.1 (Confidentiality; Exceptions), IN NO
EVENT WILL GSK OR AMGEN BE LIABLE TO THE OTHER OR ANY OF THE OTHER’S AFFILIATES
FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY
DAMAGES (INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY
SUCH OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH
OF THIS AGREEMENT. THE FOREGOING SENTENCE WILL NOT LIMIT THE OBLIGATIONS OF
EITHER PARTY TO INDEMNIFY THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS
UNDER SECTION 13.1 (INDEMNITY BY GSK), SECTION 13.2 (INDEMNITY BY AMGEN) OR
SECTION 13.3 (SPECIFIC INDEMNITY).



12.8.
Covenants. Each Party hereby covenants to the other Party that, during the Term:



12.8.1.
it will not grant any right to any Third Party relating to any intellectual
property or proprietary right licensed or assigned by it to the other Party
hereunder that conflicts with the rights granted to the other Party hereunder;



12.8.2.
it will not knowingly use in connection with the research, development,
manufacture or commercialization to take place pursuant to this Agreement any
employee, consultant or investigator that has been debarred or the subject of
debarment proceedings by any regulatory agency; and



12.8.3.
it will comply with all Applicable Law with respect to their performance of its
rights,    duties and obligations under this Agreement, including
commercialization, manufacturing, research and development and regulatory
activities.


60

--------------------------------------------------------------------------------








13.
INDEMNIFICATION AND INSURANCE



13.1.
Indemnity by GSK. Subject to the remainder of this Article 13 (Indemnification),
GSK will defend, indemnify, and hold harmless Amgen, its Affiliates, and their
respective directors, officers, employees, agents and representatives
(collectively, “Amgen Indemnitees”), at GSK’s cost and expense, from and against
any and all liabilities, losses, costs, damages, fees or expenses (including
reasonable legal expenses and attorneys’ fees incurred by or on behalf of any of
the indemnitees until such time as the indemnification obligation is
acknowledged and assumed hereunder with respect to the applicable claim)
(collectively, “Losses”) arising out of any Third Party Claims brought against
any Amgen Indemnitee to the extent such Losses result from: (a) the negligence
or willful misconduct of GSK or its Affiliates (or any employees, agents or
representatives of any of them (other than Amgen or its Affiliates)) in
performing under this Agreement; or (b) a breach by GSK of this Agreement,
including the failure of GSK’s representations or warranties in Article 12
(Representations and Warranties) to be true in any material respect but
excluding such Losses to the extent they arise from (w), (x), (y) or (z) below
in Section 13.2 (Indemnity by Amgen).



13.2.
Indemnity by Amgen. Subject to the remainder of this Article 13
(Indemnification), Amgen will defend, indemnify, and hold harmless GSK, its
Affiliates, and their respective directors, officers, employees, agents and
representatives (collectively, “GSK Indemnitees”), at Amgen’s cost and expense,
from and against any and all Losses arising out of any Third Party Claims
brought against any GSK Indemnitee to the extent such Losses: (w) result from
personal injury (regardless of theory of liability) arising out of
administration of Ivory in clinical trials conducted by or on behalf of Amgen or
its Affiliates and for which dosing of patients was completed before the
Effective Date; (x) result from acts or omissions of any Amgen Indemnitee with
respect to Ivory outside the Collaboration Scope (other than activities
conducted for the benefit of the Collaboration Scope, or within the Expansion
Scope or for the benefit of the Expansion Scope unless otherwise provided in the
Expansion Agreement), including the development, manufacturing, marketing,
advertising, promotion, distribution, selling, storage, handling or usage of
Ivory outside the Collaboration Scope anywhere in the world; (y) result from the
negligence or willful misconduct of Amgen or its Affiliates (or any employees,
agents or representatives of any of them (other than GSK or its Affiliates)):
(i) in performing under this Agreement; or (ii) in performing activities with
respect to Ivory prior to the Effective Date of this Agreement; or (z) result
from a breach by Amgen of this Agreement, including the failure of Amgen’s
representations or warranties in Article 12 (Representations and Warranties) to
be true in any material respect, but excluding such Losses to the extent they
arise from Section 13.1(a), (b) or (c).



13.3.
Specific Indemnity. GSK will defend, indemnify, and hold harmless Amgen
Indemnitees, at GSK’s cost and expense, from and against any and all Losses
arising out of any Roche Claim. Notwithstanding the foregoing or anything in
this Agreement to the contrary, Amgen will be entitled to be indemnified by GSK
under this Section 13.3 (Specific Indemnity) with respect to any Loss only to
the extent Amgen is not indemnified with respect to such Loss pursuant to
Section 13.1 (Indemnity by GSK),


61

--------------------------------------------------------------------------------








and such Losses will not be considered Collaboration Losses and will not be
charged to the Collaboration Profit (Loss).


13.4.
Claim for Indemnification. Whenever any Third Party Claim or Loss arises for
which a GSK Indemnitee or an Amgen Indemnitee (the “Indemnified Party”) may seek
indemnification under this Article 13 (Indemnification), the Indemnified Party
will promptly notify the other Party (the “Indemnifying Party”) of the Third
Party Claim or Loss and, when known, the facts constituting the basis for the
Third Party Claim; provided that the failure by an Indemnified Party to give
such notice or to otherwise meet its obligations under this Section 13.4 (Claim
for Indemnification) will not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that the Indemnifying Party is actually prejudiced as a result of such failure.
The Indemnifying Party will have exclusive control of the defense and settlement
of all Third Party Claims for which it is responsible for indemnification and
will assume defense thereof at its own expense promptly upon notice of such
Third Party Claim. The Indemnified Party will not settle or compromise any Third
Party Claim for which it is entitled to indemnification without the prior
written consent of the Indemnifying Party, unless the Indemnifying Party is in
breach of its obligation to defend hereunder. In no event will the Indemnifying
Party settle any Third Party Claim without the prior written consent of the
Indemnified Party if such settlement does not include a complete release from
liability on such Third Party Claim or if such settlement would involve
undertaking an obligation by the Indemnified Party other than the payment of
money, would bind or impair the Indemnified Party, or includes any admission of
wrongdoing by the Indemnified Party or that any intellectual property or
proprietary right of the Indemnified Party is invalid or unenforceable. The
Indemnified Party will reasonably cooperate with the Indemnifying Party at the
Indemnifying Party’s expense and will make available to the Indemnifying Party
reasonably requested information under the control of the Indemnified Party,
which information will be subject to Article 11 (Confidentiality, Publications
and Press Releases). The Indemnifying Party will permit the Indemnified Party to
participate in (but not to control) the Third Party Claim through counsel of its
choosing to the extent it has the ability to do so (at the Indemnified Party’s
expense). Notwithstanding the foregoing, the Indemnified Party will have the
right to employ separate counsel at the Indemnifying Party’s expense and to
control its own defense of the applicable Third Party Claim if: (i) there are or
may be legal defenses available to the Indemnified Party that are different from
or additional to those available to the Indemnifying Party; or (ii) in the
reasonable opinion of counsel to the Indemnified Party, a conflict or potential
conflict exists between the Indemnified Party and Indemnifying Party that would
make such separate representation advisable; provided that, in no event will the
Indemnifying Party be required to pay fees and expenses under this sentence for
more than one (1) firm of attorneys in any jurisdiction in any one (1) legal
action or group of related legal actions.



13.5.
Defense of Third Party Claims. Except as otherwise provided in Section 13.4
(Claim for Indemnification), each Party (such Party referred to as the
“Defending Party”) will have the sole right, but not the obligation, to defend
against any Third Party Claims made against it with respect to its activities
hereunder. Each Party will notify the other Party (the “Assisting Party”) as
promptly as practicable if any Third Party Claim is


62

--------------------------------------------------------------------------------








commenced or threatened against it, including any Infringement Claim or any
Roche Claim. The Assisting Party will reasonably assist the Defending Party and
cooperate in any such litigation at Defending Party’s reasonable request (and
the Defending Party will reimburse the Assisting Party’s reasonable costs
incurred in connection with such cooperation (subject to Section 6.1.1.4 and
6.1.2.11, to the extent applicable)). The Defending Party will seek and
reasonably consider, but is not obligated to follow, the Assisting Party’s
comments before determining the strategy for such matter. Without limiting the
foregoing, the Defending Party will keep the Assisting Party advised of all
material communications, actual and prospective filings or submissions regarding
such action, and will provide the Assisting Party copies of and an opportunity
to review and comment on any such communications, filings and submissions;
provided, that each Party will have the right to redact from any information
disclosed to the other hereunder any information relating to a product other
than Ivory or relating to the manufacture of Ivory. The Defending Party will
control the defense and/or settlement of Third Party Claims at its own expense
(subject to Section 6.1.1.4 and 6.1.2.11, to the extent applicable) with counsel
of its choice. The Assisting Party will have the right to participate in the
defense and/or settlement of such Third Party Claim at its own expense (subject
to Section 6.1.1.4 and 6.1.2.11, to the extent applicable) with counsel of its
choice. The Defending Party will not settle a Third Party Claim without the
prior written consent of the other Party (such consent not to be unreasonably
withheld), unless such settlement: (i) includes a complete release from
liability; or (ii) does not: (a) involve undertaking an obligation by the
non-controlling Party other than the payment of money that would be indemnified
hereunder; (b) bind or impair the non- controlling Party; or (c) include any
admission of wrongdoing by the non-controlling Party. In the event that a Third
Party Claim is brought against both of the Parties (a “Joint Claim”), then the
Parties will determine whether to defend against such Joint Claim, which of the
Parties should be the Defending Party or whether the Parties should jointly
control such defense and the strategy for such defense. If the Parties determine
that there will be one Defending Party for a Joint Claim, then the Assisting
Party will have the right to participate in the defense of such Joint Claim
through counsel, and at its own expense (subject to Section 6.1.1.4 and
6.1.2.11, to the extent applicable) of its choosing to the extent it has the
ability to do so, and may control its own defense of the Joint Claim if there
are or may be legal defenses available to the Assisting Party that are different
from or additional to those available to the Defending Party, or in the
reasonable opinion of counsel to the Assisting Party, a conflict or potential
conflict exists between the Assisting Party and Defending Party that would make
such separate representation advisable. In the case of an Infringement Claim,
the coordination and cooperation set forth in this Section 13.5 (Defense of
Third Party Claims) will be accomplished via the Patent Coordinators. This
Section 13.5 (Defense of Third Party Claims) will not apply to employment or
similar personnel-related claims.


13.6.
Insurance. Each of the Parties will, at their own respective expense (and not
subject to cost sharing hereunder) procure and maintain during the Term,
insurance policies adequate to cover their obligations hereunder and consistent
with the normal business practices of prudent pharmaceutical companies of
similar size and scope (or reasonable


63

--------------------------------------------------------------------------------








self-insurance sufficient to provide materially the same level and type of
protection). Such insurance will not create a limit to either Party’s liability
hereunder.


14.
TERM AND TERMINATION



14.1.
Term. This Agreement will become effective on the Effective Date and will
terminate at the end of the Term unless and until sooner terminated pursuant to
any provision of this Agreement.



14.2.
Termination for Breach.



14.2.1.
In the event of a material breach of this Agreement, the non-breaching Party
will have the right to terminate this Agreement (either as a whole or in the
country or countries in which such breach occurred, at the terminating Party’s
option) by written notice to the breaching Party, which notice will specify the
nature of such breach in reasonable detail. Such termination will become
effective on the date specified in the notice (which will not be earlier than
sixty (60) days after the delivery thereof to the breaching Party or, in the
case of a failure to pay amounts due hereunder, thirty (30) days) unless, during
the sixty (60) day (or thirty (30) day) period after delivery of such notice to
the breaching Party, the breaching Party has cured such breach to the reasonable
satisfaction of the non-breaching Party.



14.2.2.
Notwithstanding the provisions of Section 14.2.1, the following will apply in
the event of multiple breaches by the same Party: (i) in the event of three (3)
material breaches of this Agreement by the same Party within a thirty-six (36)
month period, the non-breaching Party will have the right to terminate this
Agreement by written notice to the breaching Party, which notice will specify
the nature of such third breach in reasonable detail, effective (regardless of
whether such third breach is cured) as of the date specified in such notice
(which will not be earlier than thirty (30) days from receipt thereof by the
breaching Party), and (ii) if a Party commits at least two (2) material breaches
of this Agreement and such breaches are with respect to the same obligation or
activity hereunder, then the non-breaching Party will have the right, but not
the obligation, to call a special meeting of the JDC with respect to development
breaches or the JSC with respect to any other breach (a “Special Meeting”), by
written notice to the breaching Party. Such notice will state with particularity
the obligations that the non-breaching Party believes have not been satisfied
and the basis for such belief. The Special Meeting will be convened within ten
(10) business days of the breaching Party’s receipt of such notice. At the
Special Meeting, the JSC or JDC, as applicable, will discuss the non-breaching
Party’s concerns, the breaching Party’s efforts in such area of concerns and any
additional actions the breaching Party should take to alleviate the
non-breaching Party’s concerns. The JSC or JDC, as applicable, will develop a
plan describing the actions that the Parties reasonably believe the breaching
Party should take to meet its applicable obligations under the Agreement (the
“Remediation Plan”); provided, that the Remediation Plan may provide that the
non-breaching Party will assume responsibility for such obligation or activity
and the breaching Party will cooperate with the non-breaching Party to effect
such transition to the


64

--------------------------------------------------------------------------------








non-breaching Party. The applicable Party will perform the actions described in
such Remediation Plan in accordance with the timelines, if any, set forth
therein. For the avoidance of doubt, if the non-breaching Party chooses not to
request a Special Meeting, then such Party may proceed in accordance with
Section 14.2.1.


14.3.
Termination for Insolvency. Either Party will have the right to terminate this
Agreement immediately upon written notice, if: (i) the other Party becomes
insolvent; (ii) the other Party files a petition in bankruptcy, or if an
involuntary petition in bankruptcy is filed against the other Party and such
involuntary petition is not dismissed within seventy-five (75) days and the
other Party (a) fails to assume this Agreement in any such bankruptcy proceeding
within thirty (30) days after filing or (b) assumes and assigns this Agreement
to a Third Party, or (iii) a receiver or guardian has been appointed for the
other Party who is not discharged within seventy-five (75) days after
appointment.



14.4.
Early Termination by Amgen. Amgen will have the right to terminate this
Agreement by at least eighteen (18) months prior written notice to GSK (a
“Termination Buyout Notice”), such termination to be effective no sooner than
January 1, 2021 with respect to either: (i) all countries in the Collaboration
Territory; or (ii) one, any or all of the Russian Federation, Mexico, Australia
and/or New Zealand. In the event of any such termination, Amgen will pay GSK the
fair market value of GSK’s remaining interest so terminated (i.e., a one-time
payment of the risk-adjusted net present value of the net profits GSK would be
expected to receive from such terminated interest over the remainder of the Term
(including, for the avoidance of doubt, the Tail Period) in the event the
Agreement had not been so terminated with respect thereto (a “Termination Buyout
Payment”) (but not less than zero)). Within forty-five (45) days following
Amgen’s provision of the Termination Buyout Notice, the Parties will meet and
negotiate the amount of such Termination Buyout Payment. If the Parties agree on
the amount of the Termination Buyout Payment within ninety (90) days following
the provision of the Termination Buyout Notice, then Amgen will pay GSK the
Termination Buyout Payment within thirty (30) days following the effective date
of such termination. If the Parties fail to agree on an amount of a Termination
Buyout Payment within ninety (90) days following the provision of the
Termination Buyout Notice, then GSK will propose to Amgen in writing four (4)
Third Party valuators (two (2) top-tier, internationally-recognized investment
banks and two (2) top-tier, internationally recognized accounting firms) with
relevant expertise to determine the appropriate amount for the Termination
Buyout Payment. Within ten (10) days of the receipt of such proposal, Amgen will
select one (1) of the proposed valuators by written notice to GSK and the
Parties will engage the selected valuator to determine the amount of the
Termination Buyout Payment, at Amgen’s sole cost. Each of the Parties will
provide to such valuator such information as it deems pertinent for the
valuation and any information requested by such valuator. Such selected valuator
will promptly (and in any event within forty-five (45) days after the selection
of such valuator) determine the Termination Buyout Payment amount and provide
notice of the Termination Buyout Payment amount (and underlying assumptions and
methodology) to each of the Parties. Amgen will have thirty (30) days from
receipt of notice of the Termination Buyout Payment amount from the valuator to
provide written notice to GSK of whether


65

--------------------------------------------------------------------------------








or not it intends to proceed with the termination as specified in the
Termination Buyout Notice previously provided pursuant to this Section 14.4
(Early Termination by Amgen) at the Termination Buyout Payment amount specified
by the valuator. Should Amgen specify in such notice that it intends to proceed
with the termination pursuant to the Termination Buyout Notice, then the
Termination Buyout Notice will be effective as of the date specified in the
original Termination Buyout Notice and Amgen will pay GSK the Termination Buyout
Payment within thirty (30) days following the effective date of such
termination. Should Amgen specify by written notice that it does not desire to
proceed with such termination pursuant to the Termination Buyout Notice at the
Termination Buyout Payment amount established by the valuator, then such
Termination Buyout Notice will be void and this Agreement will not terminate
pursuant to this Section 14.4 (Early Termination by Amgen).


14.5.
Termination Discussion. If the sales of Ivory during any three (3) year period
are less than fifty (50%) percent of the total amount forecast for such period
(as set forth in the Sales Forecast Schedule) (or if either Party reasonably
determines that facts and circumstances pertaining at any time during the Term
indicate a very high likelihood that the foregoing will occur, including by
reason of label or other access limitations or safety events), then the Parties
will meet and discuss whether it may be appropriate to terminate this Agreement,
provided that no such termination will be effective unless expressly agreed in
writing by the Parties.



14.6.
Valid Safety Issue. Either Party may terminate this Agreement immediately upon
written notice following either: (i) the voluntary withdrawal by Amgen of Ivory
from any country in the Collaboration Territory as a result of a final decision
by Amgen after discussion at the CRC, that Ivory is harmful under normal
conditions of use or the risk- benefit balance is not positive under normal
conditions of use; (ii) the voluntary withdrawal by Amgen of Ivory for a period
of two hundred (200) consecutive days from any country in the Collaboration
Territory as a result of a decision by Amgen after discussion at the CRC, that
Ivory is harmful under normal conditions of use or the risk- benefit balance is
not positive under normal conditions of use; (iii) the second complete recall by
Amgen of Ivory from any country in the Collaboration Scope within a two (2) year
period as a result of a determination by Amgen after discussion at the CRC, that
Ivory is harmful under normal conditions of use or the risk-benefit balance is
not positive under normal conditions of use; (iv) the final decision to withdraw
Regulatory Approval of Ivory with respect to the Collaboration Field by the
European Commission (or a successor thereto) as a result of the decision that
Ivory is harmful under normal conditions of use or the risk-benefit balance is
not positive under normal conditions of use; or (v) the suspension of the
Regulatory Approval of Ivory with respect to the Collaboration Field by the
European Commission (or a successor thereto) for a period of more than two
hundred (200) consecutive days as a result of bona fide concerns that Ivory is
harmful under normal conditions of use or the risk-benefit balance is not
positive under normal conditions of use or is unsafe for administration to
humans (with respect to each of the foregoing (i) through (v), not including any
such occurrence due to manufacturing or distribution errors, or product
tampering) (any of the foregoing, a “Valid Safety Issue”). To be effective, such
notice must be given no later than thirty (30) days following the notification
by Amgen that such Valid Safety Issue has occurred.


66

--------------------------------------------------------------------------------








14.7.
Failure to Supply. GSK may terminate this Agreement on thirty (30) days prior
written notice if Amgen is unable to supply for reasons other than Force
Majeure, at least sixty- six percent (66%) of the lower of: (i) the then-current
monthly forecast requirements for Ivory in the Collaboration Scope as a whole;
and (ii) the actual demand for Ivory in the Collaboration Scope as a whole, in
each case for each of six (6) consecutive calendar months. To be effective, such
notice must be given no later than thirty (30) days following the sooner of
notification by Amgen or GSK otherwise becoming aware that such failure to
supply has occurred.



14.8.
Termination for Challenge. Either Party will have the right to terminate this
Agreement by written notice to the other Party, if such other Party, its
Affiliates or licensees bring or join any challenge to the validity or
enforceability of (i) if Amgen is the challenging Party, any Know-How or Patents
licensed to Amgen pursuant to Section 9.5 (License Grant by GSK) (including GSK
Inventions); and (ii) if GSK is the challenging Party, any Ivory Intellectual
Property (or any intellectual property corresponding to any such Ivory
Intellectual Property outside the Collaboration Scope). Notwithstanding the
foregoing, nothing in this Section 14.8 (Termination for Challenge) will either:
(i) prevent either Party from asserting any defense or counterclaim in an action
for infringement of intellectual property, brought against such Party or its
Affiliates, or any Third Party that such Party or any of its Affiliates is
obligated to indemnify, or responding in any other manner to such an action for
infringement; or (ii) allow a Party to terminate this Agreement in the event the
other Party asserts any such defense or counterclaim or otherwise responds in
any such action for infringement.



14.9.
Effects of Expiration or Termination Upon the expiration or termination of this

Agreement for any reason, the following will apply:


14.9.1.
Accrued Obligations. Expiration or termination of this Agreement for any reason
will not release either Party from any liability (including any payment
obligations) that, at the time of such expiration or termination, has already
accrued to the other Party or which is attributable to activities prior to such
expiration or termination.



14.9.2.
Promotion Rights; Licenses. Except as set forth in Section 14.10 (Transition),
upon the expiration or termination of this Agreement: (i) GSK’s right to promote
Ivory in the Collaboration Scope will terminate; (ii) all licenses to GSK
hereunder will terminate; and (iii) GSK will immediately cease all of its
promotional and marketing activities for Ivory in the Collaboration Territory
and discontinue all use of Amgen Housemarks and Product Trademarks. Amgen’s
right to use the GSK Housemarks pursuant to Section 9.11.3.2 will survive
expiration or termination of the Agreement until such time as any existing
inventory of labeling, package inserts or outserts, monographs or packaging
materials or Promotional Materials for Ivory in the Collaboration Territory that
contain the GSK Housemarks have been depleted.



14.9.3.
Product Data and Amgen Confidential Information. GSK will promptly transfer to
Amgen, at no cost, copies of all data, reports, records and materials in its
possession or control that relate to Ivory (“Product Data”). Such Product Data
will be in electronic form reasonably usable by Amgen and, if reasonably


67

--------------------------------------------------------------------------------








necessary in connection with Amgen’s (or its designee’s) further
commercialization, development or exploitation of Ivory in the Collaboration
Territory, will include original hardcopies or duplicate copies thereof, as
required. In addition (without limiting Section 9.2 (Copyright Ownership;
Certain Confidential Information), all Product Data generated by or under
authority of GSK hereunder during the term of the Agreement, that solely
pertains to Ivory (or, where such Product Data pertain to Ivory as well as any
other product, those portions that specifically pertain to Ivory), will be
deemed Confidential Information of Amgen, and not Confidential Information of
GSK (and will not be subject to the exclusion under Section 11.1.1 or 11.1.4
above), and Amgen will have the unrestricted right to use and disclose all
Product Data following termination of this Agreement. In addition, GSK will
promptly return to Amgen, or destroy at Amgen’s request, all relevant records
and materials in GSK’s possession or control containing Confidential Information
of Amgen (provided that GSK may keep: (i) copies of such records as may be
required for GSK to comply with Applicable Law; and (ii) one copy of such
Confidential Information of Amgen for archival purposes only; provided that, in
each case, such copies are Segregated from any Distracting Program).


14.9.4.
Return of Samples and Materials. GSK will promptly return to Amgen, or destroy
at Amgen’s request (and certify such destruction to Amgen), all Samples,
Promotional Materials, sales training materials and any other documents, or
materials primarily intended for use in commercialization of Ivory in the
Collaboration Territory.



14.9.5.
Assignment of Filings and Registrations. GSK will, at its own expense (other
than with respect to any fee payable to the relevant Governmental Authority in
connection with the relevant assignment, which will be borne by Amgen), assign
to Amgen all Regulatory Filings and Regulatory Approvals in the Collaboration
Territory related to Ivory that are in GSK’s name (if any), and all trademark
and copyright registrations related to Ivory (or to labeling, package inserts or
outserts, monographs or packaging materials or Promotional Materials for Ivory)
that are in GSK’s name, if any. The foregoing is not meant to imply any right of
GSK to own any filing or intellectual property except as may be expressly set
forth herein or agreed in writing between the Parties.



14.9.6.
Survival. Articles 5 (Up-Front Payments and Milestones) (with respect to periods
prior to expiration or termination), 6 (Profit/Expense Sharing) (with respect to
periods prior to expiration or termination), 7 (Payments) (with respect to
periods prior to expiration or termination), 8 (Distracting Products) (only with
respect to such continuing periods as expressly referenced in such Article), 13
(Indemnification and Insurance) (with respect to periods prior to expiration or
termination), and 16 (Miscellaneous) and Sections 3.10 (Promotional Materials)
(with respect to the termination of use of and destruction of existing
Promotional Materials), 3.11 (Detailing Reports and Audit Rights) (with respect
to periods prior to expiration or termination), 3.13 (Samples) (with respect to
the return or destruction of Samples), 9.4 (License Grant by Amgen) (with
respect to the transition period referenced in Section 14.10 (Transition)), 9.5




68

--------------------------------------------------------------------------------








(License Grant by GSK), 9.8 (Enforcement) (with respect to enforcement against
activities that took place prior to expiration or termination), 9.9 (Patent Term
Extensions) (with respect to periods prior to expiration or termination), 9.11.3
(Licenses) (with respect to the transition period referenced in Section 14.10
(Transition) and the sell-off period referenced therein), 10.3 (Product
Technical Complaints; Recalls; Returns), 11.1 (Confidentiality; Exceptions),
11.2 (Authorized Disclosure), 11.3 (Confidential Treatment of Terms and
Conditions), 11.7 (Attorney-Client Privilege), 11.8 (Injunctive Relief), 11.9
(Additional Permitted Disclosure), 14.8 (Effects of Expiration or Termination),
and 14.10 (Transition), 14.11 (Tail Payments) will survive expiration or
termination of this Agreement for any reason. Following any such expiration or
termination, medical inquiries with respect to Ivory will be referred by GSK to
Amgen in accordance with instructions provided by Amgen. Except as otherwise
provided in this Section 14.7 (Effects of Expiration or Termination), all rights
and obligations of the Parties under this Agreement will terminate upon
expiration or termination of this Agreement for any reason.


14.10.
Transition. During all applicable notice periods prior to termination under
Sections 14.1 (Termination for Breach), 14.3 (Termination for Insolvency), 14.4
(Early Termination by Amgen), 14.7 (Failure to Supply) and 16.9 (Force Majeure)
(provided; that with respect to transition following termination pursuant to
Section 16.9 (Force Majeure), the Party subject to such Force Majeure or
Judicial Force Majeure will not be liable for activities to the extent prevented
from performing such activities due to the Force Majeure or Judicial Force
Majeure giving rise to such termination. GSK will continue to meet its
obligations to promote Ivory within the Collaboration Scope, in accordance with
the applicable Country Plan and this Agreement, unless otherwise requested by
Amgen or agreed by the Parties. Except for termination pursuant to Section 14.4
(Early Termination by Amgen), during such period as the Parties determine is
reasonably necessary (up to six (6) months) following the effective date of such
termination, GSK will undertake reasonable efforts to effect a smooth and
orderly transition of all commercial activities and responsibilities of GSK
under this Agreement to Amgen, as soon as reasonably possible, to enable Amgen
to continue the promotion and commercialization of Ivory in the Collaboration
Scope after termination. Notwithstanding the foregoing, the Parties will use
reasonable efforts to effect the transition as quickly as possible within the
time periods referenced above. For the avoidance of doubt, in the case of
termination in accordance with Section 14.6 (Valid Safety Issue) GSK will have
no obligation to Detail or commercialize Ivory, or take any other action that it
reasonably believes presents a safety risk to patients (and GSK’s decision to
not take such action will not be subject to Amgen’s final decision-making
authority under Article 2 (Scope and Governance), but will carry out its other
obligations pursuant to Section 14.8 (Effects of Expiration or Termination).
During any transition period subsequent to the expiration or termination of this
Agreement, Amgen will reimburse GSK’s reasonable costs incurred at Amgen’s
request in connection with the transition of responsibilities for Ivory in the
Collaboration Scope to Amgen.



14.11.
Tail Payments. Upon expiration of the Term pursuant to Section 14.1 (Term) Amgen
will make a tail payment to GSK in each of the two (2) years of the Tail Period
(i.e.,


69

--------------------------------------------------------------------------------






2023 and 2024) (each, a “Tail Payment”). Such Tail Payments will be calculated
as follows:


14.11.1.
No later than March 1, 2024, Amgen will pay GSK a Tail Payment in an amount
equal to forty percent (40%) of Ivory Net Revenues for 2023 multiplied by the
GSK 2022 Profit Share.



14.11.2.
No later than March 1, 2025, Amgen will pay GSK a Tail Payment in an amount
equal to thirty percent (30%) of Ivory Net Revenues for 2024 multiplied by the
GSK 2022 Profit Share.



14.11.3.
“GSK 2022 Profit Share” means fifty percent (50%) of that percentage that is
determined by dividing an amount equal to (Ivory Net Revenues, less the
Inventorship Margin, GSK Costs and Amgen Costs) by (Ivory Net Revenues for

2022).
If the GSK 2022 Profit Share equals zero (0) or a negative number, then GSK will
not be entitled any Tail Payments pursuant to this Section 14.11 (Tail Payment).



14.11.4.
An example of the calculation of the payment to be made pursuant to this Section
14.11 (Tail Payment) is set forth on the Tail Payment Schedule. The provisions
of Article 7 will apply to the Tail Payments.



14.12.
No Limitation of Rights. The rights provided in this Article 14 (Term and
Termination) will be in addition and without prejudice to any other rights which
the Parties may have with respect to any default or breach of the provisions of
this Agreement. Termination is not the sole remedy under this Agreement and,
whether or not termination is effected, all other remedies at equity or law will
remain available to the Parties except as expressly agreed otherwise herein.



15.
CHANGE OF CONTROL



15.1.
Change of Control of GSK. GSK will give Amgen written notice within five (5)
days after the public announcement or disclosure of, or if earlier the signing
of any agreement for, a proposed Change of Control of GSK. In the event of the
occurrence of, signing of an agreement for, or public announcement or disclosure
of, any proposed Change of Control of GSK, Amgen will have the right to
terminate this Agreement in its entirety (subject to Section 14.8 (Effects of
Expiration or Termination) by buying out GSK’s remaining interest (including the
value of any Tail Payments) in this Agreement at fair-market value. If Amgen
exercises such right, it will provide written notice to GSK (a “Change of
Control Buyout Notice”) of such termination within sixty (60) days following the
Change of Control. Such termination will be effective ninety (90) days
thereafter. In the event of any such termination, Amgen will pay GSK the fair
market value of GSK’s remaining interest so terminated (i.e., a one-time payment
of the risk-adjusted net present value of the net profits GSK would expect to
receive hereunder over the remainder of the Term (including, for the avoidance
of doubt, the Tail Period) in the event the Agreement had not been so terminated
(a “Change of Control Buyout Payment”) (but not less than zero)). Within twenty
(20) days following Amgen’s provision of the Change of Control Buyout Notice,
the Parties will meet and negotiate the amount of such Change of Control Buyout
Payment. If the Parties agree on the amount of the Change of Control Buyout
Payment within such twenty (20) day


70

--------------------------------------------------------------------------------








period, then Amgen will pay GSK the Change of Control Buyout Payment within
thirty (30) days following the effective date of such termination. If the
Parties fail to agree on an amount of a Change of Control Buyout Payment within
twenty (20) days following the provision of the Change of Control Buyout Notice,
then GSK will propose to Amgen in writing four (4) Third Party valuators (two
(2) top-tier, internationally- recognized investment banks and two (2) top-tier,
internationally recognized accounting firms) with relevant expertise to
determine the appropriate amount for the Change of Control Buyout Payment.
Within ten (10) days of the receipt of such proposal, Amgen will select one (1)
of the proposed valuators by written notice to GSK. The Parties will share
equally the costs incurred in connection with the valuator’s services. Each of
the Parties will provide to such valuator such information as it deems pertinent
and any information requested by such valuator. Such selected valuator will
promptly (and in any event within forty-five (45) days after the selection of
such valuator) determine the Change of Control Buyout Payment amount and provide
notice of the Change of Control Buyout Payment amount (and underlying
assumptions and methodology) to each of the Parties. Amgen will have fifteen
(15) days from receipt of notice of the Change of Control Buyout Payment amount
from the valuator to provide written notice to GSK of whether or not the Change
of Control Buyout Notice previously provided pursuant to this Section 15.1
(Change of Control) will remain effective at the Change of Control Buyout
Payment amount specified by the valuator. Should Amgen specify that such notice
will remain effective, then the Change of Control Buyout Notice will be
effective as of the date specified in the original Change of Control Buyout
Notice and Amgen will pay GSK the Change of Control Buyout Payment within thirty
(30) days following the effective date of such termination. Should Amgen specify
that the Change of Control Buyout Notice will not remain effective, then such
Change of Control Buyout Notice will be void and this Agreement will continue
unimpaired and in full force and effect.


15.2.
Change of Control of Amgen. Amgen will give GSK written notice within five (5)
days after the public announcement or disclosure of, or if earlier the signing
of any agreement for, a proposed Change of Control of Amgen (a “Change of
Control Notice”). In the event of the occurrence of a Change of Control of
Amgen, if the entity acquiring ownership of Amgen is in the top five (5)
pharmaceutical companies in the European Union by sales in the full calendar
year immediately prior to the year in which such Change of Control occurs then
GSK will have the right to terminate this Agreement in its sole discretion upon
written notice to be delivered to Amgen within sixty (60) days receipt of such
Change of Control Notice. In the event of any such termination, GSK will
reasonably cooperate with Amgen for a period of up to one year from the date of
termination (as requested by Amgen (or its successor)) to effectuate a smooth
transition of the activities being conducted by GSK to Amgen. During such one
(1) year period, GSK will continue to perform in accordance with the applicable
Country Plans, Brand Plan and Development Plan in effect as of the date of the
Change of Control Notice (except as reasonably necessary to effectuate the
transition), and the activities of the committees and teams hereunder will be
limited to those reasonably necessary to effectuate such smooth transition. If
GSK does not exercise its right to terminate the Agreement due to a Change of
Control of Amgen as described herein, then the Agreement will continue
unimpaired and in full force and effect.


71

--------------------------------------------------------------------------------








16.
MISCELLANEOUS



16.1.
Affiliates. Each Party will have the right to exercise its rights and perform
its obligations hereunder through its Affiliates (including by licensing rights
hereunder where such rights are held in the name of any such Affiliate);
provided that such Party will be responsible for its Affiliates’ performance
hereunder.



16.2.
Arbitration. In the event of any controversy or dispute arising out of or
relating to any provision of this Agreement, the construction, validity or
breach thereof, the Parties will try to settle the same amicably between
themselves. If the Parties fail to settle such matter within thirty (30) days of
it having arisen, such matter will be exclusively and finally resolved by
binding arbitration under the Rules of Arbitration of the International Chamber
of Commerce (the “Rules”) before a panel of three (3) arbitrators selected in
accordance with the Rules. The place of the arbitration will be Zurich,
Switzerland and the language of the arbitration will be English. In the event of
a dispute involving the alleged breach of this Agreement, neither Party will
have the right to terminate this Agreement until resolution of the dispute
pursuant to this Section 16.2 (Arbitration), and any time period for cure will
commence only after such resolution. Any disputed performance or suspended
performance pending the resolution of a dispute involving the alleged breach of
this Agreement that the arbitrator determines to be required to be performed by
a Party must be completed within a reasonable time period following the final
decision of the arbitrator. The arbitration award will be final and binding upon
both Parties and may be entered in any court of competent jurisdiction for
enforcement. The arbitrators will have the power to grant monetary damages as
well as injunctive or other specific relief. Notwithstanding the foregoing, each
Party will have the right to seek, without establishment of the arbitral
tribunal, injunctive or other provisional relief from a court of competent
jurisdiction that may be necessary to avoid irreparable harm or preserve the
subject matter of a dispute. Each Party will bear its own costs and expenses and
attorneys’ fees, and the Party that does not prevail in the arbitration
proceeding will pay the arbitrator’s fees and any administrative fees of
arbitration.



16.3.
Assignment. Neither this Agreement nor any rights or obligations hereunder may
be assigned or otherwise transferred (whether by operation of Applicable Law,
general succession or otherwise) by either Party without the prior written
consent of the other Party; provided that either Party may assign this
Agreement, or rights and obligations hereunder, without prior written consent to
any Affiliate, and Amgen may assign this Agreement without prior written consent
in connection with the transfer or sale of all or substantially all of the
business of Amgen to which this Agreement relates. Any assignment not in
accordance with this Agreement will be void. Subject to the foregoing, the
rights and obligations of the Parties under this Agreement will be binding upon
and inure to the benefit of the successors and permitted assigns of the Parties.



16.4.
Choice of Law. This Agreement will be governed by, and enforced and construed in
accordance with, the laws of the State of New York without regard to its
conflicts of law provisions. The United Nations Convention for the International
Sale of Goods will not apply to the transactions contemplated herein.


72

--------------------------------------------------------------------------------








16.5.
Compliance with Applicable Law. No Party will be required by this Agreement to
take or omit to take any action in contravention of Applicable Law or applicable
national and international pharmaceutical industry codes of practices.



16.6.
Construction. The definitions of the terms herein will apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation”. The Parties each acknowledge
that they have had the advice of counsel with respect to this Agreement, that
this Agreement has been jointly drafted, and that no rule of strict construction
will be applied in the interpretation hereof. Unless the context requires
otherwise: (i) a reference to a Party’s costs includes both internal FTE costs
at the FTE Rate and reasonable Third Party costs; (ii) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein); (iii) any reference to any Applicable Law herein will be construed
as referring to such Applicable Law as from time to time enacted, repealed or
amended; (iv) any reference herein to any person will be construed to include
the person’s permitted successors and assigns; (v) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and (vi)
all references herein to Articles, Sections, Schedules or Exhibits, unless
otherwise specifically provided, will be construed to refer to Articles,
Sections, Schedules or Exhibits of this Agreement. This Agreement has been
executed in English, and the English version of this Agreement will control.



16.7.
Counterparts. This Agreement may be executed in counterparts with the same
effect as if both Parties had signed the same document. All such counterparts
will be deemed an original, will be construed together and will constitute one
and the same instrument. Signature pages of this Agreement may be exchanged by
facsimile or other electronic means without affecting the validity thereof.



16.8.
Currency. With respect to amounts required to be converted into another currency
for calculation or payment, hereunder, such amounts will be converted using a
rate of exchange which corresponds to the rate used for conversion between the
relative currencies by whichever Party recorded the relevant receipt or
expenditure, for the respective reporting period in its books and records that
are maintained in accordance with GAAP or IFRS, as the case may be. If a Party
is not required to perform such a currency conversion for its GAAP or IFRS
reporting with respect to the applicable period, then for such period such Party
will make such conversion using the rate of exchange which corresponds to the
noon buying rate as published in the Wall Street Journal, Eastern U.S. Edition
on the second to last business day of the calendar quarter (or such other
publication as agreed-upon by the Parties) in which such receipt or expenditure
was incurred.



16.9.
Entire Agreement. This Agreement, including the attached Appendices, Schedules
and Exhibits constitutes the entire agreement between the Parties as to the
subject matter of this Agreement, and supersedes and merges all prior or
contemporaneous negotiations,


73

--------------------------------------------------------------------------------








representations, agreements and understandings regarding the same. Nothing in
this Agreement s intended to modify, abrogate or eliminate those rights and
obligations of the Parties expressly set forth in the Expansion Agreement.


16.10.
Force Majeure. Neither Party will be liable for delay or failure in the
performance of any of its obligations hereunder (other than the payment of
money) to the extent such delay or failure is due to causes beyond its
reasonable control, including acts of God, fires, floods, earthquakes, labor
strikes, acts of war, terrorism or civil unrest (“Force Majeure”); provided,
that the affected Party promptly notifies the other Party in writing (and
continues to provide monthly status updates to the other Party for the duration
of the effect); and provided, further that the affected Party uses its
Commercially Reasonable Efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and will continue
performance with reasonable dispatch whenever such causes are removed. If the
performance of any obligation or activity of either Party that is fundamental to
the commercial success of Ivory in the Collaboration Scope is prevented by such
Force Majeure event for a period of more than one (1) year, then either Party
may terminate this Agreement upon thirty (30) days written notice, unless such
obligation is performed within such thirty (30) day notice period. In addition,
neither Party will be liable for delay or failure in the performance of any
material obligations assigned to it pursuant to Section 3.3 (Designated GSK
Activities) or 3.4 (Designated Amgen Activities) to the extent such delay or
failure is due to a judicial injunction issuing within three (3) years of the
Effective Date and prohibiting such performance (a “Judicial Force Majeure”);
provided, that, unless otherwise agreed by the Parties, the affected Party: (i)
promptly notifies the other Party in writing (and continues to provide monthly
status updates to the other Party for the duration of the effect); (ii) uses
reasonable efforts prior to and during litigation to mitigate the effect of or
appeal such injunction (but in no event will such Party have any obligation to
take any actions to the extent deemed unadvisable by such Party’s litigation
counsel); (iii) cooperates with the JSC to create contingency plans in advance
of any threatened injunction; (iv) cooperates with the JSC to determine a plan
to provide substitute or remedial performance to the extent substitute or
remedial performance is reasonably possible (which plan may provide for either
or both Parties to undertake some or all of such substitute or remedial
performance); and (v) performs in accordance with any contingency or substitute
or remedial performance plans adopted by the JSC. The costs of such substitute
or remedial performance will be included GSK Costs and/or Amgen Costs as the
case may be. In the event of a Judicial Force Majeure that, by its terms, would
prevent the performance by a Party of any obligation assigned to it pursuant to
Section 3.3 (Designated GSK Activities) or 3.4 (Designated Amgen Activities) the
performance of which is fundamental to the commercial success of Ivory in the
Collaboration Scope for a period of more than six (6) consecutive months, and no
reasonable substitute or remedial performance can be provided by either Party on
its own or the Parties working together, then: (a) the Parties will promptly
(and, in any event, within ten (10) business days of the request of the other
Party) meet to discuss the situation; and (b) if the Parties are unable to reach
a mutually acceptable solution within fifteen (15) days after initiation of such
discussions (and the Judicial Force Majeure has not been eliminated by such
time), then either Party will have the right to terminate this Agreement by
written notice to the other, given within fifteen (15) days


74

--------------------------------------------------------------------------------








of the end of such fifteen (15) day discussion period. In the event of a
Judicial Force Majeure that, by its terms, would prevent the performance by a
Party of any material obligation pursuant to this Agreement in either: (x) any
of France, Germany, Italy, Spain or the United Kingdom; or (y) five (5) or more
countries in the Collaboration Territory, in each case for a period of more than
thirty (30) consecutive days, and no reasonable substitute or remedial
performance can be provided by the Party subject to the relevant injunction,
then: (a) the Parties will promptly (and, in any event, within fifteen (15) days
of the request of the other Party) meet to discuss the situation; and (b) if the
Parties are unable to reach a mutually acceptable solution within thirty (30)
days after initiation of such discussions (and the Judicial Force Majeure has
not been eliminated by such time), then the Party not subject to the Judicial
Force Majeure will have the right to terminate this Agreement with respect to
the country or countries in which such performance is so prevented by thirty
(30) days prior written notice to the other, given within fifteen (15) days of
the end of such thirty (30) day discussion period (and, in addition, in the
event such performance is so prevented in two (2) or more of France, Germany,
Italy, Spain or the United Kingdom or ten (10) or more countries in the
Collaboration Territory in total, then the Party not subject to the Judicial
Force Majeure will have the right to terminate this Agreement with respect to
the country or countries in which such performance is so prevented by thirty
(30) days prior written notice to the other, given within fifteen (15) days of
the end of such thirty (30) day discussion period). For the avoidance of doubt,
if reasonable substitute or remedial performance can be provided by either Party
on its own or the Parties working together, then the Parties will cooperate as
provided above in the implementation of such substitute or remedial performance
as set forth in the plan established by the JSC. For the purposes of this
Section 16.10 (Force Majeure): (1) “fundamental to the commercial success of
Ivory” will mean likely to have a material adverse effect on Ivory Net Revenues
in at least three (3) of the United Kingdom, Germany, Italy, Spain and France ;
and (2) the provision of reasonable substitute or remedial performance will
include provision of such performance through a third party contractor, or the
retention of additional personnel to provide such performance.


16.11.
Further Assurances. Each Party agrees to do and perform all such further acts
and things and will execute and deliver such other agreements, certificates,
instruments and documents necessary or that the other Party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and to evidence, perfect or otherwise confirm its rights hereunder.



16.12.
Headings. Headings and captions are for convenience only and are not to be used
in the interpretation of this Agreement.



16.13.
No Set-Off. Except as expressly set forth in Section 6.1.9 (True-Up), Section
7.6 (Withholding) or Section 7.7 (VAT), no Party will have the right to deduct
from amounts otherwise payable hereunder any amounts payable to such Party (or
its Affiliates) from the other Party (or its Affiliates), whether pursuant to
this Agreement or otherwise.



16.14.
Notices. Any notice required or permitted to be given by this Agreement will be
in writing, in English, and will be delivered by hand or overnight courier with
tracking




75

--------------------------------------------------------------------------------








capabilities or mailed postage prepaid by registered or certified mail addressed
as set forth below unless changed by notice so given:


If to Amgen:
Amgen Inc.
 
One Amgen Center Drive
 
Thousand Oaks, California 91320-1799
 
Attention: Corporate Secretary
 
Telephone: 805-447-1000
 
Facsimile: 805-499-6751
 
 
If to GSK:
GlaxoSmithKline
 
709 Swedeland Road
 
P.O. Box 1539
 
King of Prussia, PA 19406-0939
 
USA
 
Attention: Senior Vice President, Worldwide Business Development
 
Telephone: +1-610-270-5397
 
Facsimile: +1-610-270-5880
 
 
 
With a copy to:
 
 
 
GlaxoSmithKline
 
2301 Renaissance Boulevard
 
Mailcode RN0220
 
King of Prussia, PA 19406-2772
 
USA
 
Attention: Vice President and Associate General Counsel, Business
 
Development Transactions
 
Telephone: +1-610-787-4093
 
Facsimile: +1-610-787-7084



Any such notice will be deemed given on the date delivered. A Party may add,
delete (so long as at least one person is remaining), or change the person or
address to which notices should be sent at any time upon written notice
delivered to the other Party in accordance with this Section 16.14 (Notices).


16.15.
Relationship of the Parties. Each Party is an independent contractor under this
Agreement. Nothing contained herein will be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties or any of
their agents or employees, or any other legal arrangement that would impose
liability upon one Party for the act or failure to act of the other Party. The
Parties will operate their own businesses separately and independently and they
will hold themselves out as, act as, and constitute independent contractors in
all respects and not as principal and agent, partners or joint venturers. The
Parties will each be responsible for fulfilling their own obligations under this
Agreement, and they will not have control or responsibility over the actions of
the other Party. The Parties will make and receive only such payments as are
required under this Agreement for sales and services required hereunder, and
will


76

--------------------------------------------------------------------------------








not share in, or participate in, the business operations of the other Party.
Neither party will have any express or implied power to enter into any contracts
or commitments or to incur any liabilities in the name of, or on behalf of, the
other Party, or to bind the other Party in any respect whatsoever. Each Party
will file all necessary reports, statements, tax returns, information returns
and any other filings with the FDA, the Securities and Exchange Commission, U.S.
Internal Revenue Service, any regulatory authority or any other Governmental
Authority on the basis that is consistent with the terms of this Section.


16.16.
Severability. To the fullest extent permitted by Applicable Law, the Parties
waive any provision of Applicable Law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect
or to any extent, then in such respect and to such extent such provision will be
given no effect by the Parties and shall not form part of this Agreement. To the
fullest extent permitted by Applicable Law, all other provisions of this
Agreement shall remain in full force and effect and the Parties will use their
commercially reasonable efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
Applicable Law and achieves, as nearly as possible, the original intention of
the Parties.



16.17.
Standstill. GSK agrees that, for a period commencing on the Effective Date and
expiring on the fifth (5th) anniversary thereof, except pursuant to the terms of
a specific written invitation in writing by the Chief Executive Officer of
Amgen, or except as otherwise approved by Amgen’s Board of Directors, neither
GSK nor any of its Affiliates will in any manner, directly or indirectly: (a)
effect or seek, offer or propose (whether publicly or otherwise) to effect, or
announce any intention to effect or propose (whether publicly or otherwise) to
effect, or cause or participate in, or in any way assist, facilitate or
encourage any other Person to effect or seek, offer or propose (whether publicly
or otherwise) to effect, or cause or participate in: (i) any acquisition of
Voting Securities (or beneficial ownership thereof) of Amgen or its Affiliates,
or rights or options to acquire any Voting Securities (or beneficial ownership
thereof) of Amgen or its Affiliates, or any assets, indebtedness or businesses
of Amgen or its Affiliates; (ii) any tender or exchange offer, merger or other
business combination involving Amgen, any of its Affiliates or assets of Amgen
or its Affiliates constituting a significant portion of the consolidated assets
of Amgen and its Affiliates; (iii) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to
Amgen or any of its Affiliates; or (iv) any “solicitation” of “proxies” (as such
terms are used in the proxy rules of the Securities and Exchange Commission) or
consents to vote any Voting Securities of Amgen or any of its Affiliates; (b)
form, join or in any way participate in a “group” (as defined under the Exchange
Act), with respect to Amgen or otherwise act in concert with any person in
respect of any Voting Securities of Amgen or any of its Affiliates; (c)
otherwise act, alone or in concert with others (including by providing financing
for another person), to seek representation on or to control or influence the
management, Board of Directors or policies of Amgen or to obtain representation
on the Board of Directors of Amgen; (d) take any action which would reasonably
be expected to force Amgen to make a public announcement regarding any of the
types of matters set forth in (a) above; or (e) enter into any discussions or
arrangements with any Third Party with respect to any of the foregoing.




77

--------------------------------------------------------------------------------








16.17.1.
GSK and its Affiliates hereby acknowledge that they do not beneficially own any
Voting Securities of Amgen or have other rights or options to acquire such
Voting Securities (or beneficial ownership thereof). Notwithstanding any of the
foregoing restrictions, nothing will prohibit GSK and its Affiliates from: (i)
individually and collectively purchasing, beneficially owning or selling any
Voting Securities that represent in the aggregate less than five percent (5%) of
the outstanding Voting Securities of Amgen; and/or (ii) entering into and
participating in any other existing and future commercial relationships and
arrangements between Amgen and/or its Affiliates and GSK and/or its Affiliates
in the ordinary course of business (i.e., collaboration, licensing, research,
development, marketing and other comparable relationships).



16.17.2.
GSK will be relieved of the foregoing standstill obligations in the event: (i)
Amgen publicly announces that is has entered into a definitive agreement
relating to a Change of Control of Amgen; (ii) Amgen publicly announces a formal
decision of Amgen’s Board of Directors (or a committee thereof) to conduct a
process to sell all or substantially all of the assets of Amgen and its
Affiliates on a consolidated basis; provided, that the standstill obligations
will be automatically reinstated if Amgen publicly announces a termination of
such process; (iii) a Third Party commences a tender offer for more than fifty
percent (50%) of the Voting Securities of Amgen and Amgen has publicly
recommended acceptance of such tender offer; provided, that the standstill
obligations will be automatically reinstated in the event such tender offer is
terminated; and (iv) upon the completion of a Change of Control of Amgen.



16.17.3.
The provisions of this Section 16.17 (Standstill) will not be construed or
interpreted to prohibit GSK in any manner from making any bid or offer to
license or acquire rights to any asset(s) of Amgen (other than substantially all
of the assets of Amgen and its Affiliates) as opposed to acquiring securities of
Amgen if such bid or offer is solicited from GSK by Amgen. The foregoing
standstill obligations will not prohibit GSK from confidentially communicating
to Amgen’s Chief Executive Officer or Chairman of the Board of Directors a
non-public indication of GSK’s interest in pursuing a potential transaction
involving Amgen in such a manner that would not require Amgen to make public
disclosure. Neither the ownership nor purchase by an employee benefit plan of
GSK or GSK’s Affiliates in any diversified index, mutual or pension fund managed
by an independent advisor, which fund in turn holds, directly or indirectly,
securities of Amgen will be deemed to be a breach of GSK’s standstill
obligations under this Section 16.17 (Standstill). If GSK, or GSK’s Affiliates,
acquires securities of, or other ownership interest in, a Third Party that
directly or indirectly owns any securities or property of Amgen, such
acquisition will not be deemed to be a breach of GSK’s standstill obligations
under this Section 16.17 (Standstill), subject to GSK’s compliance with all
other terms of this Agreement and provided that, if GSK and its Affiliates then
beneficially own in the aggregate five percent (5%) or more of the outstanding
Voting Securities of Amgen, GSK will notify Amgen thereof promptly following
such acquisition and will dispose of Voting Securities of Amgen, in sufficient
number so that GSK and its Affiliates no longer beneficially own


78

--------------------------------------------------------------------------------








Voting Securities of Amgen that represent in the aggregate five percent (5%) or
more of the outstanding Voting Securities of Amgen, in orderly market
transactions within one hundred twenty (120) days after such acquisition.


16.18.
Third Party Beneficiaries. Except as expressly provided with respect to Amgen
Indemnitees or GSK Indemnities in Article 13 (Indemnification), there are no
Third Party beneficiaries intended hereunder and no Third Party will have any
right or obligation hereunder.



16.19.
Waivers and Modifications. The failure of any Party to insist on the performance
of any obligation hereunder will not be deemed to be a waiver of such
obligation. Waiver of any breach of any provision hereof will not be deemed to
be a waiver of any other breach of such provision or any other provision on such
occasion or any other occasion. No waiver, modification, release or amendment of
any right or obligation under or provision of this Agreement will be valid or
effective unless in writing and signed by all Parties hereto.



*********


(Signature page follows)





79

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Collaboration Agreement as of
the Effective Date.


GLAXO GROUP LIMITED
 
AMGEN INC.
 
 
 
 
 
 
By: /s/ Paul Williamson
 
By: /s/ Robert A. Bradway
 
 
 
Name: Paul Williamson
 
Name: Robert A. Bradway
 
 
 
Title: Edinburgh Pharmaceutical Industries Limited
 
Title: Executive Vice President &
Corporate Director
 
Chief Financial Officer






--------------------------------------------------------------------------------
















Collaboration Territory Schedule




Andorra
Australia
Austria
Belgium
Bulgaria Cyprus
Czech Republic
Denmark Estonia
Finland
France (including French Overseas Departments and Territories (French:
départements d’outre-mer and territoires d’outre-mer or DOM-TOM))
Germany
Greece
Hungary
Iceland
Ireland
Italy
Latvia
Liechtenstein
Lithuania
Luxembourg
Malta
Mexico
Monaco
Netherlands
New Zealand
Norway
Poland
Portugal
Romania
Russian Federation
San Marino
Slovakia
Slovenia
Spain
Sweden
Switzerland
United Kingdom
Vatican City




--------------------------------------------------------------------------------








Development Budget Schedule


 
2H 2009
2010
2011
2012
Allocated Outside
 
 
 
 
Expense, ($m)
9.0
29.2
34.0
28.3
 
 
 
 
 
Allocated R&D
Employee
Expenses, ($m)
6.2
17.1
16.3
14.9
 
 
 
 
 
Other Allocated
Costs, ($m)
—
0.5
0.6
0.4
 
 
 
 
 
TOTAL ($m)
15.2
46.8
50.9
43.6



Costs are allocated to the collaboration as accrued.




--------------------------------------------------------------------------------








FTE Rate Schedule


 
Australia/
New Zealand
Austria
Belux
CEE
France/
Monaco
Germany
Greece/
Cyprus
Switzerland
Shared Sales Management
280,000
280,000
280,000
280,000
345,000
340,000
280,000
280,000
Primary Care Sales Force
140,000
140,000
150,000
130,000
140,000
150,000
140,000
140,000
Specialty Care Sales Force
150,000
180,000
210,000
180,000
170,000
230,000
130,000
180,000
Marketing
210,000
290,000
350,000
160,000
260,000
320,000
310,000
300,000
Sales and Mktg Effect.
140,000
200,000
210,000
200,000
200,000
210,000
200,000
230,000
Corporate Affairs / Access
260,000
275,000
275,000
250,000
200,000
250,000
230,000
250,000
Medical
160,000
260,000
230,000
180,000
230,000
240,000
200,000
260,000
G&A/Other
160,000
230,000
230,000
200,000
180,000
190,000
210,000
200,000
Other R&D
250,000
250,000
250,000
250,000
250,000
250,000
250,000
250,000

CEE: Bulgaria, Czech Republic, Hungary, Poland, Romania, Russia, Slovakia,
Slovenia




--------------------------------------------------------------------------------




 
Italy (Malta,
San Marino,
Vatican City)
Mexico
Netherlands
Nordics
Portugal
Spain/Andora
UK/Ireland
Shared Sales Management
280,000
280,000
280,000
280,000
280,000
280,000
280,000
Primary Care Sales Force
140,000
140,000
140,000
160,000
140,000
140,000
140,000
Specialty Care Sales Force
170,000
190,000
190,000
200,000
180,000
180,000
200,000
Marketing
300,000
300,000
280,000
210,000
250,000
290,000
250,000
Sales and Mktg Effect.
190,000
220,000
240,000
230,000
180,000
170,000
180,000
Corporate Affairs / Access
180,000
200,000
250,000
275,000
200,000
260,000
170,000
Medical
170,000
240,000
220,000
200,000
180,000
180,000
220,000
G&A/Other
160,000
220,000
230,000
200,000
200,000
180,000
210,000
Other R&D
250,000
250,000
250,000
250,000
250,000
250,000
250,000

Nordics: Denmark, Finland, Iceland, Norway, Sweden, Estonia, Latvia and
Lithuania


For any categories of FTE not included above, a $250,000 rate will be used for
personnel located in the countries set forth in the tables above.
For any personnel not located in a country set forth in the tables above
(including the United States), a $275,000 rate will be used.








--------------------------------------------------------------------------------






Schedule
Diligence Materials


CATEGORY
DEVELOPMENT
DOCUMENT DESCRIPTION
FILE NAME
OSTEOPOROSIS
 
 
 
Osteo Global File - module 2
summary-clin-safety.pdf
 
Osteo Global File - module 2
summary-clin-pharm.pdf
 
Osteo Global File - module 2
summary-clin-efficacy-pmo.pdf
 
Osteo Global File - module 2
summary-clin-efficacy-halt.pdf
 
Osteo Global File - module 2
summary-biopharm.pdf
 
Osteo Global File - module 2
nonclinical-overview.pdf
 
Osteo Global File - module 2
clinical-overview.pdf
REGULATORY
 
 
US
 
 
 
Background Document for Meeting of Advisory Committee for
Reproductive Health Drugs (August 13, 2009)


AC Bkgd Doc_denosumab_clearedfinal.pdf
EU
 
 
 
Nov. 27th Co-Rapporteur meeting minutes - Germany
08_1912_minutes_corapp meeting_27nov08.pdf
 
Dec. 8th Co-Rapporteur meeting minutes - Sweden
DmAb Rapp Meeting MPA 8 Dec 08 Final.pdf
 
Rapporteurs Presubmission Meeting Briefing Document - Oct 08
08_1610_briefing doc_pmo-halt_rapp meeting.pdf
AUS
 
 
 
M1 Australia regional docs
16 pdf documents
SWISS
 
 
 
Swiss M1
17 pdf documents
 
Swiss M1 Cover Letter Translation
09_1102_cl_maa_ch.pdf
PRE-CLINICAL STUDIES
 
 
 
Report 2004321
R2004321_Final_Formatted.pdf
 
Report 2004430
R2004430_Final_Formatted.pdf
 
Report 2005410
R2005410 Roudier et al., 2006.pdf
 
Report 2005412
R2005412 gonzalez suarez 2007.pdf
 
Report 2005600
R2005600_FinalPDF_07Feb2007.pdf
 
Report 2006160
R2006160_FinalPDF_15Aug2006.pdf
 
Report 2006161
R2006161_FinalPDF_16Aug2006.pdf
 
Report 2006351
R2006351_Final_Formatted.pdf





--------------------------------------------------------------------------------




 
Report 2006460
R2006460_FinalPDF_20Dec2006.pdf
 
Report 2006533
R2006533_FinalPDF_04Dec2007.pdf
 
Report 20080083
R20080083 FPA_Miller PC3 Manuscript.doc
 
Report 20080083
R20080083 Miller PC3 manuscript Figures
 
 
7Dec07.pdf
 
Tox_ ADME Module 4 Study Reports
01 GUIDE Listing of Nonclinical Studies
 
 
03032008.pdf
 
Tox_ ADME Module 4 Study Reports
101002_101003_2001-
 
 
1108_IAPHARMTOX_SUBMISSION TEXT.pdf
 
Tox_ ADME Module 4 Study Reports
R2004321_Final.pdf
 
Tox_ ADME Module 4 Study Reports
R2004430_Final.pdf
 
Tox_ ADME Module 4 Study Reports
R2006351_Final.pdf



CLINICAL STUDIES
5353 Rep Anal
 
 
 
Immuno Overview
immuno-overview.pdf
 
Integrated Analysis of Safety
iss.pdf
CANCER
 
 
 
20040113- Ph2 Oncology
CSR
 
20040114 - Ph 2 Breast Cancer
CSR
 
20040215 - Ph 2 Giant Cell
protocol
 
20050103 - Ph 3 Prostate
protocol
 
20050134 - Ph 2 MM
CSR
 
20050136 - Ph 3 Breast Cancer
protocol
 
20050147 - Mets Prevention
protocol
 
20050244 - Ph 3 Solid Tumor
protocol
 
20060359
20060359 Study Protocol Synopsis.pdf
HALT
 
 
 
20040135
CSR
 
20040138
CSR
 
20050209 - Ph3 ABCSG Breast Ca TIBL
protocol
Individual Studies
 
 
 
20050146 - Vial vs PFS Bioequivalene
CSR
 
20050227 - ATO vs ACO Bioequivalence
CSR





--------------------------------------------------------------------------------




 
20060286
CSR
 
20060446
CSR
 
20080178 protocol 3/19/09
20080178 GIOP PROTOCOL 19MAR2009.pdf
 
098 Male Osteo protocol
Male osteo 098 protocol PRC sub.pdf
PK Initial
tolerability
 
 
 
20010123 Ph1 Oncology
CSR
 
20010124 Ph1 Oncology
CSR
 
20050241 Ph1 Metabolic disorders
CSR
 
20030148
CSR
 
20030164
CSR
 
20030180
CSR
PMO
 
 
 
20030216 - Ph 3 Fracture Study
CSR
 
20040132-36m
CSR 24-month, CSR 36-month
 
20050141 - Ph 3 Head-to-Head
CSR
 
20050233
CSR
 
20050234 - BP Transition
CSR
 
20060232 Ph3 Metabolic disorders
CSR
 
 
02 Protocol - Amendments49 AMG
16220060232.pdf
 
20,060,237
CSR
 
20060289 study Ph3 PMO
protocol
 
20060289 (216 extension) protocol (amendment 3/9/
02 Protocol - Amendments49 AMG
16220060289.pdf
 
20010223 - Ph 2 PMO
CSR
 
20,050,179
CSR
 
20050172 - Japan Phase 2 PMO
CSR
 
20080099 protocol 3/18/09
20080099 protocol 18 March post PRC.pdf
Other
 
 
 
Listing of clinical studies
tabular-listing.pdf
 
Dmab Osteo Lifecycle management studies
Dmab LCM Study Plan.ppt
 
Synopsis of Post-Marketing Global Safety Assessment
DPMGSA Study Synposis.pdf
 
 
 
 
Study Proposal - 20090287
Denosumab PM Safety study June 15 SCD Nordic





--------------------------------------------------------------------------------






 
Study Proposal – 20090286
Denosumab PV Feasibility study June 15 SCD
 
 
Nordic (20090286).pdf
 
Study Concept Synopsis - Denosumab Global Safety
 
 
Assessment Among Post Menopausal Osteoporosis (PMO)
Dmab PV_Study Synopsis_final.pdf
 
Women Using Multiple Observational Databases
 
 
Real World Effectiveness fracture study- Draft Study Design.
RWE Draft Design.pdf
 
Study 20050136 Benefit:Risk Summary for Regulatory
 
 
Submission
Flash_Memo_20050136_July2009.pdf
 
 
 
IP
Study 20050136 Benefit:Risk Summary for Regulatory
Submission
Flash_Memo_20050136_July2009.pdf
 
List of IP
Collaboration_IP_list.pdf
Expansion_IP_list.pdf
Pending_opposition.pdf
 
Letter from Cellectis
CellectisRedactedDoc071709.pdf
 
Non-Exclusive Antibody Patent License Agreement (between
Amgen and Genentech dated January 25, 2006)
Antibody License 1.pdf
 
Non-Exclusive Cabilly Patent License Agreement (between Amgen and Genentech
dated January 25, 2006)
Antibody License 2.pdf
 
Collaboration Agreement by and between Amgen, Inc and
Daiichi Sankyo Company, Ltd (dated July 11, 2007)
Daiichi Sankyo Agreement.redacted.pdf
 
License Agreement (dated March 29, 1994) between MRC and
Cell Genesys
MRC License.pdf
Other
 
 
 
COS further build
Dmab COS Range (5 18 09)vICO_v2.pdf
 
Deck from Commercial interaction Zug June 25th
SAFARI_OPEX Comparison_June
25th_vDATAROOM.pdf
 
Sales, OPEX and FTEs for Italy, Greece, Netherlands and
Australia.
Additional Country Sales & OPEX.pdf
CMC
 
 
 
CMC Overview Presentation from Wen Ryan
Safari 06-09-2009_FINAL.pdf
 
 
drug-product_R.pdf
 
QOS (Quality Overall Summary) -redacted - from m2
drug-substance_R.pdf
introduction_R.pdf regional-information.pdf
 
EMEA 80-day Assessment - Amgen summary deck
RA CMC RTQ Status_May 09.pdf
 
Figures demonstrating binding data and epitope mapping
Figures_2_4.pdf
 
Light Chain/Heavy Chain amino acid sequences
LightChain_HeavyChain.pdf







--------------------------------------------------------------------------------




 
EMEA 120-Day Assessment - redacted quality section
Day 120 LoQ_highlighted_CMC_R.pdf
GLOBAL SAFETY
 
 
 
The "DDPS" - a detailed description of Amgen's PV systems (DDPS).
DD of PV System_v3.pdf
COMMERCIAL
 
 
 
SmPC
Final Submitted SmPC January 09.pdf





--------------------------------------------------------------------------------








CATEGORY
Clinical Programs


DOCUMENT DESCRIPTION
FILE NAME
 
Investigator's Brochure
IB Investigator Brochure,49 AMG 162.pdf
 
Overview of Clinical Safety
 
 
Extracts from Summary of Pharmacovigilance Systems
clinical-overview.pdf
 
document
SPS.pdf
 
Preclinical data pack


Denosumab Preclinical Publications_6-11-09.xls
 


IND Safety Reports May 08 - June 09
585 pdf documents
 
Quarterly Safety Update Reports Aug 08 - April 09
4 pdf documents
 
Integrated analysis of safety
iss.pdf
 
Phase 4 Overview
Ph 4 Study Overview.ppt
 
PKDM Validation Reports
11 pdf files
Regulatory
 
 
 
MAA sections m1, m2, m4, m5
MAA sections m1, m2, m4, m5
 


*NICE Horizon scan
*Proforma to NICE
*Official record of Amgen's key positions for NICE evaluation.
*NICE meeting minutes
5 word docs





--------------------------------------------------------------------------------




 
 
EU:
 
European Agencies: Records of communications regarding MAA
Pre-filing mtgs - 10 docs
 
validation, Rapporteurs Meeting, Scientific Advice, EMEA Pre
MAA validation - 1 doc
 
filing meetings.
Rapporteurs Mtg - 2 docs
 
 
Scientific Advice - 8 docs
 
FDA: Meeting correspondence log from BLA m1.Also,
 
 
discussion with FDA in Jan 09 to discuss advanced cancer pre-
 
 
BLA submission.
FDA: meeting-correspondence.pdf
 
 
MTGSUM 9838 Pre-BLA 1 30 09.pdf
 
Log containing all IND submissions, contacts from Agency,
 
 
contacts from Amgen, & listings of meeting dates. (PMO IND
11709.xls
 
9837, HALT IND 11709)
9837.xls
 
 
 
 
 
EMEA Guidleine on Osteoporosis rev 2-2005.pdf
 
Pertinent guidelines that were considered during development
FDA 1994 osteo guidance.pdf
 
for the PMO clinical trials and non-clinical testing.
M3 nonclincal safety studies.pdf
 
 
 
 
 
Day 80 AR Overview_except_CMC.pdf
 
120-day assessment (except CMC portion)
Day 120 LoQ_except_CMC.pdf
 
80-day assessment (except CMC portion)
CoRapporteur_D80AR_Overview_except_CMC.pdf
Manufacturing
 
 
and Controls
 
 
 
m3 from MAA
m3
 
120 day questions (CMC)
Prolia - Day 120 LoQ.pdf
 
A summary of the "120 day questions" from the FDA (CMC
2009 04 205832f000.pdf
 
only).
2009 04 2068db471a.pdf







--------------------------------------------------------------------------------




 
Analytical method transfer reports from BI
BPH15010R.pdf
BPH15012R.pdf
BPH15013R.pdf
BPH15027R.pdf
BPH15028R.pdf
BPH15043R.pdf
BPH15044R.pdf
BPH15170R.pdf
BPH15204R.pdf
BPH1521R.pdf
BPH16592R.pdf
BPH17241R.pdf
BPH18079R.pdf
 
Deck with data demonstrating the in-process control ranges for product titer.
090715 Gazelle process consistency slides.ppt
 
Deck outlining strategy for responding to 120-day questions
(Quality)
Denosumab Day 120 RTQ Strategy (Quality).ppt
Compliance
 
 
 
Org Chart for quality
Org Chart for GPQL.ppt
 
List of the high level SOPs covering quality systems in
Operations. Any document can be provided.
Operating Standards.xls
 
Amgen Code of Conduct


Amgen_Code_of_Conduct.pdf
 
List of GCA QA Unit SOPs
List of GCA QA Unit SOPs.doc
 
Global R&D Quality Manual


QM-000004.pdf
 
Development Training and Training Record Requirements


SOP-000713 Training .pdf
 
Submission of Clinical Trial Documents to REALM


SOP-000741 Archiving.pdf
 
R&D SOPS - Development standards, Global, Preclinical development ( for the
current Dmab filing only Amgen SOPs were followed)
R&D_SOP_TOC_13APR2009.pdf





--------------------------------------------------------------------------------




 
GCQA Internal Process Audit Schedule for 2008 version 21 Dec 2007.doc
 




Internal Audit Schedule for 2008 and 2009
GCQA Internal Process Audit Schedule for 2009 version DD MMM YYYY for
webpage.doc
Intellectual
 
 
Property/Legal
 
 
 
List of IP
Collaboration_IP_list.pdf
Expansion_IP_list.pdf
Pending_opposition.pdf
Discovery
 
 
 
SOPs that govern our biological data
SOPs_wo PD.xls
 
List of Applications that capture, analyze, & store biological data.
Subset_Discovery Science data systems List.xls
Resources
 
 
 
Org Chart
Org Chart and Alignment Activities.ppt
Commercial
 
 
 
SmPC
Final Submitted SmPC January 09.pdf
 
SmPC Comments and Proposed Changes from CHMP 120-day questions
Day 120 SPC Labelling PL .pdf
 
Global Value Dossier (abridged)
Denosumab_Global Value
Dossier_18Dec2008_DRAFT_abr.pdf
Global Safety
 
 
 
Aggregate Safety Summaries


Denosumab CTSR 2009 Q1 Advanced Cancer.ppt
Denosumab_CTSR_2008_Q4_Oncology_2009-04-
06f.ppt
 
Overview of Hypoglycemia and Renal
 





--------------------------------------------------------------------------------






 
ONJ Narratives from the blinded Advanced Cancer studies
Pancreatitis Adverse Events summary
denosumab_ONJ_20050103_20090612.RTF
denosumab_ONJ_20050136-20090611.RTF
denosumab_ONJ_20050147_20090612.RTF
denosumab_ONJ_20050244_20090612.RTF
20030216 Pancreatitis Observations .doc
 
SAE summaries for 4 trials
Denosumab 200050103 All SAEs.pdf
Denosumab 20050136 All SAEs.pdf
Denosumab 20050147 All SAEs.pdf
Denosumab 20050244 All SAEs.pdf







--------------------------------------------------------------------------------






Schedule
Development Plan






Protocol # and
Description
Type
Study Objectives
Study Design and Type of Control




Test
Products




Dosage Requirements
& Route of Admin
# Patients per study
Key entry criteria
Duration of
Study (including follow-up)




Study
Status




Projected
Start Date




Projected
End Date
20090371 - Int’l
Comparative Adherence Study (vs. weekly oral BP)
Collaboration
Territory
R&D
Amgen Non-IND Study
not available
not available
not available
1,000
not available
42-months
Unfunded
1/14/2011
6/13/2014
20090372 - Int’l
Comparative Adherence Study (vs.
monthly oral BP)
Collaboration
Territory
R&D
Amgen Non-IND Study
not available
not available
not available
1,000
not available
36-months
Unfunded
6/15/2011
6/11/2014
20090413 - Int’l
Prospective Observational Study
Collaboration
Territory
R&D
Amgen Non-IND
Study
not available
not available
not available
7,000
not available
48-months
Unfunded
6/15/2010
6/10/2014
20060289- 216
P3 extension
Qualified
Amgen R&D
To describe the safety
and tolerability of up to
10 years or 7 years of denosumab administration as measured by adverse event
monitoring, immunogenicity, and safety laboratory parameters in subjects who
previously received denosumab
or placebo, respectively
This is a multi-national, multi-center,
open-label, single-arm extension study enrolling subjects who have attended the
month 36 visit in protocol 20030216. Only subjects who have completed the
20030216 study, are willing to receive denosumab and meet the
inclusion/exclusion criteria will be eligible to participate in this study.
There will be no control group for this study. All subjects who enroll in the
study will receive open-label denosumab 60mg SC injections
every 6 months.
N/A
Open-Label denosumab:
60 mg SC injection will be administered either from pre-filled syringe or vial,
at day 1, month 6, month 12, month 18, month 24, month 30, month 36, month 42,
month 48, month 54, month 60, month 66, month 72 and month 78. All subjects will
be instructed to take calcium supplements (containing approximately 1000 mg
of elemental calcium daily) and vitamin D (at least 400 IU daily) during the
study.
4,551
All ambulatory
postmeno- pausal women who have attended the
20030216 month 36 visit, remain on investigational product and meet the
inclusion/ exclusion criteria for this extension study as stated in Sections 4.1
and 4.2 will be eligible to participate.
84-months
Approved
Budget & Resources
8/7/2007
6/22/2015
20080562- Transition Trial from Ibandronate
Qualified
Amgen R&D
Primary Objective: To evaluate the change in total hip Bone Mineral Density
(BMD) at 12 months in
postmenopausal women transitioning from previous daily or weekly bisphosphonate
therapy to denosumab
60mg SC Q6M compared to that in subjects transitioning to ibandronate 150mg
This is a multi-center, randomized, open-label, parallel group, study being
conducted in the United States (US) and in Europe in postmenopausal women.
Approximately 800 subjects will be randomized across about 65 sites in a 1:1
ratio to either denosumab 60 mg SC Q6M, or ibandronate 150mg PO QM.
Ibandronate
denosumab 60mg SC Q6M
Control Group: Ibandronate 150mg PO QM
800
Postmeno- pausal women with osteo- porosis who have received
their first Rx of daily or weekly BP therapy at least 6 months but no more than
18 months
prior to screening. In addition,
eligible subjects
20-months
Approved Budget & Resources
7/30/2009
3/30/2011





--------------------------------------------------------------------------------




 
 
PO QM.
 
 
 
 
will have stopped BP
treatment at least one month prior to screening or are still on treatment but
have insufficient adherence as measured by a score of less than 6 on the Osteo
Specific
Morisky Medication Adherence Scale (OS- MMAS).
 
 
 
 
20050233 - P2
223 extension
Qualified
Amgen R&D
Study 20050233 is an open-label extension study to Study
20010223. The primary objective of
this ongoing study (20050233) is to evaluate the long-term safety of denosumab
administration in postmenopausal women with low BMD
who have completed parent Study
20010223. The secondary objective is to describe the treatment effect on
BMD and bone turnover markers (BTM) of long-term denosumab administration in
these subjects.
This multi-center, open-label, single- arm, extension study was designed to
evaluate the long-term safety outcomes of denosumab administration in subjects
who have
successfully completed parent Study
20010223. Study 20010223 enrolled postmenopausal women with low bone mass,
corresponding to T- scores between -1.8 and -4.0 for the lumbar spine or between
-1.8 and -
3.5 for the total hip or between -1.8 and -3.5 for the femoral neck. In Study
20050233, all subjects will receive denosumab 60 mg subcutaneously (SC) Q6M for
4 years (a total of 8 doses). Subjects also were instructed to take supplemental
elemental calcium (≥
500 mg daily) and vitamin D (≥ 400
IU daily).
N/A
Denosumab was provided as a sterile, clear, colorless, preservative-free liquid
in glass vials
containing 60 mg denosumab per mL of 10 mM sodium acetate and
5% sorbitol in Water for
Injection, with a pH of
5.2. One mL of denosumab was administered SC Q6M.
200
Required to be
≤ 80 years of age at the time of random- ization, not receiving medication that
affected bone metabolism, and free from any underlying condition that might have
resulted in abnormal bone metabolism.Po stmenopausal women who successfully
completed parent Study
20010223, including the scheduled end- of-study visit, could
participate in
Study
20050233.
60-months
Approved Budget & Resources
5/23/2006
4/28/2011
20080099 - Transition Trial from Risedronate
Qualified
Amgen R&D
The primary objective of the study is to evaluate the effect of denosumab 60 mg
every 6 months (Q6M) compared with
Actonel® 150mg
Study Design: This is a multi-center, international, randomized, open- label,
parallel group study in post menopausal women with osteoporosis who have
previously received daily or weekly oral
alendronate therapy but have
Actonel® (Risedronate)
Investigational Product Dosage and Administration: denosumab 60 mg Q6M SC and
Actonel® 150 mg QM oral (one 75mg tablet
on each of 2 consecutive
800
Inclusion criteria include ambulatory, postmenopaus al women aged
55 years or
older who have
23-months
Unfunded
9/30/2009
7/27/2011







--------------------------------------------------------------------------------




 
 
monthly (QM) on total hip Bone Mineral
Density (BMD) at 12 months in postmenopausal women transitioning from previous
alendronate therapy.
demonstrated insufficient adherence to treatment. Approximately 800
subjects will be randomized across approximately 75 sites in a 1:1 ratio to
either denosumab 60 mg Q6M SC or Actonel® 150 mg QM oral (one 75 mg tablet on
each of 2 consecutive days).


Control group: Actonel® (Risedronate)
 
days each month).
 
experienced insufficient
adherence while receiving oral alendronate therapy.
 
 
 
 
20080178 - P3
GIOP
Qualified
Amgen R&D
The primary objective of the study is to
evaluate the effect of denosumab 60 mg every 6 months (Q6M) compared with
alendronate (ALN) 70 mg every week (QW)
on lumbar spine BMD at 12 months in glucocorticoid-treated men and women at
increased risk of fracture.
This is an international, multi-center, randomized, double-blind, double-
dummy, active-controlled, parallel- group study in men and women on long-term
glucocorticoid therapy. Approximately 540 subjects will be enrolled. Subjects
will be
randomized in a 1:1 allocation ration
to receive either:
 denosumab 60 mg subcutaneous (SC) injection every 6 months and oral placebo for
alendronate once a week for 24 months
 oral alendronate 70 mg once a week and placebo for denosumab subcutaneous (SC)
injection every 6 months for 24 months
Oral
Alendronate
Denosumab 60mg SC Q6M
 Alendronate 70mg PO QW
 Placebo for denosumab injection
 Placebo for alendronate oral tablet
534
Ambulatory men and
women who have initiated ≥
5 mg per day of prednisone or
its equivalent and expect to
maintain this dose level or higher for 12 months. Additionally, these subjects
will be required to have bone mineral density values at the lumbar spine or
total hip in the protocol
specified range.
34-months
Unfunded
10/15/10
8/11/2013
20080098 - Male Osteo
Qualified
Amgen R&D
Primary Objective: The primary objective is to evaluate the
effect of denosumab compared to that of placebo on lumbar spine BMD at 12 months
in men with low bone mass.
This a phase 3, multi-center, randomized, double blind placebo controlled study
in men with low
bone mass. A total of 232 subjects will be enrolled into the study with a
treatment duration of 24 months (12 months placebo-controlled followed by a 12
month open-label phase in which all subjects will receive denosumab). All
subjects will receive
daily supplementation with calcium (at least 1000 mg) and vitamin D (at least
800 IU) through month 24. Upon meeting all eligibility criteria subjects will be
randomized to receive one of two treatments,
denosumab or placebo at Day 1 and
Month 6. For the open-label phase all subjects will receive denosumab at Month
12 and Month 18.
N/A
Subjects will receive subcutaneous (SC) injections of either
denosumab 60 mg or placebo on Day 1 and Month 6. All subjects will receive
denosumab at Month 12 and 18.
232
Ambulatory men 30 to 85 years of age
inclusive with BMD values (g/cm2), assessed at the local site that correspond to
T-score £ -2.0
and ³ -3.5 at the lumbar spine or femoral neck
OR a T-score
£ -1.0 and ³ -
2.0 at the lumbar spine or femoral neck in subjects with a prior history of
fragility
fracture. Refer to Sections 4.1
34-months
 
9/30/2009
6/27/2012







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
and 4.2 for detailed
inclusion/ exclusion criteria.
 
 
 
 
GRAS Safety
Studies-
20090286 - Denosumab Methodology
and Background Assessment (DMBA)
Qualified
Amgen R&D
The overall purpose is
to design and execute analyses based upon data from the pre- launch period to
support the validity of the denosumab post- marketing pharmacovigilance study in
post- menopausal osteoporosis (PMO).
This is a retrospective cohort study
to be conducted using Nordic Country National Health Registry System databases,
including data from Denmark, Finland, Sweden and Norway. The study period (over
which data from the pre-launch period will be collected) will begin January 1,
2005, and will continue through December 31, 2009. Depending upon data
availability,
this study period may vary over the selected countries. Patients will be
followed for at least one year and up to five years. The study will be completed
by the end of 2010. Findings from this study will inform the design and
implementation of the denosumab post-marketing safety assessment based on Nordic
Country National Health Registry
Systems.
N/A
 
Based on
census data from the four countries, there are approx 2.4 million women aged 65
years or older. If the study includes female population
between 55 and 64 years old, the sample size will be more than
3 million. Given the expected large sample size, this study will be able to
evaluate incidence of rare events.
PMO women,
enrolled in one of the four Nordic Country National Health Registry Systems, and
meeting the
pre-defined PMO diagnostic between January 1,
2005 and
December 31,
2009 will be eligible for inclusion in these analyses.
72-months
 
1/1/2005
12/31/2010
GRAS Safety
Studies -
20090287 - Denosumab Post-Marketing Global Safety Assessment (DPMGSA)
Qualified
Amgen R&D
The proposed study will be conducted in two phases. Objectives of the
Phase 1 studies are to:
1. Characterize potential denosumab users in PMO populations and likely
comparator groups.
2. Establish and test the validity of algorithms for identifying PMO
populations, determining PMO
Cohort analyses in 3 US data systems and 4 Nordic countries will be proposed. In
Phase 1, data will be analyzed for the period January
2005 until the launch of denosumab (or a 5 year period) in the respective
countries. For Phase 2, data will be collected for a 5 year period starting
6 months after launch.
N/A
 
The number of dmab- exposed
patients in the five year post- launch period can be
estimated as the sum of: (i)
62,500-
125,000 women aged 65
Eligibility will be limited to post- menopausal women with a
diagnosis of osteoporosis. Identification of such women will be based
on a validated
algorithm developed during Phase 1, which will generally include diagnostic
72-months
Unfunded
1/1/2005
12/31/2010







--------------------------------------------------------------------------------




 
 
severity and
ascertaining the
occurrence of study
events of interest.
3. Describe
background incidence
rates of study events
of interest using
validated case
ascertainment
algorithms among
potential denosumab
exposed populations
and likely comparator
groups.
The results from
Phase 1 will support
the evaluation of
events of interest in
Phase 2.
Objectives of the
Phase 2 studies are
to:
1. Describe and
compare, after
appropriately adjusting
for relevant
confounding factors,
incidence rates of
events of interest in
denosumab exposed
and unexposed PMO
women.
2. Describe
denosumab utilization
patterns (dosage,
frequency, length of
utilization, stop /
switch treatment) in
PMO women receiving
denosumab therapy.
3. Describe patient
characteristics and
clinical features of
PMO women treated
with denosumab.
 
 
 
years and
older within
Medicare;
(ii) approx
30,000
within
Kaiser; (iii)
approx
50,000 in
United
HealthCare
; and (iv)
approx
240,000 in
the Nordic
registries.
This will
provide the
capability
to evaluate
rare events
within each
data
system or
in
combined
analyses.


codes
indicating PMO
in the specific
data system,
and/or
procedures or
relevant PMO
treatment, in
combination
with age criteria
(eg, 55 years or
older). Patients
will be excluded
if they have a
history of
cancer prior to
their initiation of
denosumab or
other PMO
therapies.


 
 
 
 







--------------------------------------------------------------------------------










Press Release Schedule




--------------------------------------------------------------------------------










Privilege Agreement Schedule


JOINT COMMUNITY OF INTEREST PRIVILEGE AGREEMENT


This Agreement (“this Agreement”) by and between Amgen Inc. (“Amgen”) and Glaxo
Group Limited (“GSK”). Amgen and GSK each may be referred to herein as a
“Party,” or collectively as the “Parties.”


RECITALS


WHEREAS, Amgen and GSK are entering into separate agreements of even date
herewith under which the Parties shall collaborate with respect to the
commercialization of Ivory in certain territories as specified therein (the
“Collaboration Agreement”) and under which GSK will conduct certain activities
with respect to Ivory in certain expansion territories as specified therein (the
“Expansion Territory Agreement”);


WHEREAS, the Parties are of the opinion that it has been and from time-to-time
it may be desirable or beneficial to the Parties to share with their respective
Counsel and to allow their respective Counsel to share privileged and/or work
product information with respect to certain intellectual property in which the
Parties have an interest and legal matters relating thereto and with respect to
certain third party intellectual property;


WHEREAS, the Parties acknowledge that they share a common interest in the
prosecution, defense and enforcement of such intellectual property, and
assessing the validity, enforceability and coverage of certain third party
intellectual property;


WHEREAS, this Agreement is intended to protect any shared privileged and/or work
product information relating to such intellectual property and maintain the
privileged and/or attorney work product immunity status of such information
against disclosure to third parties;


NOW THEREFORE, the Parties, based upon the continuing obligation of each party
to another, hereby agree and set forth the following:


1.
Definitions: For purposes of this Agreement, the following terms shall have the
following meanings:



1.1.    “Common Interest” shall mean the community of legal interest shared by
the Parties arising from their collaborative efforts in regards to a) the
Collaboration Agreement, the Expansion Territory Agreement and related research,
development, licensing, manufacturing, marketing, and commercialization efforts
(collectively referred to as the “Intellectual Property Agreements”); b) joint
and/or several patent prosecution, defense or enforcement; c) analysis and
evaluation of certain intellectual property rights; and d) anticipated,
threatened, or actual disputes, litigation or other proceedings related to the
Parties, and preparation therefore, including but not limited to disputes,
litigation and other proceedings related directly or indirectly to the
Intellectual Property Agreements; patent prosecution, defense or enforcement; or
analysis of third-party intellectual property rights.



--------------------------------------------------------------------------------






1.2.    “Patents” shall mean (a) all patents and patent applications; (b) any
substitutions, divisions, requests for continued examination, continuations,
continuations- in-part, reissues, renewals, registrations, confirmations,
re-examinations, divisionals, extension, supplementary protection certificates
and the like, and any provisional applications, of any such patents or patent
application; and (c) any foreign or international equivalents of any of the
foregoing, related to the Parties’ Common Interest, including patents of the
Parties and third parties.


1.3.    “Counsel” shall mean and include any law trained person, including any
attorney, patent attorney, patent agent, solicitor, barrister, or any other
person, including experts or consultants, assisting such law trained person,
whether in-house or outside counsel, and representing any Party or any Party’s
past, present and future parents, subsidiaries, successors, predecessors and
affiliated companies (“Related or Affiliated Entities”).


1.4.    “Party” shall mean any of the Parties to this Agreement, as well as
their Related or Affiliated Entities.


1.5.    “Privileged Materials” shall mean communications and information
embodied in any form, whether oral or written, including without limitation,
communications and information exchanged among the respective counsel of the
Parties or among the Parties and Counsel concerning the Parties’ Common
Interest, or derived therefrom which would otherwise qualify as privileged
communications as against third persons. These materials include, without
limitation, documents, specific pieces of prior art, things, information, mental
impressions, factual materials, memoranda, opinions of counsel, communications
among Counsel, communications among the Parties and
Counsel, analyses of claims or defenses, analyses of legal strategy or tactics,
interview reports, and experts’ reports.


2.    Sharing of Materials: The Parties agree that certain Privileged Materials
have been and in the future may be shared by the Parties’ respective Counsel in
furtherance of their Common Interest. The Parties also agree that the sharing of
Privileged Materials, prior to or after the effective date of this Agreement, is
not intended to and shall not constitute a waiver of any applicable privilege,
immunity or protection, which would otherwise apply to the Privileged Materials.
Nor shall the exchange of Privileged Materials between the Parties defeat claims
or constitute a waiver of privilege or work product protection, or impair the
confidentiality of such Privileged Materials.


3.    Retained Rights As Against Third Parties: Each Party retains the right to
assert any and all privileges, immunities, and protections against non-parties
to this Agreement with respect to the Privileged Materials that originated from
it that have been shared among the respective counsel of the Parties or among
the Parties and Counsel concerning the Parties’ Common Interest. Each Party also
retains the right to waive any and all privileges and protections against
non-parties to this Agreement with respect to shared Privileged Materials that
originated from it.


4.    Use of Materials: The Parties agree that Privileged Materials, disclosed
pursuant to this Agreement, may be used for the purposes set forth in the
Intellectual Property



--------------------------------------------------------------------------------






Agreements and in furtherance of the Common Interest and for no other purpose.
However, a Party may use any prior art without obtaining the prior written
consent of the furnishing party. Subject to the terms or provisions of the
Intellectual Property Agreements, each Party retains the right to use all of the
Privileged Materials it has furnished to other parties for any purpose.


5.    Labeling of Materials: Whenever possible, Privileged Materials shall be
labeled as “Privileged Materials,” but failure to so label any materials shall
not exclude those materials from the scope of Privileged Materials and shall
neither constitute a waiver of any privilege nor a waiver of any protection,
right or obligation provided for in this Agreement.


6.    Prohibited Disclosure by Receiving Party: Each Party has the obligation to
assert any and all privileges and protections against non-parties to this
Agreement with respect to the Privileged Materials that originated from the
other Party to this Agreement. Opinions, conclusions or work product, based upon
or derived from the information contained in received Privileged Materials shall
constitute Privileged Materials and no Privileged Materials shall be furnished
by the receiving Party to any non-party to this Agreement without the prior
written consent of the furnishing Party or court order.


7.    Use Against Party: No Privileged Materials exchanged pursuant to this
Agreement shall be used against a Party to this Agreement, unless (a) such
materials no longer qualify as privileged communications as against third
persons or (b) such materials originated
from the Party seeking to use them, and such materials were in no way derived
from
Privileged Materials of the other Party and exchanged under this Agreement.


8.    Continued Confidentiality: Parties and their respective Counsel agree that
Privileged Materials communicated under this Agreement shall continue to be held
confidential and subject to privilege even if adversity of interest may
subsequently be discerned or arise between them, unless (a) such materials no
longer qualify as privileged communications as against third persons or (b) such
materials originated from the Party seeking to remove them from the
confidentiality requirements of this agreement and such materials were in no way
derived from Privileged Materials of another Party and exchanged under this
Agreement.


9.    Response to Subpoena for Privileged Materials: If any other person or
entity not a Party hereto requests or demands, by subpoena or otherwise from a
Party, any Privileged Materials received from a Party hereto, the Party
receiving such request or demand shall 1) immediately notify the Party whom
originally conveyed the requested Privileged Materials; 2) assert the community
of interest privilege, the attorney/client privilege and/or work product
immunity as applicable; and 3) will take all steps reasonable and necessary
(including, without limitation, making all appropriate objections and motions)
to maintain the assertion of all applicable rights and privileges with respect
to all Privileged Materials received by it, and shall cooperate fully with the
other Party in any proceeding relating to the possible disclosure of any portion
of the Privileged Materials. The Party from whom the Privileged Materials
originated shall pay any fees and costs arising in accordance with step 3), if
that Party wishes to maintain the assertion of applicable rights and privileges
of the Privileged Materials.



--------------------------------------------------------------------------------






10.    No Disqualification of Counsel: Neither this Agreement nor the sharing of
Privileged Materials shall be grounds for seeking the disqualification of any
Party’s Counsel.


11.    Effective Date. No Effect Upon Other Agreements: This Agreement shall be
effective as of January 28, 2009 and shall continue in force until terminated by
mutual agreement of the Parties in writing. Entry into this Agreement shall not
affect or alter any other obligations or agreements between the Parties hereto
which now exist or which will come into existence in the future. Moreover,
nothing in this Agreement shall affect any obligation of the Parties to share
documents or information or otherwise create any obligation on the part of any
Party to share or disclose materials, whether privileged or not.


12.    Withdrawal from Agreement: Any Party to this Agreement desiring to
withdraw from this Agreement may do so “at will” and at any time by providing
fifteen (15) days written notice of withdrawal to the other Party. In the event
a Party withdraws from this Agreement, the withdrawing Party shall promptly
return all physical copies of Privileged Materials provided pursuant to this
Agreement, to the Party which originally provided the Privileged Materials. Any
withdrawal does not affect the obligations relating to maintenance of the
privilege and/or confidentiality of Privileged Materials received by such
withdrawing Party pursuant to this Agreement. Moreover, any Party which
withdraws from participation in this Agreement must continue to assert the
privileges and work product protections with respect to all Privileged Materials
received by such Party prior to such Party’s withdrawal unless and until such
privileges and protections are expressly waived by the remaining Party, and
shall continue to abide by the provisions provided in paragraph 9 above in the
event that any non-party to this Agreement requests that the withdrawing party
disclose any Privileged Materials subject to this Agreement.


13.    No Waiver: Nothing in this Agreement shall be construed as a waiver of
any right to assert privilege that a Party to this Agreement may otherwise have.
Furthermore, nothing in this Agreement shall constitute a transfer or conveyance
of any ownership or other proprietary rights a Party may have in documents,
things or other information exchanged in accordance with this Agreement.


14.    Successors and Assigns: This Agreement shall be binding on the Parties
hereto, their Counsel, officers, directors and employees as well as their
respective successors and assigns.


15.    Equitable Relief: The Parties agree that there exists no adequate remedy
at law for breach of this Agreement and that specific performance or injunctive
relief are appropriate remedies to compel performance hereunder.


16.    Separate Acknowledgments: The Acknowledgments may be executed separately,
each of which shall be deemed an original but all of which together shall
comprise one agreement.


17.    Confidentiality of Agreement: The existence and terms of this Agreement
are confidential and shall not be disclosed to any person or entity other than
the Parties hereto and their respective Counsel, without the prior written
consent of each of the Parties.



--------------------------------------------------------------------------------






However, if pursuant to legal process, it becomes necessary to disclose the
existence of this Agreement (e.g., in response to litigation discovery processes
where a log of privileged documents must be submitted), then the mere existence
of this Agreement may be disclosed without disclosure of any terms hereof. Any
such disclosure shall not constitute a waiver of any privilege, immunity or
protection applying to any Privileged Materials covered by this Agreement.


18.    Governing Law: This Agreement will be governed by, and enforced and
construed in accordance with, the laws of the State of New York without regard
to its conflicts of law provisions.


19.    Notices: Any notices to be provided under this Agreement shall be given
by mail to each Party at the address indicated in the Acknowledgment executed by
the Party.


20.    No Effect on Intellectual Property Agreements: Nothing in this Agreement
shall affect the operation or interpretation of the Intellectual Property
Agreements. In the event of any conflict between the terms or provisions of this
Agreement and the terms or provisions of the Intellectual Property Agreements,
the terms and provisions of the Intellectual Property Agreements shall prevail.



--------------------------------------------------------------------------------






ACKNOWLEDGMENT


By execution of this Acknowledgment, the Parties identified herein agree to be
bound by the terms of this Agreement.


 
Amgen Inc.
 
 
Dated:                   , 2009
By: ________________________________________
 
Name:
 
Title:
 
 
 
 
 
Glaxo Group Limited
 
 
Dated:                   , 2009
By: ________________________________________
 
Name:
 
Title:








--------------------------------------------------------------------------------












Inventorship Margin and Profit (Loss) True-Up Calculation Schedule


This schedule provides examples of the calculation of the Inventorship Margin
pursuant to Section 1.70 (“Inventorship Margin”) and the calculation of the
Profit (Loss) True-Up pursuant to Section 6.1.8 (Calculation of Profit (or
Loss)).


I.    Inventorship Margin. Assume, for purposes of this example that Ivory Net
Revenues, cumulative calendar year YTD Ivory Net Revenues and portions of
cumulative calendar year YTD Ivory Net Revenues that are (A) less than or equal
to $450,000,000, (B) greater than $450,000,000 but less than or equal to
$900,000,000 and (C) greater than $900,000,000, are each as set forth in the
table below:


 
Q1 2017
Q2 2017
Q3 2017
Q4 2017
Quarterly Ivory Net Revenues:
$
200,000,000


$
300,000,000


$
450,000,000


$
500,000,000


Cumulative Calendar Year YTD
Ivory Net Revenues:
$
200,000,000


$
500,000,000


$
950,000,000


$
1,450,000,000


Portion of Calendar Year YTD
Ivory Net Revenues:
 
 
 
 
< $450M (10% IM):
$
200,000,000


$
250,000,000


$
—


$
—


> $450M < $900M (5% IM):
$
—


$
50,000,000


$
400,000,000


$
—


> $900M (2.5% IM):
$
—


$
—


$
50,000,000


$
500,000,000





Taking the third and fourth quarters as representative examples, the
Inventorship Margin would be calculated as follows:


In Q3 2017, quarterly Ivory Net Revenues are $450,000,000 and cumulative
calendar year YTD Ivory Net Revenues are $950,000,000. Since portions of the
$450,000,000 in Q3 2017 Ivory Net Revenues constitute cumulative calendar year
YTD Ivory Net Revenues between $450,000,000 and $900,000,000 (inclusive), while
the balance constitute cumulative calendar year YTD Ivory Net Revenues greater
than $900,000,000, two different rates of Inventorship Margin are applied. The
5% rate is applied to the $400,000,000 in Q3 2017 Ivory Net Revenues
representing cumulative calendar year YTD Ivory Net Revenues between
$450,000,000 and $900,000,000 (inclusive), and the 2.5% rate is applied on the
balance. The Inventorship Margin for the quarter is therefore $21,250,000
($400,000,000 x 0.05 + $50,000,000 x 0.025 = $21,250,000).


In Q4 2017, quarterly Ivory Net Revenues are $500,000,000 and cumulative
calendar year YTD Ivory Net Revenues are $1,450,000,000. Since all $500,000,000
in Ivory Net Revenues in Q4 2017 constitute cumulative calendar year YTD Ivory
Net Revenues greater than $900,000,000, the Inventorship Margin percentage of
2.5% is applied to all Q4 2017 Ivory Net Revenues. The Inventorship Margin for
the quarter is therefore $12,500,000 ($500,000,000 x 0.025 = $12,500,000).




--------------------------------------------------------------------------------










II.    Collaboration Profit (Loss). Next, in order to determine the
Collaboration Profit (Loss) in accordance with Section 6.1.8, one must determine
the total collaboration costs for the quarter.


A.    Collaboration Profit Examples.


Assume for purposes of this example that in Q4 2017 Ivory Net Revenues are
$500,000,000 and the Inventorship Margin is $12,500,000 (consistent with the
example above). Further assume that the total collaboration costs are
$150,000,000 and both Amgen Costs and GSK Costs are $75,000,000. In such a case,
the Collaboration Profit (Loss) for Q4 2017 would be $337,500,000, and each
Party’s share of the Collaboration Profit (Loss) would be $168,750,000
($500,000,000 - $12,500,000 - $150,000,000 = $337,500,000 / 2 = $168,750,000).


In this example, of the $500,000,000 in Q4 2017 Ivory Net Revenues, GSK would be
entitled to a true-up payment of $243,750,000, representing GSK’s share of the
Collaboration Profit (Loss) plus reimbursement of the GSK Costs ($168,750,000 +
$75,000,000 = $243,750,000), which would provide GSK with a net profit of
$168,750,000 for the quarter, and Amgen would be entitled to the remaining
$256,250,000, representing Amgen’s Inventorship Margin plus Amgen’s share of the
Collaboration Profit (Loss) plus the Amgen Costs ($12,500,000 + $168,750,000 +
$75,000,000 = $256,250,000), which would provide Amgen with a net profit of
$168,750,000 for the quarter (not counting the Inventorship Margin).




 
Total
 
Amgen
 
GSK
Net Revenues
$500,000,000
 
$500,000,000
 
—
Inventorship Margin
$(12,500,000)
 
$(12,500,000)
 
—
Collaboration Costs
$(150,000,000)
 
$(75,000,000)
 
$(75,000,000)
Collaboration Profit
$337,500,000
 
$412,500,000
 
$(75,000,000)
True-Up Payment
 
 
$(243,750,000)
 
$243,750,000
Share of Profit (Loss)
$337,500,000
 
$168,750,000
 
$168,750,000



If, however, the collaboration costs that had been incurred by each Party in the
quarter differed, then each Party’s share of the Ivory Net Revenues for the
quarter would need to be adjusted.


For example, if in the example above, the total collaboration costs were still
$150,000,000, but the GSK Costs were $35,000,000 and the Amgen Costs were
$115,000,000, then each Party’s share of the Collaboration Profit (Loss) would
still be $168,750,000 ($500,000,000 - $12,500,000 - $150,000,000 = $337,500,000
/ 2 = $168,750,000) and GSK would be entitled to a true-up payment of
$203,750,000, representing GSK’s share of the Collaboration Profit (Loss) plus
reimbursement of the GSK Costs ($168,750,000 + $35,000,000 = $203,750,000),
which would provide GSK with a net profit of $168,750,000 for the quarter, and
Amgen would be entitled to the remaining $296,250,000, representing Amgen’s
Inventorship Margin plus Amgen’s share of the Collaboration Profit (Loss) plus
the Amgen Costs ($12,500,000 + $168,750,000 + $115,000,000 = $296,250,000),
which would




--------------------------------------------------------------------------------








provide Amgen with a net profit of $168,750,000 for the quarter (not counting
the Inventorship
Margin).


 
Total
 
Amgen
 
GSK
Net Revenues
$500,000,000
 
$500,000,000
 
—
Inventorship Margin
$(12,500,000)
 
$(12,500,000)
 
—
Collaboration Costs
$(150,000,000)
 
$(115,000,000)
 
$(35,000,000)
Collaboration Profit
$337,500,000
 
$372,500,000
 
$(35,000,000)
True-Up Payment
 
 
$(203,750,000)
 
$(203,750,000)
Share of Profit (Loss)
$337,500,000
 
$168,750,000
 
$168,750,000



If, on the other hand, in the example above the total collaboration costs were
still $150,000,000, but the GSK Costs were $100,000,000 and the Amgen Costs were
$50,000,000, then each Party’s share of the Collaboration Profit (Loss) would
still be $168,750,000 ($500,000,000 - $12,500,000 - $150,000,000 = $337,500,000
/ 2 = $168,750,000) and GSK would be entitled to a true-up payment of
$268,750,000, representing GSK’s share of the Collaboration Profit (Loss) plus
reimbursement of the GSK Costs ($168,750,000 + $100,000,000 = $268,750,000),
which would provide GSK with a net profit of $168,750,000 for the quarter, and
Amgen would be entitled to the remaining $231,250,000, representing Amgen’s
Inventorship Margin plus Amgen’s share of the Collaboration Profit (Loss) plus
the Amgen Costs ($12,500,000 + $168,750,000 + $50,000,000 = $231,250,000), which
would provide Amgen with a net profit of $168,750,000 for the quarter (not
counting the Inventorship Margin).


 
Total
 
Amgen
 
GSK
Net Revenues
$500,000,000
 
$500,000,000
 
—
Inventorship Margin
$(12,500,000)
 
$(12,500,000)
 
—
Collaboration Costs
$(150,000,000)
 
$(50,000,000)
 
$(100,000,000)
Collaboration Profit
$337,500,000
 
$437,500,000
 
$(100,000,000)
True-Up Payment
 
 
$(268,750,000)
 
$268,750,000
Share of Profit (Loss)
$337,500,000
 
$168,750,000
 
$168,750,000



B.    Collaboration Loss Examples.


Assume for purposes of this example that in Q4 2017 Ivory Net Revenues are
$40,000,000, the Inventorship Margin is $4,000,000 and the total collaboration
costs are $160,000,000, of which, the Amgen Costs are $110,000,000 and the GSK
Costs are $50,000,000. In such a case, the Collaboration Profit (Loss) for Q4
2017 would be -$124,000,000, and each Party’s share of the Collaboration Profit
(Loss) would be -$62,000,000 ($40,000,000 - $4,000,000 - $160,000,000 =
-$124,000,000 / 2 = -$62,000,000).




--------------------------------------------------------------------------------








In this example, without further adjustment, Amgen would have incurred
$74,000,000 in losses ($40,000,000 - $4,000,000 - $110,000,000 = -$74,000,000)
and GSK would have incurred $50,000,000 in losses (representing the GSK Costs of
$50,000,000). Since each Party’s share of the Collaboration Profit (Loss) for
the quarter should be -$62,000,000, as shown in the preceding paragraph, GSK
would owe Amgen a true-up payment of $12,000,000, which would provide Amgen with
a net loss of $62,000,000 for the quarter ($40,000,000 - $4,000,000 -
$110,000,000 + $12,000,000 = -$62,000,000) and GSK with a net loss of
$62,000,000 for the quarter (-$50,000,000 - 12,000,000 = -$62,000,000).


 
Total
 
Amgen
 
GSK
Net Revenues
$40,000,000
 
$40,000,000
 
—
Inventorship Margin
$(4,000,000)
 
$(4,000,000)
 
—
Collaboration Costs
$(160,000,000)
 
$(110,000,000)
 
$(50,000,000)
Collaboration Profit
$(124,000,000)
 
$(74,000,000)
 
$(50,000,000)
True-Up Payment
 
 
$120,000,000
 
$(12,000,000)
Share of Profit (Loss)
$(124,000,000)
 
$(62,000,000)
 
$(62,000,000)



If, on the other hand, in the example above the total collaboration costs were
still $160,000,000, but the GSK Costs were $100,000,000 and the Amgen Costs were
$60,000,000, then each Party’s share of the Collaboration Profit (Loss) would
still be -$62,000,000 ($40,000,000 - $4,000,000 - $160,000,000 = -$124,000,000 /
2 = -$62,000,000) and, without further adjustment, Amgen would have incurred
$24,000,000 in losses ($40,000,000 - $4,000,000 - $60,000,000 = -$24,000,000)
and GSK would have incurred $100,000,000 in losses (representing the GSK Costs
of $100,000,000). Since each Party’s share of the Collaboration Profit (Loss)
for the quarter should be -$62,000,000, Amgen would owe GSK a true-up payment of
$38,000,000, which would provide GSK with a net loss of $62,000,000 for the
quarter (-$100,000,000 + $38,000,000 = -$62,000,000) and Amgen with a net loss
of $62,000,000 for the quarter ($40,000,000 - $4,000,000 - $60,000,000 -
$38,000,000 = -$62,000,000).


 
Total
 
Amgen
 
GSK
Net Revenues
$40,000,000
 
$40,000,000
 
—
Inventorship Margin
$(4,000,000)
 
$(4,000,000)
 
—
Collaboration Costs
$(160,000,000)
 
$(60,000,000)
 
$(100,000,000)
Collaboration Profit
$(124,000,000)
 
$(24,000,000)
 
$(100,000,000)
True-Up Payment
 
 
$(38,000,000)
 
$38,000,000
Share of Profit (Loss)
$(124,000,000)
 
$(62,000,000)
 
$(62,000,000)









--------------------------------------------------------------------------------








Schedule


Amgen Disclosures






Matters or items included on this Amgen Disclosures Schedules are not
necessarily limited to the items required by the Agreement to be disclosed in
this Amgen Disclosures Schedule. Such additional matters are set forth for
informational purposes. Nothing in this Amgen Disclosures Schedule shall
constitute an admission of any liability or obligation of Amgen to any third
party, nor constitute an admission to any third party against Amgen’s interests,
nor constitute an admission or otherwise imply that any item or information on
this Amgen Disclosures Schedule is material or creates a measure for
materiality.


EP 0951551 Immunex Corp. Opposed in EPO EP 0975754 Amgen Inc. Opposed in EPO
EP 0911342 Daiichi Sankyo Co. Ltd., licensed to Amgen Inc. Opposed in EPO EP
1257648 Amgen Inc. Opposed in EPO


EP 1114864 Schering Corp. Opposed in EPO


US 6,410,516 Assigned to President & Fellows of Harvard College, Massachusetts
Institute of Technology, and Whitehead Institute for Biochemical Research.
Licensed to Ariad Pharmaceuticals, Inc.
Certain claims of the ‘516 patent were found to be not infringed (Amgen Inc. v.
Ariad Pharmaceuticals, Inc.), certain claims of the ‘516 patent were found to be
invalid (Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co.).


US 6,528,313 and US 6,638,768 Both assigned to Institut Pasteur, licensed to
Cellectis SA. Letter from Cellectis SA to Amgen Inc. dated June 18, 2009




--------------------------------------------------------------------------------








Sales Forecast Schedule


Year
2010
2011
2012
2013
2014
2015
Sales
($MM)
32
129
290
480
667
951



Year
2016
2017
2018
2019
2020
2021
2022
Sales
($MM)
1193
1338
1435
1531
1612
1660
1685









--------------------------------------------------------------------------------










Tail Payment Schedule




This schedule provides an example of the calculation of the Tail Payment
pursuant to Section
14.11 (Tail Payment).


For the purposes of this example, assume the following Ivory Net Revenues:


 
2022
2023
2024
Ivory Net Revenues:
$1,600,000,000
$1,700,000,000
$1,500,000,000



In order to determine the relevant Tail Payment, first the GSK 2022 Profit Share
must be calculated.


Assuming a total profit (after deducting the Inventorship Margin, GSK Costs and
Amgen Costs) of $750,000,000 (i.e. the Inventorship Margin plus GSK Costs plus
Amgen Costs equal $850,000,000), then, pursuant to the formula set forth in
Section 14.10.3, the GSK 2022 Profit Share is 23.44% (50% * $750,000,000 /
$1,600,000,000).


This GSK 2022 Profit Share is then used to calculate the Tail Payments to be
made for 2023 and 2024. Given the hypothetical Ivory Net Revenues set forth
above, the payment amounts for 2023 and 2024 are as follows:


Period
Formula
Amount
2023
40% * $1,700,000,000 * 23.44%
$159,392,000
2024
30% * $1,500,000,000 * 23.44%
$105,480,000







--------------------------------------------------------------------------------




Amendment No. 1 to Collaboration Agreement
This amendment to the Collaboration Agreement (this “Amendment”) is made and
entered into as of the 24th day of January, 2012 (the “Execution Date”), by and
between Amgen Inc., a Delaware corporation with a place of business at 1 Amgen
Center Drive, Thousand Oaks, CA 91320 (“Amgen”), and Glaxo Group Limited,
registered in England as company number 305979, doing business as
“GlaxoSmithKline” and having its principal office at Glaxo Wellcome House,
Berkley Avenue, Greenford, Middlesex, UB6 0NN, United Kingdom (“GSK”).
WITNESSETH:
WHEREAS, GSK and Amgen entered into a Collaboration Agreement dated July 27,
2009 (the “Agreement”), governing GSK's rights to commercialize Ivory in the
Collaboration Territory; and    
WHEREAS, the Parties desire to amend the Agreement with respect to certain
matters relating to Product Trademarks and brand security, among other things,
pursuant to Section 16.19 of the Agreement, as set forth below.
NOW THEREFORE, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound, the Parties agree as follows:
1.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.

2.
Section 10.2 is hereby deleted in its entirety and replaced with the following
language:

“Brand Security and Anti-Counterfeiting. The Parties will establish contacts for
communication regarding brand security issues and will each reasonably cooperate
with the other with respect thereto. The Parties will develop and implement an
anti-counterfeiting strategy with respect to Ivory in the Collaboration
Territory, including the following elements: (i) agreement on a counterfeit
incident management process enabling the most effective response to incidents of
suspected counterfeit Ivory and (ii) using a risk-based approach, identification
of countries in the Collaboration Territory where Amgen will record its right to
use the Product Trademark with the applicable governmental customs authorities
and provide authority training. In the event that a Party becomes aware of
suspected counterfeit Ivory in the Collaboration Territory, the Party with such
knowledge shall promptly notify the other Party in writing using reasonable
efforts to do so within five (5) business days, except in cases where local
law requires a more prompt response (e.g., with respect to an inquiry from a
local customs authority wherein response times may be very short), in which case
the Parties shall endeavor to give written notice more promptly. After
such written notice, the Parties shall confer and endeavor to reach consensus as
to a mutually acceptable response to the counterfeit Ivory in accordance with
the counterfeit incident management process agreed to by the Parties. Such
response may include further investigation, referral to drug regulatory
authorities and/or law enforcement, cooperation with customs authorities, test
purchases, obtaining of legal advice, sending a cease and desist letter and/or a
decision not to take any action. In the event that the Parties cannot
reach consensus as to the response to the counterfeit Ivory within sixty (60)
days after written notice, or sooner if specifically required to preserve the
right to act under Applicable Law, the Parties agree as follows: (i) Amgen will
have the first right to take action with respect to such counterfeit Ivory, but
only based on Product Trademarks and Amgen Housemarks, and shall not assert or
otherwise rely on GSK Housemarks without GSK's prior written consent; and (ii)
GSK will have the second right to take action with respect to such counterfeit
Ivory where Amgen decides not to act, but only based on GSK Housemarks, and
shall not assert or otherwise rely on Product Trademarks and/or Amgen Housemarks
without Amgen's prior written consent; provided, that, in each case, the other
Party will take reasonable steps, if and as directed by the Party wanting to
take action and at such Party's sole expense, with respect to such suspected
counterfeit Ivory. For the sake of clarity, nothing in this Section 10.2 shall
in any way limit, nor is intended to so limit, the rights of Amgen with respect
to any portion of the Ivory Intellectual Property as provided in other
provisions of this Agreement, unless expressly agreed by the Parties in
writing.”
3.
Section 9.11.3.2 of the Agreement is hereby amended to read in its entirety as
follows:

“To Amgen. GSK hereby grants to Amgen a non-exclusive, royalty-free license to
use the GSK Housemarks (i) as set forth in the Promotional Materials (including
monographs) solely to Detail Ivory in the Collaboration Scope in accordance with
the Brand Plan, Country Plans and this Agreement, and (ii) to the extent
permissible in accordance with Applicable Law, on the labeling, packaging and
package inserts for Ivory in the Collaboration Scope. Amgen's right to use the
GSK Housemarks will terminate, on a country-by-country basis, when GSK's rights
to promote Ivory in such country are


1

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






terminated or expire; provided, that the license set forth in this Section
9.11.3.2 (To Amgen) will continue for a period of six (6) months thereafter to
permit Amgen to use and distribute its inventory of labeling, packaging, package
inserts and Promotional Materials (including monographs) containing GSK
Housemarks in such country (or, where the on-hand inventory as of such
termination or expiration of such labeling, packaging, package inserts or
Promotional Materials (including monographs) cannot practically be used within
such six (6) month period, such longer period as reasonably necessary to exhaust
such inventory, but in no event longer than twelve (12) months), in connection
with Amgen's Detailing of Ivory. Amgen will take all such steps as GSK may
reasonably request to give effect to the termination of the license to the GSK
Housemarks in the applicable country and to record any documents that may be
required to evidence the termination of such license.” 
4.
The last sentence of Section 14.9.2 is amended to read in its entirety as
follows:

  
“Amgen's right to use the GSK Housemarks pursuant to Section 9.11.3.2  will
survive expiration or termination of the Agreement as set forth in Section
9.11.3.2.”
5.
The Parties agree to add Gibraltar to the list of countries set forth on the
Collaboration Territory Schedule.

6.
All other terms, conditions and provisions of the Agreement shall remain in full
force and effect except as otherwise provided herein. All references to the
“Agreement” therein shall mean the Agreement as amended by this Amendment.

7.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute a single instrument.

8.
This Amendment will be governed by, and enforced and construed in accordance
with, the laws of the State of New York without regard to its conflicts of law
provisions. The United Nations Convention for the International Sale of Goods
will not apply to the transactions contemplated herein.

  


[Remainder of page intentionally left blank - signature page to follow]
2

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers or representatives.


AMGEN INC.


By: /s/ Rolf K. Hoffmann_______________


Name: Rolf K. Hoffmann


Title: Senior Vice President
International Commercial Ops




GLAXO GROUP LIMITED




By: /s/ Paul Williamson__________________


Name: Paul Williamson


Title: Corporate Director








